

Exhibit 10.2
FINANCING AGREEMENT
 
Dated as of November 6, 2008
 
by and among
 
MONACO COACH CORPORATION,
 
EACH SUBSIDIARY OF MONACO COACH CORPORATION
 
LISTED AS A BORROWER ON THE SIGNATURE PAGES HERETO,
 
as Borrowers,
 


 
AND EACH SUBSIDIARY OF MONACO COACH CORPORATION LISTED AS A GUARANTOR ON THE
SIGNATURE PAGES HERETO,
 
as Guarantors,
 


 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
as Lenders,
 
ABLECO FINANCE LLC,
 
as Collateral Agent
 
and
 
as Administrative Agent
 



 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
ARTICLE I DEFINITIONS; CERTAIN TERMS

 
Section 1.01 Definitions

 
Section 1.02 Terms Generally

 
Section 1.03 Accounting and Other Terms

 
Section 1.04 Time References

 
 
ARTICLE II THE LOANS

 
Section 2.01 Commitments

 
Section 2.02 Making the Term Loan

 
Section 2.03 Repayment of Term Loan; Evidence of Debt

 
Section 2.04 Interest

 
Section 2.05 Termination of Total Commitment; Prepayment of Term Loan

 
Section 2.06 Fees
 
Section 2.07 Securitization


 
Section 2.08 Taxes
 
Section 2.09 LIBOR Option


 
Section 2.10 Exercise of LIBOR Option

 
Section 2.11 Funding Losses

 
Section 2.12 Changes in Law; Impracticability or Illegality

 
Section 2.13 No Requirement to Match Fund

 
 
ARTICLE III INTENTIONALLY OMITTED


 
 
ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION


 
Section 4.01 Audit and Collateral Monitoring Fees

 
Section 4.02 Payments; Computations and Statements
 
Section 4.03 Sharing of Payments; Defaulting Lender

 
Section 4.04 Apportionment of Payments

 
Section 4.05 Increased Costs and Reduced Return

 
Section 4.06 Joint and Several Liability of the Borrowers

 
 
ARTICLE V CONDITIONS TO LOANS

 
Section 5.01 Conditions Precedent to Effectiveness

 
Section 5.02 Conditions Subsequent to Effectiveness

 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES

 
Section 6.01 Representations and Warranties

 
 
ARTICLE VII COVENANTS OF THE LOAN PARTIES

 
Section 7.01 Affirmative Covenants

 
Section 7.02 Negative Covenants

 
Section 7.03 Financial Covenants

 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER
COLLATERAL

 
Section 8.01 Collection of Accounts Receivable; Management of Collateral

 
Section 8.02 Accounts Receivable Documentation

 
Section 8.03 Status of Accounts Receivable and Other Collateral

 
Section 8.04 Collateral Custodian
   

 
 
ARTICLE IX EVENTS OF DEFAULT

 
Section 9.01 Events of Default











 
 
ARTICLE X AGENTS

 
Section 10.01 Appointment

 
Section 10.02 Nature of Duties

 
Section 10.03 Rights, Exculpation, Etc

 
Section 10.04 Reliance

 
Section 10.05 Indemnification
 
Section 10.06 Agents Individually
 
Section 10.07 Successor Agent



 
Section 10.08 Collateral Matters

 
Section 10.09 Agency for Perfection

 
Section 10.10 No Reliance on any Agent's Customer Identification Program

 
Section 10.11 Intercreditor Agreement

 
 
ARTICLE XI GUARANTY

 
Section 11.01 Guaranty
 
Section 11.02 Guaranty Absolute


 
Section 11.03 Waiver
 
Section 11.04 Continuing Guaranty; Assignments


 
Section 11.05 Subrogation

 
 
ARTICLE XII MISCELLANEOUS

 
Section 12.01 Notices, Etc

 
Section 12.02 Amendments, Etc

 
Section 12.03 No Waiver; Remedies, Etc

 
Section 12.04 Expenses; Taxes; Attorneys' Fees

 
Section 12.05 Right of Set-off

 
Section 12.06 Severability

 
Section 12.07 Assignments and Participations

 
Section 12.08 Counterparts
 
Section 12.09 GOVERNING LAW


 
Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE



 
Section 12.11 WAIVER OF JURY TRIAL, ETC
 
Section 12.12 Consent by the Agents and Lenders

 
Section 12.13 No Party Deemed Drafter

 
Section 12.14 Reinstatement; Certain Payments

 
Section 12.15 Indemnification

 
Section 12.16 Monaco as Agent for Borrowers

 
Section 12.17 Records

 
Section 12.18 Binding Effect

 
Section 12.19 Interest

 
Section 12.20 Confidentiality

 
Section 12.21 Public Disclosure

 
Section 12.22 Integration

 
Section 12.23 USA PATRIOT Act

 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XIII ISSUANCE OF EQUITY INTERESTS TO HOLDCO

 
Section 13.01 Authorization and Issuance of Warrants

 
Section 13.02 Securities Act Matters




 
 

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULES
 
Schedule 1.01(A)
 
Commitments
Schedule 1.01(H)   Resort Property Lot Covenants
Schedule 1.01(I)
 
Historical Consolidated EBITDA



 
EXHIBITS
 
Exhibit A
 
Form of Security Agreement
Exhibit B   Form of Notice of Borrowing
Exhibit C
 
Form of LIBOR Notice
Exhibit D
 
Form of Assignment and Acceptance



 
 

--------------------------------------------------------------------------------

Table of Contents


FINANCING AGREEMENT
 
Financing Agreement, dated as of November 6, 2008, by and among MONACO COACH
CORPORATION, a Delaware corporation ("Monaco"), each subsidiary of Monaco listed
as a "Borrower" on the signature pages hereto (together with Monaco, each a
"Borrower" and collectively, the "Borrowers"), each subsidiary of Monaco listed
as a "Guarantor" on the signature pages hereto (together with each other Person
that becomes a "Guarantor" hereunder or otherwise guaranties all or any part of
the Obligations (as hereinafter defined), each a "Guarantor" and collectively,
the "Guarantors"), the lenders from time to time party hereto (each a "Lender"
and collectively, the "Lenders"), ABLECO FINANCE LLC, a Delaware limited
liability company ("Ableco"), as collateral agent for the Lenders (in such
capacity, the "Collateral Agent"), and as administrative agent for the Lenders
(in such capacity, the "Administrative Agent" and together with the Collateral
Agent, each an "Agent" and collectively, the "Agents").
 


RECITALS
 
The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of a term loan in the aggregate principal amount of $39,300,000.  The
proceeds of the term loan shall be used to refinance a portion of the existing
indebtedness of the Borrowers and the Guarantors, for general corporate and
working capital purposes of the Borrowers and to pay fees and expenses related
to this Agreement.  The Lenders are severally, and not jointly, willing to
extend such credit to the Borrowers subject to the terms and conditions
hereinafter set forth.
 
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
 
ARTICLE I
 


 
DEFINITIONS; CERTAIN TERMS
 
Section 1.01 Definitions.  As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:
 
"Ableco" has the meaning specified therefor in the preamble hereto.
 
"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.
 
"Account Receivable" means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any Proceeds arising therefrom or relating thereto.
 
"Action" has the meaning specified therefor in Section 12.12.
 


 
 

--------------------------------------------------------------------------------

Table of Contents
 
"Additional Amount" has the meaning specified therefor in Section 2.08(a).
 
"Administrative Agent" has the meaning specified therefor in the preamble
hereto.
 
"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.
 
"Administrative Borrower" has the meaning specified therefor in Section 12.16.
 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person or that is a director, officer, manager
or partner of such Person.  For purposes of this definition, "control" of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the Equity Interests having ordinary voting power for the election of members
of the Board of Directors of such Person or (b) direct or cause the direction of
the management and policies of such Person whether by contract or
otherwise.  Notwithstanding anything herein to the contrary, in no event shall
any Agent or any Lender be considered an "Affiliate" of any Loan Party.
 
"After Acquired Property" has the meaning specified therefor in Section 7.01(o).
 
"Agent" has the meaning specified therefor in the preamble hereto.
 
"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
 
"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including, without limitation, (i) the Money Laundering Control Act of 1986 (18
U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act, as amended by the USA
PATRIOT Act, (iii) the laws, regulations and Executive Orders administered by
the United States Department of Treasury's Office of Foreign Assets Control,
(iv) any law prohibiting or directed against terrorist activities or the
financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (v)
any similar laws enacted in the United States or any other jurisdictions in
which the parties to this agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced, and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.
 
"Applicable Margin" means (i) in the case of Reference Rate Loans, 8.50% and
(ii) in the case of LIBOR Rate Loans, 9.50%.
 
"Applicable PIK Margin" means 3.25%.
 


 
2

--------------------------------------------------------------------------------

Table of Contents


"Applicable Prepayment Premium" means, as of any date of determination, (i)
during the period of time from and after the Effective Date up to and including
the date that is the first anniversary of the Effective Date, an amount equal to
5.0% times the principal amount of the Term Loan repaid on the date of
determination, (ii) during the period of time after the date that is the first
anniversary of the Effective Date up to and including the date that is the
second anniversary of the Effective Date, an amount equal to 3.0% times the
principal amount of the Term Loan repaid on the date of determination, (iii)
during the period of time after the date that is the second anniversary of the
Effective Date up to and including the date that is the third anniversary of the
Effective Date, an amount equal to 2.0% times the principal amount of the Term
Loan repaid on the date of determination, and (iv) during the period of time
after the date that is the third anniversary of the Effective Date up to and
including the date immediately prior to the Final Maturity Date, 0%.
 
"Approved Dealer Financing Agreements" means agreements entered into by a Loan
Party in the ordinary course of business with financial institutions providing
floor-plan financing to customers who purchase finished goods inventory of any
such Loan Party, and the terms of which agreements (including repurchase
obligations) are both customary in the recreational vehicle industry and are no
less favorable in all material respects to any such Loan Party than those in
effect as of the date hereof.
 
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with Section 12.07 hereof and substantially in the form of Exhibit D
hereto or such other form acceptable to the Collateral Agent.
 
"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief financial officer, president or vice president of such Person.
 
"Availability" has the meaning specified therefor in the Working Capital Credit
Agreement, as in effect on the date hereof.
 
"Availability Reserve" means, at all times, a reserve in the amount of
$5,000,000 instituted by the Working Capital Agent against the Working Capital
Borrowing Base, as more fully set forth in the Intercreditor Agreement and which
shall not be released or reduced by the Working Capital Agent without the prior
written consent of the Lenders.
 
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
 


 
3

--------------------------------------------------------------------------------

Table of Contents
 
"Borrower" has the meaning specified therefor in the preamble hereto.
 
"Business Day" means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close, and
(b) with respect to the borrowing, payment or continuation of, or determination
of interest rate on, LIBOR Rate Loans, any day that is a Business Day described
in clause (a) above and on which dealings in Dollars may be carried on in the
interbank eurodollar markets in New York City and London.
 
"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures (including capitalized software costs)
by such Person and its Subsidiaries during such period that in accordance with
GAAP are or should be included in "property, plant and equipment " or in a
similar fixed asset account on its balance sheet, whether such expenditures are
paid in cash or financed and including all Capitalized Lease Obligations paid or
payable during such period, and (b) to the extent not covered by clause (a)
above, the aggregate of all expenditures by such Person and its Subsidiaries
during such period to acquire by purchase or otherwise the business or fixed
assets of, or the Equity Interests of, any other Person.
 
"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (a) required under GAAP to
be capitalized on the balance sheet of such Person or (b) a transaction of a
type commonly known as a "synthetic lease" (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
 
"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
 
"Cash and Cash Equivalents" means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.
 
"Cash Collateral Account" means an interest bearing deposit or securities
account of the Loan Parties in respect of which a Loan Party shall be required
to deposit Cash and Cash Equivalents and over which the Collateral Agent shall
have "control" (as defined in the Uniform Commercial Code) pursuant to a Cash
Management Agreement.
 
"Cash Management Accounts" means those bank accounts of each Loan Party (other
than accounts specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Loan
Party's employees) maintained at one or more Cash Management Banks listed on
Schedule 8.01 to the Disclosure Letter.
 


 
4

--------------------------------------------------------------------------------

Table of Contents


"Cash Management Agreements" means those certain deposit account control
agreements or securities account control agreements, in form and substance
reasonably satisfactory to the Agents, each of which is among the Collateral
Agent, the Working Capital Agent and one of the Cash Management Banks.
 
"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).
 
"CCP Joint Venture" means the interests, rights and obligations of Monaco in
connection with ownership of its Equity Interests in Custom Chassis Products,
LLC, a Delaware limited liability company, pursuant to the terms of the CCP
Joint Venture Related Agreements.
 
"CCP Joint Venture Agreement" means that certain Joint Venture Agreement, dated
as of January 24, 2007, between International Truck and Engine Corporation,
International Truck and Engine Investments Corporation and Monaco.
 
"CCP Joint Venture Related Agreements" mean each of the  agreements and other
documents executed in connection with CCP Joint Venture (including, without
limitation, the CCP Joint Venture Agreement) identified on Schedule 1.01(E) to
the Disclosure Letter as in effect on the date hereof.
 
"Certificate of Title" shall mean any certificates of title, certificates of
ownership or any other registration certificates issued under the laws of any
State or Commonwealth of the United States or any political subdivision thereof
with respect to motor vehicles or other vehicles.
 
"Change in Law" has the meaning specified therefor in Section 4.05(a).
 
"Change of Control" means each occurrence of any of the following:
 
(a)           the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Exchange Act) of beneficial
ownership of 33% or more of the aggregate outstanding voting power of the Equity
Interests of Monaco;
 
(b)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Monaco (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of Monaco was approved by a vote of
at least a majority the directors of Monaco then still in office who were either
directors at the beginning of such period, or whose election or nomination for
election was previously approved) cease for any reason to constitute a majority
of the Board of Directors of Monaco;
 
(c)           Except in a transaction permitted under Section 7.02(c), Monaco
shall cease to have beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the aggregate voting power of the Equity Interests of
each other Loan Party, free and clear of all Liens (other than any Liens
securing the Obligations hereunder and any Liens permitted hereunder to secure
the Working Capital Indebtedness);
 


 
5

--------------------------------------------------------------------------------

Table of Contents


(d)           Except in a transaction permitted under Section 7.02(c)(i), (i)
any Loan Party consolidates or amalgamates with or merges into another entity or
conveys, transfers or leases all or substantially all of its property and assets
to another Person, or (ii) any entity consolidates or amalgamates with or merges
into any Loan Party in a transaction pursuant to which the outstanding voting
Equity Interests of such Loan Party is reclassified or changed into or exchanged
for cash, securities or other property, other than any such transaction
described in this clause (ii) in which either (A) in the case of any such
transaction involving Monaco, no person or group (within the meaning of Section
13(d)(3) of the Exchange Act) has, directly or indirectly, acquired beneficial
ownership of 33% or more of the aggregate outstanding voting Equity Interests of
Monaco or (B) in the case of any such transaction involving a Loan Party other
than Monaco, Monaco has beneficial ownership of 100% of the aggregate voting
power of all Equity Interests of the resulting, surviving or transferee entity;
 
(e)           either (i) Kay L. Toolson or (ii) John Nepute shall cease to be
involved in the day to day operations and management of the business of the
Monaco, and a successor reasonably acceptable to the Collateral Agent and the
Required Lenders is not appointed on terms reasonably acceptable to the
Collateral Agent and the Required Lenders within 90 days of such cessation of
involvement;
 
(f)           a "Change of Control" (or any comparable term or provision) under
or with respect to any of Subordinated Indebtedness of any Loan Party; or
 
(f)           a "Change of Control" (or any comparable term or provision) under
or with respect to any of the Equity Interests or the Working Capital
Indebtedness of any Loan Party.
 
"Collateral" means all of the property and assets and all interests therein and
Proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
 
"Collateral Access Agreement" means any agreement of any lessor, warehouseman,
processor, packer, consignee or other Person in possession of, having a Lien
upon or having rights or interests in, any of the Collateral in favor of the
Collateral Agent, in form and substance satisfactory to the Collateral Agent,
waiving Liens or certain other rights or interests that such Person may hold in
regard to the property of any of the Loan Parties and providing the Collateral
Agent access to its Collateral.
 
"Collateral Agent" has the meaning specified therefor in the preamble hereto.
 
"Collateral Agent Advances" has the meaning specified therefor in Section
10.08(a).
 
"Combined Real Property" means real property which constitutes both Designated
Real Property and Resort Property Lots.
 
"Commitments" means, with respect to each Lender, such Lender's Term Loan
Commitment.
 


 
6

--------------------------------------------------------------------------------

Table of Contents


"Common Stock" means the Common Stock of Monaco, $0.01 par value.
 
"Consolidated EBITDA" means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense,
(iv) amortization expense, (v) losses arising from the sale of capital assets,
(vi) non-cash equity-based compensation expenses, (vii) extraordinary non-cash
losses and charges and other non-recurring non-cash losses and charges, minus
(c) without duplication the sum of the following amounts of such Person and its
Subsidiaries for such period to the extent included in the calculation of
Consolidated Net Income of such Person and its Subsidiaries for such
period:  (i) gains arising from the sale of capital assets, (ii) gains arising
from the write-up of assets and (iii) any extraordinary gains (in each case, to
the extent included in determining Consolidated Net Income).  The parties hereto
agree that Consolidated EBITDA of Monaco and its Subsidiaries for each fiscal
month set forth on Schedule 1.01(I) hereto shall equal the applicable amount
corresponding to such date on such Schedule.
 
"Consolidated Funded Indebtedness" means, with respect to any Person at any
date, all Indebtedness of such Person, determined on a consolidated basis in
accordance with GAAP, which by its terms matures more than one year after the
date of calculation, and any such Indebtedness maturing within one year from
such date which is renewable or extendable at the option of such Person to a
date more than one year from such date, including, in any event, the Working
Capital Loans and Working Capital Letters of Credit.
 
"Consolidated Net Income" means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring gains or losses or gains or losses from
Dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits and (d) effects of discontinued operations.
 
"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income (including interest
paid-in-kind) for such period and (ii) gains for such period on Hedging
Agreements (to the extent not included in interest income above and to the
extent not deducted in the calculation of gross interest expense), plus (c) the
sum of (i) losses for such period on Hedging Agreements (to the extent not
included in gross interest expense) and (ii) the upfront costs or fees for such
period associated with Hedging Agreements (to the extent not included in gross
interest expense), in each case, determined on a consolidated basis and in
accordance with GAAP.
 
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty,
 


 
7

--------------------------------------------------------------------------------

Table of Contents


endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (b) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement, (c) any obligation of such Person,
whether or not contingent, (i) to purchase, repurchase or otherwise acquire any
such primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (iv)  to enter into or exercise a "put" or similar arrangement or
agreement which requires such Person to purchase property upon the occurrence of
certain events or (v) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term "Contingent Obligation" shall not include any product warranties extended
in the ordinary course of business.  The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation with respect to which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
Person may be liable pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.
 
"Contractual Obligation" means, as applied to any Person, any provision of any
security issued by such Person or of any indenture, mortgage, deed of trust,
contract, agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
"Contribution Agreement" means the Contribution Agreement, dated as of the date
hereof, among the Loan Parties, in form and substance reasonably satisfactory to
the Collateral Agent.
 
"Current Value" has the meaning specified therefor in Section 7.01(o).
 
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder and has not cured such failure prior
to the date of determination, (b) has otherwise failed to pay over to any Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute, and has not cured such failure prior to the date of determination, or
(c) is insolvent or become the subject of an Insolvency Proceeding.
 


 
8

--------------------------------------------------------------------------------

Table of Contents


"Designated Real Property" means any Eligible Real Property (other than the
Resort Property Lots but including any Combined Real Property that is not sold
in lots) identified as "Designated Real Property" on Schedule 1.01(D) to the
Disclosure Letter.
 
"Disclosure Letter" means the disclosure letter with respect to representations,
exceptions, qualifications and other matters affecting the Loan Parties and
their Subsidiaries, dated the Effective Date, addressed to the Agents and the
Lenders and delivered pursuant to the terms of this Agreement, the terms of
which letter are incorporated by reference in this Agreement.
 
"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person; provided that the term "Disposition" shall not include any sales of
Inventory or the non-exclusive licensing of intellectual property, in each case,
in the ordinary course of business on ordinary business terms.
 
"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date which is one year after
the Final Maturity Date, (b) is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interests referred to in clause (a) above, in each
case at any time prior to the date which is one year after the Final Maturity
Date, (c) contains any repurchase obligation that may come into effect either
(i) prior to payment in full of all Obligations or (ii) prior to the date that
is one year after the Final Maturity Date or (d) provides for scheduled payments
or the payment of cash dividends or distributions prior to the date that is one
year after the Final Maturity Date.
 
"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
 
"Effective Date" has the meaning specified therefor in Section 5.01.
 
"Eligible Appraised Equipment" shall mean Eligible Equipment the Specified Value
of which has been determined pursuant to a Qualified Appraisal.
 
"Eligible Equipment" shall mean the Equipment of the Borrowers that the
Collateral Agent, in the exercise of its reasonable business judgment,
determines to be Eligible Equipment; provided, however, that, without limiting
the right of the Collateral Agent to establish additional criteria of
ineligibility, Eligible Equipment shall not include the following Equipment:
 
(a)           Equipment with respect to which any warranty or representation
contained in this Agreement or any of the other Loan Documents applicable either
to Equipment in general or to any specific Equipment is not true and correct in
all material respects with respect to such item of Equipment;
 


 
9

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Equipment that is not located in the continental United States
either (i) on real property set forth in Schedule 6.01(ee) to the Disclosure
Letter owned by a Borrower, or (ii) on leased premises set forth on Schedule
6.01(ee) to the Disclosure Letter in regard to which the landlord thereof, and
any bailee, warehouseman or similar party that will be in possession of such
Equipment, shall have executed and delivered to the Collateral Agent, a
Collateral Access Agreement;
 
(c)           Equipment that constitutes a fixture, unless it is located on
owned real property or each of the landlord, and mortgagee of the real property
where such item of Equipment is located agrees in writing that such item of
Equipment is not a fixture, regardless of its manner of attachment to such real
property;
 
(d)           Equipment (other than the Equipment described on Schedule 1.01(F)
to the Disclosure Letter) that (i) has not been delivered to, and accepted by a
Borrower (ii) to the extent applicable, has not been installed or is not
operational, or (iii) is not used by a Borrower in the ordinary course of its
business;
 
(e)           Equipment that constitutes an accession to other Equipment that is
subject to any Lien other than the Lien in favor of the Collateral Agent, or the
Working Capital Agent's Lien (unless the holder of any other Lien has agreed in
writing with the Collateral Agent, to disclaim any interest in the item of
Equipment which will constitute such accession);
 
(f)           Equipment (i) which is not subject to a valid and continuing first
priority Lien in favor of the Collateral Agent, for the benefit of the Lenders,
pursuant to the Security Agreement and as to which all action necessary or
desirable to perfect such security interest shall have been taken, (ii) to which
a Borrower does not have good and marketable title, free and clear of any Liens
(other than Liens in favor of the Collateral Agent, for the benefit of the
Lenders and Liens in favor of the Working Capital Agent, for the benefit of the
Working Capital Lenders) or (iii) which is located at a construction site in
respect of which a Borrower is a contractor or sub-contractor, and in connection
therewith a performance bond has been issued and such Equipment is considered
"Project Assets" under such performance bond or is otherwise subject to claims
of the insurer under any such performance bond;
 
(g)           Equipment that is substantially worn, damaged, defective or
obsolete or has suffered any casualty, loss, damage, breakdown, or deterioration
from any source whatsoever (whether through wear, use, accident, or other
casualty, but not including ordinary wear and tear) which impairs the utility of
such item of Equipment;
 
(h)           Equipment that constitutes computer hardware, furniture or other
general office and administrative Equipment;
 
(i)            Equipment that is Rolling Stock; or
 
(j)           Collateral Agent has not received evidence of property insurance
required by this Agreement with respect to such Equipment.
 


 
10

--------------------------------------------------------------------------------

Table of Contents
 
"Eligible Real Property" means each parcel of real property owned by each Loan
Party that satisfies each of the following criteria (as determined by the
Collateral Agent in its sole discretion):  (a) such real property is included on
Schedule 1.01(B) to the Disclosure Letter; (b) such real property is subject to
a first priority Lien (subject to no other Liens other than Permitted Liens) in
favor of the Collateral Agent, for the benefit of the Agents and the Lenders,
pursuant to a properly recorded Mortgage; (c) the Collateral Agent has received
a Title Insurance Policy with respect to such real property; (d) the Agents have
received an ALTA survey of such real property, certified to the Collateral Agent
and to the issuer of the Title Insurance Policy with respect to such real
property (or confirmation satisfactory to the Collateral Agent that the Title
Insurance Policy with respect to such real property does not contain a survey
exception); (e) the Agents have received a Phase I ESA (together with a duly
executed reliance letter from the relevant service provider) or other
environmental documentation, in form and substance satisfactory to the
Collateral Agent, with respect to such real property; and (f) no environmental
condition or other event has occurred and is continuing with respect to such
real property that could reasonably be expected to necessitate current or future
Remedial Action with respect thereto except as set forth in the environmental
reports identified on Schedule 6.01(r)(i) and (v) unless otherwise approved by
the Collateral Agent; provided, that the deviations from the standards set forth
above in this definition that are set forth on Schedule 1.01(B) to the
Disclosure Letter opposite each real property on the Effective Date shall not
disqualify such real property from remaining Eligible Real Property.
 
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.
 
"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority alleging violations of Environmental Laws or Releases of
Hazardous Materials in violation of Environmental Laws (a) from any assets,
properties or businesses owned or operated by any Loan Party or any of its
Subsidiaries or any predecessor in interest; (b) from adjoining properties or
businesses; or (c) onto any facilities which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries or any predecessor in
interest.
 
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, or local statute, ordinance, rule, regulation, order,
judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.
 


 
11

--------------------------------------------------------------------------------

Table of Contents
 
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (ii) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.
 
"Environmental Lien" means any Lien (other than the Lien described in clause (m)
of the definition of Permitted Liens) in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
"Equipment" shall mean all "equipment", as such term is defined in the Uniform
Commercial Code, of each Loan Party, now owned or hereafter acquired, wherever
located, including, without limitation, machinery, data processing and computer
equipment (whether owned or licensed and including embedded software), Rolling
Stock, tools, furniture, fixtures, all attachments, accessions and property now
or hereafter affixed thereto or used in connection therewith, and substitutions
and replacement thereof.
 
"Equity Interest" means (a) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (b) with respect
to any Person that is not a corporation, any and all partnership, membership,
joint venture or other equity interests of such Person.
 
"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
Monaco of any cash capital contributions.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.
 
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
 
"Event of Default" means any of the events set forth in Section 9.01.
 


 
12

--------------------------------------------------------------------------------

Table of Contents
 
"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of (without duplication) (i) all scheduled cash principal
payments on the Loans made during such period, and all cash principal payments
on other Indebtedness of such Person or any of its Subsidiaries during such
period to the extent such other Indebtedness is permitted to be incurred, and
such payments are permitted to be made, under this Agreement (but, in the case
of any revolving loans, only to the extent that the commitment therefor is
permanently reduced by the amount of such payments), (ii) all voluntary cash
principal prepayments on the Term Loan made during such period in accordance
with Section 2.05(b), (iii) all Consolidated Net Interest Expense to the extent
paid or payable in cash during such period, (iv) the cash portion of Capital
Expenditures made by such Person and its Subsidiaries during such period to the
extent permitted to be made under this Agreement (excluding Capital Expenditures
to the extent financed through the incurrence of Indebtedness or through an
Equity Issuance for the specific purpose of financing such Capital
Expenditures), (v) all scheduled loan servicing fees and other similar fees in
respect of Indebtedness of such Person or any of its Subsidiaries paid in cash
during such period, to the extent such Indebtedness is permitted to be incurred,
and such payments are permitted to be made, under this Agreement, (vi) income
taxes paid in cash by such Person and its Subsidiaries for such period and
(vii) the excess, if any, of Working Investment at the end of such period over
Working Investment at the beginning of such period, plus (c) the excess, if any,
of Working Investment at the beginning of such period over Working Investment at
the end of such period; provided, that the excess, if any, determined in
accordance with this clause (c) shall exclude any amount of such excess that is
attributable to a reduction in Availability (without giving effect to any
reserves or any changes in the advance rates instituted by the Working Capital
Agent) as a result of a decrease in the Borrowing Base (as defined in the
Working Capital Credit Agreement) in effect at the beginning of such period over
the Borrowing Base in effect at the end of such period).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Existing Credit Facility" means the revolving and term loan credit facility
provided by U.S. Bank National Association, as the administrative lender, Bank
of America, N.A., as syndication agent, and the lenders party thereto pursuant
to that certain Third Amended and Restated Credit Agreement dated as of
November 18, 2005 (as amended prior to the date hereof.)
 
"Existing Lenders" means the lenders party to the Existing Credit Facility.
 
"Extraordinary Receipts" means any cash received by Monaco or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii), (iii), (iv) or (v) hereof),
including, without limitation, (a) foreign, United States, state or local tax
refunds, (b) pension plan reversions, (c) proceeds of insurance, (d) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (e) condemnation awards (and payments in lieu thereof), (f)
indemnity payments and (g) any purchase price adjustment received in connection
with any purchase agreement.
 
"Facility" means each parcel of owned or leased real property identified on
Schedule 6.01(o) to the Disclosure Letter as a "Facility" including, without
limitation, the land on which such facility is located, all buildings and other
improvements thereon, all fixtures located at or used in connection with such
facility, all whether now or hereafter existing.
 


 
13

--------------------------------------------------------------------------------

Table of Contents
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
"Fee Letter" means the fee letter, dated as of the date hereof, among the
Borrowers and the Agents.
 
"FEMA" has the meaning set forth in Section 5.02(b).
 
"Field Survey and Audit" means a field survey and audit of the Loan Parties
and/or an appraisal of the Working Capital Priority Collateral performed by
auditors, examiners and/or appraisers selected by the Working Capital Agent
pursuant to the Working Capital Credit Agreement.
 
"Final Maturity Date" means the earliest of (i) May 6, 2012, and (ii) such
earlier date on which the Term Loan shall become due and payable in accordance
with the terms of this Agreement and the other Loan Documents.
 
"Financial Statements" means (a) the audited consolidated balance sheet of
Monaco and its Subsidiaries for the Fiscal Year ended December 29, 2007, and the
related consolidated statement of operations, shareholders' equity and cash
flows for the Fiscal Year then ended, (b) a detailed internal financial report
of Monaco and its Subsidiaries prepared by Monaco in substantially the form set
forth in Schedule 1.01(G) to the Disclosure Letter for the Fiscal Year ended
December 29, 2007, (c) a detailed internal financial report of Monaco and its
Subsidiaries prepared by Monaco in substantially the form set forth in Schedule
1.01(G) to the Disclosure Letter, together with the unaudited consolidated
balance sheet of Monaco and its Subsidiaries for the nine months ended September
27, 2008 and the related statement of operations, shareholders' equity and cash
flows for the nine months then ended.
 
"Fiscal Year" means the fiscal year of Monaco and its Subsidiaries ending on the
Saturday closest to December 31 of each year.
 
"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person and its Subsidiaries for
such period, plus, without duplication, any non cash expenses related to the
sale of any Resort Property Lots to the extent deducted in the determination
of  Consolidated EBITDA during such period, to (b) the sum of (i) all principal
of Indebtedness of such Person and its Subsidiaries scheduled to be paid during
such period to the extent there is an equivalent permanent reduction in the
commitments thereunder, plus (ii) Consolidated Net Interest Expense of such
Person and its Subsidiaries for such period, plus (iii) income taxes paid or
payable by such Person and its Subsidiaries during such period, plus (iv) cash
dividends or distributions paid by such Person and its Subsidiaries (other than
dividends or distributions paid by a Loan Party to any other Loan Party) during
such
 


 
14

--------------------------------------------------------------------------------

Table of Contents


period, plus (v) Capital Expenditures made by such Person and its Subsidiaries
during such period; plus (vi) any repayments of the Term Loan in accordance with
Section 2.05(c)(iii) from any Net Cash Proceeds received by Monaco or any of its
Subsidiaries in connection with any Disposition of Resort Property Lots during
such period; provided, that for the purposes of determining the amounts
described in clauses (i) and (ii) of this definition, for the twelve consecutive
fiscal months ended September, 2009, the aggregate principal amount of any
Indebtedness scheduled to be paid and the amount of any cash Consolidated Net
Interest Expense of such Person and its Subsidiaries, in each case, for such
twelve fiscal month period (such principal and interest payments, collectively
the "Debt Service Payments"), shall equal the aggregate Debt Service Payments
for the period from November, 2008 through September, 2009 multiplied by
12/11th.  In determining the Fixed Charge Coverage Ratio for a particular period
(1) pro forma effect will be given to: (x) the incurrence, repayment or
retirement of any Indebtedness by such Person and its Subsidiaries since the
first day of such period as if such Indebtedness was incurred, repaid or retired
on the first day of such period and (y) the acquisition (whether by purchase,
merger or otherwise) or disposition (whether by sale, merger or otherwise) of
any property or assets acquired or disposed of by such Person and its
Subsidiaries since the first day of such period, as if such acquisition or
disposition occurred on the first day of such period; (2) interest on
Indebtedness bearing a floating interest rate will be computed as if the rate at
the time of computation had been the applicable rate for the entire period; (3)
if such Indebtedness bears, at the option of such Person and its Subsidiaries, a
fixed or floating rate of interest, interest thereon will be computed by
applying, at the option of such Person, either the fixed or floating rate; (4)
the amount of Indebtedness under a revolving credit facility will be computed
based upon the average daily balance of such Indebtedness during such period;
and (5) the calculation of the income tax liabilities of such Person and its
Subsidiaries described in clause (b)(iii) above shall be made without giving
effect to any tax refunds, net operating losses or other net tax benefits that
were received during such period on account of any prior periods.
 
"Flooring Lender Obligations" means, as of any date of determination, the sum of
(i) the aggregate amount of obligations owing by any Loan Party to the financial
institution providing floor financing for the Loan Parties’ dealers on account
of demands made by such financial institutions with respect to any repurchase
obligations incurred in connection with Approved Dealer Financing Agreements to
repurchase Inventory sold by a Loan Party to retail dealers, and (ii)  the
aggregate amount of obligations owing by the Loan Parties on account of demands
made pursuant to guarantees or risk pool guarantees provided by any Loan Party
in favor of a financial institution providing floor financing for the Loan
Parties’ dealers.
 
"Flow of Funds Agreement" means that certain Flow of Funds Agreement, dated as
of the Effective Date, duly executed by each Loan Party, each Agent, the Working
Capital Agent, and any other Person party thereto, in form and substance
reasonably satisfactory to the Agents.
 
"Funding Losses" has the meaning specified therefor in Section 2.11.
 


 
15

--------------------------------------------------------------------------------

Table of Contents
 
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Loan Parties after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.
 
"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture agreement, declaration or other applicable agreement
or documentation evidencing or otherwise relating to its formation or
organization; and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.
 
"Governmental Authority" means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
 
"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.
 
"Guarantor" means (a) each Subsidiary of Monaco listed as a "Guarantor" on the
signature pages hereto, and (b) each other Person which guarantees, pursuant to
Section 7.01(b) or otherwise, all or any part of the Obligations.
 
"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
ARTICLE XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.
 
"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) friable asbestos;
 


 
16

--------------------------------------------------------------------------------

Table of Contents


(e) any substance exhibiting a hazardous waste characteristic, including,
without limitation, corrosivity, ignitability, toxicity or reactivity as well as
any radioactive or explosive materials; and (f) any raw materials containing
hazardous substances listed or classified as such under Environmental Laws.
 
"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
 
"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
 
"Holdco" means Ableco Holding LLC, a Delaware limited liability company.
 
"Holdout Lender" has the meaning specified therefor in Section 12.02(b)
 
"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 90 days after the date such
payable was created); (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (h) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing;
(i) all Contingent Obligations of the type specified in clauses (a) through (h)
of this definition; (j) all Disqualified Equity Interests; and (k) all
obligations referred to in clauses (a) through (j) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer.
 


 
17

--------------------------------------------------------------------------------

Table of Contents


"Indemnified Matters" has the meaning specified therefor in Section 12.15.
 
"Indemnitees" has the meaning specified therefor in Section 12.15.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
 
"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Loan Parties in favor of the Collateral Agent for the
benefit of the Agents and the Lenders, in form and substance satisfactory to the
Collateral Agent.
 
"Intercreditor Agreement" means the Intercreditor Agreement, dated as of the
date hereof, by and among the Loan Parties, the Collateral Agent and the Working
Capital Agent, in form and substance satisfactory to the Collateral Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
 
"Interest Period" means, with respect to any LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers may not elect an Interest Period
which will end after the Final Maturity Date.
 
"Interest Rate Protection Agreement" means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with the Loan
Parties' operations.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and, with respect to any specific sections
thereof, the regulations thereunder.
 
"Inventory" means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping,
 


 
18

--------------------------------------------------------------------------------

Table of Contents


storing, advertising or sale of such goods and merchandise, whether now owned or
hereafter acquired, and all such other property the sale or other disposition of
which would give rise to an Account Receivable or cash.
 
"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
 
"Lender" has the meaning specified therefor in the preamble hereto.
 
"Leverage Ratio" means, with respect to any Person and its Subsidiaries for any
period, the ratio of (a) Consolidated Funded Indebtedness of such Person and its
Subsidiaries as of the end of such period to (b) Consolidated EBITDA of such
Person and its Subsidiaries for such period.
 
"LIBOR" means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate of interest published in The Wall Street Journal,
Eastern Edition, two Business Days prior to such Interest Period as the "London
Interbank Offered Rate" applicable to such Interest Period.  In the event that
The Wall Street Journal, Eastern Edition is not published or such rate does not
appear in The Wall Street Journal, Eastern Edition, LIBOR shall be the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars are offered to major banks in the London interbank market, two Business
Days prior to the beginning of such Interest Period, in an amount approximately
equal to the principal amount of the LIBOR Rate Loan to which such Interest
Period is to apply and for a period of time comparable to such Interest Period,
which determination shall be conclusive absent manifest error.
 
"LIBOR Deadline" has the meaning specified therefor in Section 2.10.
 
"LIBOR Notice" means a written notice substantially in the form of Exhibit C.
 
"LIBOR Option" has the meaning specified therefor in Section 2.09.
 
"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
greater of (i) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (a) LIBOR for
such Interest Period by (b) 100% minus the Reserve Percentage and (ii)
4.25%.  The LIBOR Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.
 
"LIBOR Rate Loan" means that portion of the Term Loan that bears interest at a
rate determined by reference to the LIBOR Rate.
 
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
 


 
19

--------------------------------------------------------------------------------

Table of Contents


"Loan" means the Term Loan made by an Agent or a Lender to the Borrowers
pursuant to ARTICLE II hereof.
 
"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.
 
"Loan Document" means this Agreement, the Fee Letter, any Guaranty, the Funds
Flow Agreement, the Payment Direction Agreement, any Mortgage, any SNDA, any
Security Agreement, any UCC Filing Authorization Letter, the Contribution
Agreement, the Intercompany Subordination Agreement, the Intercreditor Agreement
and any other agreement (including, without limitation any control agreement,
landlord waiver or other collateral access agreement), instrument, certificate,
report and other document executed and delivered pursuant hereto or thereto or
otherwise evidencing or securing the Term Loan or any other Obligation, in each
case, as the same may be amended, restated, supplemented or otherwise modified
from time to time.
 
"Loan Party" means any Borrower and any Guarantor.
 
"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, business, liabilities, assets, properties, condition (financial or
otherwise) or prospects of the Loan Parties taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under any Loan Document to
which it is a party, (c) the legality, validity or enforceability of this
Agreement or any other Loan Document, (d) the rights and remedies of any Agent
or any Lender under any Loan Document, or (e) the validity, perfection or
priority of a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on any of the Collateral; provided, however that the
following shall not be considered to constitute a Material Adverse Effect: any
change in conditions in the United States, foreign or global economy or capital
or financial markets generally to the extent that such change does not
materially disproportionately affect the Loan Parties as compared to similarly
situated companies in the industry in which the Loan Parties conduct business.
 
"Material Contract" means, with respect to any Person, (a) the Working Capital
Loan Documents, (b) the CCP Joint Venture Related Agreements (c) the Approved
Dealer Financing Agreements, (d) any agreements evidencing repurchase
obligations of the Loan Parties (including, without limitation, those agreements
identified on Schedule 6.01(x) to the Disclosure Letter), (e) each other
contract or agreement to which such Person or any of its Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Subsidiary of $1,000,000 or more in any Fiscal Year (other than purchase orders
in the ordinary course of the business of such Person or such Subsidiary and
other than contracts that by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days' notice
without penalty or premium) and (f) all other contracts or agreements material
to the operations, business, liabilities, assets, properties, condition
(financial or otherwise) or prospects of such Person or such Subsidiary.
 


 
20

--------------------------------------------------------------------------------

Table of Contents


"Material Improvement" means the buildings, improvements, structures and
fixtures now or subsequently located on the real property that is used in
connection with the business of any Loan Party or any of its Subsidiaries and
are material to the operation thereof.
 
"Maximum Working Capital Amount" means, as of any date of determination, an
amount equal to the Maximum ABL Obligations (as such term is defined in the
Intercreditor Agreement).
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Collateral Agent, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent pursuant to Section 5.01(d),
Section 7.01(b), Section 7.01(o) or otherwise.
 
"Motor Vehicle Laws" means all Federal, state, provincial and local Laws
applicable to the ownership and/or operation of vehicles (including, without
limitation, the Rolling Stock), or the business of the transportation of goods
by motor vehicle, including, without limitation, Laws promulgated or
administered by the Federal Highway Administration, the Federal Motor Carrier
Safety Administration, the National Highway Traffic Safety Administration, the
Surface Transportation Board and other state, provincial and local Governmental
Authorities with respect to vehicle safety and registration and motor carrier
insurance, financial assurance, credit extension, contract carriage, tariff and
reporting requirements.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.
 
"Narrative Report" means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the relevant Person and its Subsidiaries in the form, if applicable, prepared
for presentation to senior management thereof for the applicable fiscal quarter
or Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate with
comparison to and variances from the immediately preceding period and from the
Projections for such period.
 
"Net Cash Proceeds" means, (a) with respect to any Disposition by any Person or
any of its Subsidiaries, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such Person
or such Subsidiary, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition (other than
Indebtedness under this Agreement), including any prepayment or market-based
premium, (ii) reasonable expenses related thereto incurred by such Person or
such Subsidiary in connection therewith, (iii) transfer taxes paid to any taxing
authorities by such Person or such Subsidiary in connection therewith, and
(iv) net income taxes to be paid
 


 
21

--------------------------------------------------------------------------------

Table of Contents


in connection with such Disposition (after taking into account any tax credits
or deductions and any tax sharing arrangements) and (b) with respect to the
issuance or incurrence of any Indebtedness by any Person or any of its
Subsidiaries, or an Equity Issuance, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Person or such Subsidiary in connection therewith, after deducting
therefrom only (i) reasonable expenses related thereto incurred by such Person
or such Subsidiary in connection therewith, including any prepayment or
market-based premium on any Indebtedness being refinanced, if applicable, (ii)
transfer taxes paid by such Person or such Subsidiary in connection therewith
and (iii) net income taxes to be paid in connection therewith (after taking into
account any tax credits or deductions and any tax sharing arrangements); in each
case of clause (a) and (b) to the extent, but only to the extent, that the
amounts so deducted are (x) actually paid to a Person that, except in the case
of reasonable out-of-pocket expenses, is not an Affiliate of such Person or any
of its Subsidiaries and (y) properly attributable to such transaction or to the
asset that is the subject thereof.
 
"New Lending Office" has the meaning specified therefor in Section 2.08(d).
 
"Non-U.S. Lender" has the meaning specified therefor in Section 2.08(d).
 
"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).
 
"Notice of Revaluation" means a written notice provided by the Collateral Agent
to the Administrative Borrower in connection with the revaluation by the
Collateral Agent of the Specified Value of any Eligible Real Property or any
Eligible Appraised Equipment, as the case may be, which notice shall set forth
the revised Specified Value of such Eligible Real Property or any Eligible
Appraised Equipment, as the case may be.
 
"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
9.01.  Without limiting the generality of the foregoing, the Obligations of each
Loan Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest (including, without limitation, the PIK Amount), charges,
expenses, fees, the Applicable Prepayment Premium, if any, attorneys' fees and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, and (b) the obligation of such Person to reimburse any amount in
respect of any of the foregoing that any Agent or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person.
 
"OFAC Sanctions Programs"  means the laws, regulations and Executive Orders
administered by the U.S. Department of Treasury's Office of Foreign Assets
Control ("OFAC"),

including the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, as such list may be amended from time to time.
 


 
22

--------------------------------------------------------------------------------

Table of Contents
 
"Operating Lease Obligations" means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
 
"Other Taxes" has the meaning specified therefor in Section 2.08(b).
 
"Participant Register" has the meaning specified therefor in Section 12.07(g).
 
"Payment Direction Agreement" means that certain Payment Direction Agreement,
dated as of the Effective Date, duly executed by each Loan Party and each Agent,
in form and substance reasonably satisfactory to the Agents.
 
"Payment Office" means the Administrative Agent's office located at 299 Park
Avenue, 23rd Floor, New York, New York 10171, or at such other office or offices
of the Administrative Agent as may be designated in writing from time to time by
the Administrative Agent to the Collateral Agent and the Administrative
Borrower.
 
"Permitted Indebtedness" means:
 
(a)           any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;
 
(b)           any other Indebtedness listed on Schedule 7.02(b) to the
Disclosure Letter, and the extension of maturity, refinancing or modification of
the terms thereof; provided, however, (i) such extension, refinancing or
modification is pursuant to terms that are not less favorable to the Loan
Parties and the Lenders than the terms of the Indebtedness being extended,
refinanced or modified and (ii) after giving effect to such extension,
refinancing or modification, the amount of such Indebtedness is not greater than
the amount of Indebtedness outstanding immediately prior to such extension,
refinancing or modification;
 
(c)           Indebtedness evidenced by Capitalized Lease Obligations entered
into in order to finance Capital Expenditures made by the Loan Parties in
accordance with the provisions of Section 7.02(g), which Indebtedness, when
aggregated with the principal amount of all Indebtedness incurred under this
clause (c) and clause (d) of this definition, does not exceed $1,500,000 at any
time outstanding;
 
(d)           Indebtedness permitted by clause (e) of the definition of
"Permitted Lien";
 
(e)           Indebtedness permitted under Section 7.02(e)(viii);
 
(f)           Working Capital Indebtedness not exceeding the Maximum Working
Capital Amount; provided, that at all times the Working Capital Borrowing Base
shall be reduced by the Availability Reserve; and to the extent permitted by the
Intercreditor Agreement,  the extension of maturity refinancing or modification
of the terms of such Working Capital Indebtedness; provided,
 


 
23

--------------------------------------------------------------------------------

Table of Contents


however that (i) such extension, refinancing or modification is pursuant to
terms and conditions that are not less favorable to the Loan Parties and the
Lenders than the terms of the Working Capital Indebtedness being extended,
refinanced or modified (ii) after giving effect to such extension, refinancing
or modification, the amount or maximum availability of such Indebtedness does
not exceed the Maximum Working Capital Amount; and (iii) the lenders or lenders
party to such new Working Capital credit facility are reasonably acceptable to
the Agents; and
 
(g)           Indebtedness in respect of obligations under any Interest Rate
Protection Agreements entered into in the ordinary course of business for
interest rate hedging purposes and not for speculative purposes.
 
(h)           Subordinated Indebtedness;
 
(i)           Contingent Obligations in connection with Approved Dealer
Financing Agreements; and
 
(j)           to the extent constituting Indebtedness, Indebtedness in respect
of obligations under any surety, appeal or performance bonds entered into in the
ordinary course of business and consistent with past practices in connection
with the construction and development of Resort Property Lots.
 
"Permitted Investments" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody's or A-1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000; and (f)
marketable tax exempt securities rated A or higher by Moody's or A+ or higher by
Standard & Poor's, in each case, maturing within six months from the date of
acquisition thereof.
 
"Permitted Liens" means:
 
(a)           Liens securing the Obligations;
 
(b)           Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 7.01(c);
 
(c)           Liens imposed by law, such as carriers', warehousemen's,
mechanics', materialmen's and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than
 


 
24

--------------------------------------------------------------------------------

Table of Contents


30 days or are being contested in good faith and by appropriate proceedings
promptly initiated and diligently conducted, and a reserve or other appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;
 
(d)           Liens described on Schedule 7.02(a) to the Disclosure Letter
provided, that (i) no such Lien shall at any time be extended to cover any
additional property not subject thereto on the Effective Date and (ii) the
principal amount of the Indebtedness secured by such Liens shall not be
extended, renewed, refunded or refinanced other than in accordance with clause
(b) of the definition of Permitted Indebtedness;
 
(e)           (i) purchase money Liens on equipment or inventory acquired or
held by any Loan Party or any of its Subsidiaries in the ordinary course of its
business to secure the purchase price of such equipment or inventory or
Indebtedness incurred solely for the purpose of financing the acquisition of
such equipment or inventory or (ii) Liens existing on such equipment or
inventory at the time of its acquisition; provided, however, that (A) no such
Lien shall extend to or cover any other property of any Loan Party or any of its
Subsidiaries, (B) the principal amount of the Indebtedness secured by any such
Lien shall not exceed the cost of the property so held or acquired and (C) the
aggregate principal amount of Indebtedness secured by any or all such Liens
shall not exceed at any one time outstanding $1,500,000;
 
(f)           deposits and pledges of cash securing (i) obligations incurred in
respect of workers' compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;
 
(g)           easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person's business, including those set forth in the Title
Insurance Policies in effect on the Effective Date;
 
(h)           Liens on equipment securing Indebtedness permitted by subsection
(c) of the definition of Permitted Indebtedness;
 
(i)           Liens securing the Working Capital Indebtedness permitted by
clause (f) of the definition of "Permitted Indebtedness" contained in this
Agreement; provided that such Liens are subject to the Intercreditor Agreement;
 
(j)           Liens arising by reason of a judgment or judicial order in
circumstances not constituting an Event of Default under Section 9.01(k);
 
(k)           Liens of lessors or lessees, or sublessors or sublessees, of
property leased pursuant to leases permitted hereunder;
 
(l)           non-exclusive licenses of intellectual property in the ordinary
course of business; and
 


 
25

--------------------------------------------------------------------------------

Table of Contents


(m)           deed restrictions on the real property located at 310 Steury Ave.,
Goshen, Indiana required by the Indiana Department of Environmental Management
with respect to the long-term maintenance of an asphalt or concrete pavement,
restricting the property use to industrial purposes, and prohibiting the use of
on-site groundwater as described in the NXT Remediation Work Plan dated April
2006.
 
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
 
"Phase I ESA" means Phase I Environmental Site Assessment.
 
"PIK Amount" means, as at any date of determination, the amount of all interest
accrued with respect to the Term Loan that has been paid-in-kind by being added
to the then outstanding principal amount of the Term Loan in accordance with
Section 2.04(a).
 
"Plan" means any Employee Plan or Multiemployer Plan.
 
"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 3.0%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for the Term Loan then outstanding
prior to an Event of Default plus 3.0%.
 
"Proceeds" shall mean all "proceeds" as such term is defined in Article 9 of the
Uniform Commercial Code and, in any event, shall also include (a) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to any Agent
or any Lender or any Loan Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Loan Party from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
Governmental Authority) and (c) any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.
 
"Projections" means, with respect to any Person, the forecasted consolidated
balance sheet, statement of operations and cash flow statement, of such Person
and its Subsidiaries, all prepared on a month-by-month, quarter-by-quarter, or
annual basis, as the case may be, for a given fiscal period and on a consistent
basis with historical financial statements of such Person or Persons, together
with appropriate supporting details and a statement of underlying assumptions as
the Administrative Agent shall reasonably require.
 
"Pro Rata Share" means with respect to a Lender's obligation to make the Term
Loan and receive payments of interest, fees, the Applicable Prepayment Premium,
if any, and principal with respect thereto, and all other matters (including,
without limitation, the indemnification obligations arising under Section
10.05), the percentage obtained by dividing (a) the sum of such Lender's Term
Loan Commitment, by (b) the sum of the Total Commitment; provided that if the
Total Commitment has been reduced to zero, the numerator shall be the aggregate
unpaid principal amount of such Lender's portion of the Term Loan and the
denominator shall be the aggregate unpaid principal amount of the Term Loan.
 


 
26

--------------------------------------------------------------------------------

Table of Contents


"Qualified Appraisal" means an appraisal (a) which is or was conducted by a
qualified independent appraiser selected or approved by the Collateral Agent;
(b) which will be or was conducted in such a manner and of such a scope as is
acceptable to the Collateral Agent; and (c) the results of which are reasonably
satisfactory to the Collateral Agent.
 
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in deposit
accounts or in securities accounts, or any combination thereof,  over which the
Collateral Agent shall have "control" (as defined in the Uniform Commercial
Code) and which such deposit account or securities account is the subject of a
Cash Management Agreement and is maintained by a bank or securities intermediary
that is a Cash Management Bank.
 
"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.
 
"Rating Agencies" has the meaning specified therefor in Section 2.07.
 
"Reference Bank" means JPMorgan Chase Bank, its successors or any other
commercial bank designated by the Administrative Agent to the Administrative
Borrower from time to time.
 
"Reference Rate" means the greater of (a) the rate of interest publicly
announced by the Reference Bank in New York, New York from time to time as its
reference rate, base rate or prime rate and (b) 6.25%.  The reference rate, base
rate or prime rate is determined from time to time by the Reference Bank as a
means of pricing some loans to its borrowers and neither is tied to any external
rate of interest or index nor necessarily reflects the lowest rate of interest
actually charged by the Reference Bank to any particular class or category of
customers.  Each change in the Reference Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
"Reference Rate Loan" means that portion of the Term Loan that bears interest at
a rate determined by reference to the Reference Rate.
 
"Register" has the meaning specified therefor in Section 12.07(d).
 
"Registered", with respect to intellectual property, means issued, registered,
renewed or subject to a pending application.
 
"Registered Loans" has the meaning specified therefor in Section 12.07(d).
 
"Registration Rights Agreement" means the Registration Rights Agreement, in form
and substance satisfactory to the Agents, by and between Monaco and Holdco, with
respect to the demand and piggy-back registration rights of Holdco with respect
to shares of Warrant Stock that Holdco may acquire and the anti-dilution and
tag-along provisions applicable thereto.
 
"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
 


 
27

--------------------------------------------------------------------------------

Table of Contents


"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
 
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
 
"Release Price" means, with respect to any Resort Property Lots and the
Designated Real Property, the amount identified as the "Release Price" with
respect to such Resort Property Lots and such Designated Real Property set forth
on Schedule 1.01(D) to the Disclosure Letter (as such schedule may be updated
from time to time by the Collateral Agent to reflect the "Release Price" of each
parcel of real property constituting the Combined Property that has been
developed into, and will be sold as, Resort Property Lots based on the most
recent Qualified Appraisal of such real property and as notified in writing to
the Administrative Borrower by the Collateral Agent) and, in the case of any
Combined Property located at (a) 13300 Tamiami Trail East, Naples, Florida, (b)
5505 U.S. 31 South Bay Harbor, MI and (c) Monroe St. & 58th Ave, Riverside,
California, such Release Price with respect to such Combined Property shall be
increased on a dollar for dollar basis by the amount of any Capital Expenditures
made after the Effective Date in connection with the construction and
development of such Combined Property.
 
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.
 
"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
 
"Required Lenders" means Lenders whose Pro Rata Shares of the Term Loan
aggregate at least 50.1%.
 
"Required PZR Facilities" means the Facilities located at the following
locations: 606 Nelson's Parkway, Wakarusa, IN; 91320 Coburg Industrial Way,
Eugene, OR; 425 N. 3rd Street, Harrisburg, OR; 30725 Diamond Hill Drive,
Harrisburg, OR; and 4505 Monaco Way, Wildwood, FL.
 
"Required PZR Reports" means a zoning report from The Planning & Zoning Resource
Corporation (or other nationally recognized zoning consultant) evidencing each
Required PZR Facility's compliance with all applicable building codes, fire
codes, other health and safety rules and regulations, parking, density, and
height requirements and other building and zoning laws.
 


 
28

--------------------------------------------------------------------------------

Table of Contents
 
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
 
"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.
 
"Resort Property Lots" means each parcel of real property identified as "Resort
Property Lots" on Schedule 1.01(B) to the Disclosure Letter.
 
"Resort Property Lot Percentage" means the greater of (a) 25% and (b) the amount
identified as the "Minimum Repayment Amount" on Schedule 1.01(D) to the
Disclosure Letter and set forth opposite the applicable Resort Property Lot on
such Schedule 1.01(D), unless, as of any date of determination, either (i)
Monaco and its Subsidiaries shall have failed to comply with any of the
financial covenants set forth on Schedule 1.01(H) hereto with respect to the
twelve (12) consecutive fiscal months for which the last month ends on a date
immediately prior to such date of determination for which financial statements
have been provided pursuant to Section 7.01(a) or (ii) an Event of Default has
occurred and is continuing, in which case, 100%.
 
"Restricted Payments" has the meaning specified therefor in Section 7.02(h).
 
"Rolling Stock" means all trucks, trailers, tractors, service vehicles, vans,
pick up trucks, forklifts, wheel loaders and other registered mobile equipment
and vehicles, wherever located; excluding any of the foregoing that constitutes
Inventory.
 
"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
 
"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
 
"Securitization" has the meaning specified therefor in Section 2.07.
 


 
29

--------------------------------------------------------------------------------

Table of Contents


"Security Agreement" means a Pledge and Security Agreement made by a Loan Party
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
substantially in the form of Exhibit A, securing the Obligations and delivered
to the Collateral Agent.
 
"SNDA" means a Subordination, Non-Disturbance and Attornment Agreement, in form
and substance satisfactory to the Collateral Agent, between a tenant under a
Lease and the Collateral Agent, and acknowledged by the applicable Loan Party
which is the landlord under such Lease.
 
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.
 
"Specified Tax Refund" has the meaning set forth in Section 2.05(e)(i).
 
"Specified M&E and RE Amount" means the sum of (A) forty-five percent (45%) of
the then current aggregate Specified Value of the Eligible Real Property
determined by the Collateral Agent by reference to the most recent Qualified
Appraisal of such Eligible Real Property, less the amount of any environmental
reserve established by the Collateral Agent in connection with any Remedial
Actions that the Collateral Agent reasonably determines to be necessary or
advisable from time to time, plus (B) eighty percent (80%) of the then current
aggregate Specified Value of the Eligible Appraised Equipment determined by the
Collateral Agent by reference to the most recent Qualified Appraisal of such
Eligible Appraised Equipment.
 
"Specified Value" means:
 
(a)           on the Effective Date, with respect to any Eligible Real Property
set forth on Schedule 1.01(B) to the Disclosure Letter, the amount set forth in
the Qualified Appraisal delivered to the Collateral Agent on or prior to the
Effective Date;
 
(b)           with respect to any Eligible Real Property set forth on Schedule
1.01(B) to the Disclosure Letter thereafter, the fair market value (net of
expenses of sale) of such Eligible Real Property assuming a marketing period of
one year or less as determined from time to time by the Collateral Agent by
reference to the most recent Qualified Appraisal performed at the direction of
the Collateral Agent; provided that, so long as no Default or Event of Default
shall have occurred and be continuing, the Collateral Agent shall (i) provide 3
days' prior notice of the Qualified Appraisal to the Administrative Borrower and
(ii) not revalue the "Specified Value" of any such Eligible Real Property more
than once in any twelve calendar month period;
 


 
30

--------------------------------------------------------------------------------

Table of Contents


(c)           on the Effective Date, with respect to any Eligible Appraised
Equipment set forth on Schedule 1.01(C) to the Disclosure Letter, the amount set
forth in the Qualified Appraisal delivered to the Collateral Agent on or prior
to the Effective Date; and
 
(d)           with respect to any Eligible Appraised Equipment thereafter, the
forced liquidation value (net of liquidation expenses) of such Eligible
Appraised Equipment as determined from time to time by the Collateral Agent by
reference to the most recent Qualified Appraisal performed at the direction of
the Collateral Agent; provided that, so long as no Default or Event of Default
shall have occurred and be continuing, the Collateral Agent shall (i) provide 3
days' prior notice of the Qualified Appraisal to the Administrative Borrower and
(ii) not revalue the "Specified Value" of any such Eligible Appraised Equipment
more than once in any twelve calendar month period.
 
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.
 
"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which are satisfactory to the Collateral Agent which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents (i) by the execution and delivery of a subordination
agreement, in form and substance satisfactory to the Collateral Agent, or
(ii) otherwise on terms and conditions (including, without limitation,
subordination provisions, payment terms, interest rates, covenants, remedies,
defaults and other material terms) satisfactory to the Collateral Agent.
 
"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.
 
"Taxes" has the meaning specified therefor in Section 2.08(a).
 
"Term Loan" means, collectively, the loans made by the Lenders to the Borrowers
on the Effective Date pursuant to Section 2.01(a).
 
"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make its portion of the Term Loan to the Borrowers in the amount
set forth in Schedule 1.01(A) hereto, as the same may be terminated or reduced
from time to time in accordance with the terms of this Agreement.
 
"Term Loan Priority Collateral" has the meaning specified for the term "Term
Priority Collateral" in the Intercreditor Agreement.
 


 
31

--------------------------------------------------------------------------------

Table of Contents


"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued by or on behalf of Chicago Title Company or another
title insurance company satisfactory to the Collateral Agent, insuring the Lien
created by a Mortgage in an amount and on terms satisfactory to the Collateral
Agent, delivered to the Collateral Agent.
 
"Total Commitment" means the sum of the amounts of the Term Loan Commitments,
which amount shall equal $39,300,000 on the Effective Date.
 
"Transaction Documents" means the Loan Documents and the Working Capital Loan
Documents.
 
"Transferee" has the meaning specified therefor in Section 2.08(a).
 
"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.
 
"Uniform Commercial Code" has the meaning specified therefor in Section 1.03.
 
"USA PATRIOT Act" has the meaning specified therefor in Section 12.23.
 
"WARN" has the meaning specified therefor in Section 6.01(z).
 
"Warrants" has the meaning assigned to such term in Section 13.01.
 
"Warrantholder Rights Agreement" means an agreement, dated as of the date
hereof, by and among the Monaco, certain shareholders of Monaco and Holdco, in
form and substance satisfactory to Holdco, as amended, restated or otherwise
modified.
 
"Warrant Stock" has the meaning assigned to such term in the Warrants.
 
"Working Capital Agent" means Bank of America, N.A., as administrative agent for
the Working Capital Lenders under the Working Capital Credit Agreement (and any
successor agent).
 
"Working Capital Borrowing Base" means the "Borrowing Base" as defined in the
Working Capital Credit Agreement, as in effect on the Effective Date.
 
"Working Capital Credit Agreement" means the Credit Agreement, dated as of the
date hereof, among the Loan Parties, the Working Capital Lenders, and the
Working Capital Agent, as the same may be amended, modified, supplemented,
replaced, renewed or refinanced from time to time in accordance with the terms
of the Intercreditor Agreement or clause (f) of the definition of Permitted
Indebtedness contained in this Agreement.
 


 
32

--------------------------------------------------------------------------------

Table of Contents


"Working Capital Indebtedness" means the Indebtedness of the Loan Parties owing
to the Working Capital Agent and the Working Capital Lenders under the Working
Capital Credit Agreement.
 
"Working Capital Lenders" means the lenders from time to time party to the
Working Capital Credit Agreement.
 
"Working Capital Letters of Credit" means the letters of credit issued under the
Working Capital Credit Agreement.
 
"Working Capital Loan Documents" means collectively, (i) the Working Capital
Credit Agreement, and (ii) all other agreements, instruments, and other
documents executed and delivered pursuant to the foregoing, as the same may be
amended, modified, supplemented, replaced, renewed or refinanced from time to
time in accordance with the terms of the Intercreditor Agreement.
 
"Working Capital Loans" means the revolving loans made by the Working Capital
Lenders under the Working Capital Credit Agreement.
 
"Working Capital Priority Collateral" has the meaning specified for the term
"ABL Priority Collateral" in the Intercreditor Agreement.
 
"Working Capital Revolving Loan Commitment" means the "Revolving Loan
Commitment" as defined in the Working Capital Credit Agreement, as in effect on
the date hereof.
 
"Working Investment" means, at any date of determination thereof, (a) the sum,
for any Person and its Subsidiaries, of (i) the unpaid face amount of all
Accounts Receivable of such Person and its Subsidiaries as at such date of
determination, plus (ii) the aggregate amount of prepaid expenses and other
current assets (including Inventory but excluding cash) of such Person and its
Subsidiaries as at such date of determination, minus (b) the sum, for such
Person and its Subsidiaries, of (i) the unpaid amount of all accounts payable of
such Person and its Subsidiaries as at such date of determination, plus (ii) the
aggregate amount of all accrued expenses of such Person and its Subsidiaries as
at such date of determination (but, excluding from accounts payable and accrued
expenses, the current portion of long-term debt and all accrued interest and
taxes); provided that the effect of the receipt by any Loan Party of the
Specified Tax Refund shall be excluded for all purposes of this definition.
 
Section 1.02 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to
 


 
33

--------------------------------------------------------------------------------

Table of Contents


include such Person's successors and assigns, (c) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.  References in this Agreement to
"determination" by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations).
 
Section 1.03 Accounting and Other Terms.  Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements.  All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code") and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as any Agent may otherwise determine.
 
Section 1.04 Time References.  Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day.  For purposes of the computation of a
period of time from a specified date to a later specified date, the word "from"
means "from and including" and the words "to" and "until" each means "to but
excluding"; provided, however, that with respect to a computation of fees or
interest payable to any Agent or any Lender, such period shall in any event
consist of at least one full day.
 
ARTICLE II
 


 
THE LOANS
 
Section 2.01 Commitments.  (a)  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender severally
agrees to make its Pro Rata Share of the Term Loan to the Borrowers on the
Effective Date, in an aggregate principal amount not to exceed the amount of
such Lender's Term Loan Commitment.
 
(b) Notwithstanding the foregoing, the aggregate principal amount of the Term
Loan made on the Effective Date shall not exceed the lower of (i) the Total
Commitment and (ii) the Specified M&E and RE Amount.  Any principal amount of
the Term Loan which is repaid or prepaid may not be reborrowed.
 
Section 2.02 Making the Term Loan.  (a)  The Administrative Borrower shall give
the Administrative Agent prior notice (in substantially the form of Exhibit B
hereto (a "Notice of Borrowing")), not later than 12:00 noon (New York City
time) on the date which is 3 Business Days prior to the date of the proposed
borrowing of the Term Loan (or such shorter
 


 
34

--------------------------------------------------------------------------------

Table of Contents


period as the Administrative Agent is willing to accommodate).  Such Notice of
Borrowing shall be irrevocable and shall specify (i) the principal amount of the
Term Loan, (ii)  whether the Term Loan is to be a Reference Rate Loan or a LIBOR
Rate Loan and, in the case of a LIBOR Rate Loan, the initial Interest Period
with respect thereto, and (iii) the proposed borrowing date, which must be a
Business Day.  The Administrative Agent and the Lenders may act without
liability upon the basis of written notice believed by the Administrative Agent
in good faith to be from the Administrative Borrower (or from any Authorized
Officer thereof designated in writing purportedly from the Administrative
Borrower to the Administrative Agent).  The Administrative Agent and each Lender
shall be entitled to rely conclusively on any Authorized Officer's authority to
request the Term Loan on behalf of the Borrowers until the Administrative Agent
receives written notice to the contrary.  The Administrative Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.
 
(b) The Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrowers shall be bound to make a borrowing in accordance therewith.
 
(c) Except as otherwise provided in this subsection 2.02(c), all Loans under
this Agreement shall be made by the Lenders simultaneously and proportionately
to their Pro Rata Shares of the Total Commitment, it being understood that no
Lender shall be responsible for any default by any other Lender in that other
Lender's obligations to make a Loan requested hereunder, nor shall the
Commitment of any Lender be increased or decreased as a result of the default by
any other Lender in that other Lender's obligation to make a Loan requested
hereunder, and each Lender shall be obligated to make the Loans required to be
made by it by the terms of this Agreement regardless of the failure by any other
Lender.
 
Section 2.03 Repayment of Term Loan; Evidence of Debt.  (a)  The outstanding
principal of the Term Loan shall be repayable in forty-two (42) consecutive
monthly installments, on the first day of each month (or if such date is not a
Business Day, on the next succeeding Business Day) commencing on December 1,
2008 and ending on the Final Maturity Date, consisting of forty-one (41)
installments, in the amount equal to $400,000, followed by a final installment
in an amount necessary to repay in full the unpaid principal amount of the Term
Loan.  
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
 


 
35

--------------------------------------------------------------------------------

Table of Contents


 
(e) Any Lender may request that the Loan made by it be evidenced by a promissory
note.  In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Administrative
Borrower.  Thereafter, the Loan evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.07) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
Section 2.04 Interest.  (a)  Subject to the terms of this Agreement, at the
option of the Administrative Borrower, all or any portion of the Term Loan shall
be either a Reference Rate Loan or a LIBOR Rate Loan.  Each portion of the Term
Loan that is:
 
(i) a Reference Rate Loan shall bear interest on the principal amount thereof
from time to time outstanding, from the date of the Term Loan until repaid, at a
rate per annum equal to the sum of (A) Reference Rate then in effect for that
portion of the Term Loan plus (B) the Applicable Margin plus (C) the Applicable
PIK Margin; provided that, in the absence of a continuing Event of Default, that
portion of such interest equal to the Applicable PIK Margin shall, in the
absence of an election by the Administrative Borrower to pay such interest in
cash, be paid-in-kind by being added to the outstanding principal amount of the
Term Loan, provided, further, that, the Administrative Borrower may, on or prior
to the date that is 5 Business Days prior to the due date thereof, elect to pay
in cash all or any portion of the interest that may be paid-in-kind pursuant to
this proviso.
 
(ii) Each portion of the Term Loan that is a LIBOR Rate Loan shall bear interest
on the principal amount thereof from time to time outstanding, from the date of
the Term Loan until repaid, at a rate per annum equal to the sum of (A) the
LIBOR Rate for the Interest Period then in effect for that portion of the Term
Loan plus (B) the Applicable Margin plus (C) the Applicable PIK Margin; provided
that, in the absence of a continuing Event of Default, that portion of such
interest equal to the Applicable PIK Margin shall, in the absence of an election
by the Administrative Borrower to pay such interest in cash, be paid-in-kind by
being added to the outstanding principal amount of the Term Loan, provided,
further, that, the Administrative Borrower may, on or prior to the date that is
five (5) Business Days prior to the due date thereof, elect to pay in cash all
or any portion of the interest that may be paid-in-kind pursuant to this
proviso.
 
(b) Default Interest.  To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, the Term Loan, fees, indemnities or any other Obligations of the
Loan Parties under this Agreement and the other Loan Documents, shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.
 


 
36

--------------------------------------------------------------------------------

Table of Contents
 
(c) Interest Payment.  Interest on the Term Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Loan is made and at maturity (whether
upon demand, by acceleration or otherwise).  Interest at the Post-Default Rate
shall be payable on demand.  Each Borrower hereby authorizes the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the Loan
Account pursuant to Section 4.02 with the amount of any interest payment due
hereunder.
 
(d) General.  All interest shall be computed on the basis of a year of 360 days
and the actual number of days, including the first day but excluding the last
day, elapsed.
 
Section 2.05 Termination of Total Commitment; Prepayment of Term Loan.
 
(a) Termination of Total Commitment.  The Total Commitment shall terminate at
5:00 p.m. (New York City time) on the Effective Date.
 
(b) Optional Prepayment.
 
(i) Term Loan.  The Borrowers may, at any time and from time to time, upon at
least 5 Business Days' prior written notice to the Administrative Agent, prepay
the principal of the Term Loan, in whole or in part.  Each prepayment made
pursuant to this clause (b)(i) shall be accompanied by the payment of accrued
interest to the date of such payment on the amount prepaid, together with the
Applicable Prepayment Premium, if any, payable in connection with such
prepayment of the Term Loan.  Each such prepayment shall be applied against the
remaining installments of principal due on the Term Loan in the inverse order of
maturity.
 
(ii) Prepayment In Full.  The Borrowers may, upon at least 60 days prior written
notice to the Administrative Agent, terminate this Agreement by paying to the
Administrative Agent, in cash, the Obligations, in full, plus the Applicable
Prepayment Premium, if any, payable in connection with such termination of this
Agreement.  If the Administrative Borrower has sent a notice of termination
pursuant to this clause (ii), the Borrowers shall be obligated to repay the
Obligations, in full and in cash, plus the Applicable Prepayment Premium, if
any, payable in connection with such termination of this Agreement, on the date
set forth as the date of termination of this Agreement in such notice.
 
(iii) General.  In the event of the termination of this Agreement or a
prepayment or repayment of the Obligations at any time prior to the Final
Maturity Date, for any reason, including in connection with (A) any optional
prepayment of the principal of the Term Loan, whether in whole or in part, in
accordance with this Section 2.05(b), (B) any mandatory prepayment of the
principal of the Term Loan in accordance with the provisions of Section 2.05(c)
(other than in connection with any mandatory prepayment pursuant to Section
2.05(c)(i), Section 2.05(c)(ii), Section 2.05(c)(iii), Section 2.05(c)(iv) or
Section 2.05(c)(vi)), (C) the acceleration of the Obligations after the
occurrence and during the continuance of an Event of Default, (D) the
foreclosure and sale of or collection of the Collateral, (E) the sale of the
Collateral in any Insolvency Proceeding, (F) the restructure, reorganization, or
compromise of
 


 
37

--------------------------------------------------------------------------------

Table of Contents


the Obligations by the confirmation of a plan of reorganization or any other
plan of compromise, restructure, or arrangement in any Insolvency Proceeding, or
(G) to the extent not otherwise provided above, any other prepayment in full of
the Obligations at any time prior to the Final Maturity Date, then, in view of
the impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Agents and the Lenders or profits lost by the Agents and the
Lenders as a result of such prepayment, and by mutual agreement of the parties
as to a reasonable estimation and calculation of the lost profits or damages of
the Agents and the Lenders, Borrowers shall pay to Agent, in cash, the
Applicable Prepayment Premium, if any, measured as of the date of such
termination or prepayment.
 
(c) Mandatory Prepayment.
 
(i) Within 10 days of delivery to the Agents and the Lenders of audited annual
financial statements pursuant to Section 7.01(a)(ii), commencing with the
delivery to the Agents and the Lenders of the financial statements for the
Fiscal Year ended December 26, 2009 or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(ii), 10 days after the date such
statements are required to be delivered to the Agents and the Lenders pursuant
to Section 7.01(a)(ii), the Borrowers shall prepay the outstanding principal
amount of the Loans in accordance with clause (d) below in an amount equal to
75% of the Excess Cash Flow of Monaco and its Subsidiaries for such Fiscal Year.
 
(ii) Immediately upon any Disposition (other than any Disposition of any Resort
Property Lots or Designated Real Property) by any Loan Party or its Subsidiaries
pursuant to Section 7.02(c)(ii), the Borrowers shall prepay the outstanding
principal amount of the Term Loan in accordance with clause (d) below in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such Disposition to the extent that the aggregate amount of Net
Cash Proceeds received by all Loan Parties and their Subsidiaries (and not paid
to the Administrative Agent as a prepayment of the Loans) shall exceed for all
such Dispositions $50,000 in any Fiscal Year.  Nothing contained in this
subsection (ii) shall permit any Loan Party or any of its Subsidiaries to make a
Disposition of any property other than in accordance with Section 7.02(c)(ii)
and Section 7.02(c)(iii).
 
(iii) Immediately upon any Disposition of any Resort Property Lots or any
Disposition of any real property that has been developed into lots and
constitutes a Combined Property that is being disposed of as Resort Property
Lots, in each case, by any Loan Party or its Subsidiaries pursuant to Section
7.02(c)(iii), the Borrowers shall prepay the outstanding principal amount of the
Term Loan in accordance with clause (d) below in an amount equal to the Resort
Property Lot Percentage of the Net Cash Proceeds received by such Person in
connection with such Disposition.   Any remaining Net Cash Proceeds relating to
any such Disposition which are not reinvested in accordance with Section 7.01(r)
shall be applied upon the expiration of the applicable Reinvestment Period in
accordance with clause (d) below.  Nothing contained in this subsection (iii)
shall permit any Loan Party or any of its Subsidiaries to make a Disposition of
any property other than in accordance with Section 7.02(c)(ii) and Section
7.02(c)(iii).
 


 
38

--------------------------------------------------------------------------------

Table of Contents
 
(iv) Immediately upon any Disposition of any Designated Real Property or any
Disposition of real property constituting a Combined Property that is being
disposed of as Designated Real Property by any Loan Party or its Subsidiaries
pursuant to Section 7.02(c)(iii), the Borrowers shall prepay the outstanding
principal amount of the Term Loan in accordance with clause (d) below in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such Disposition.  Nothing contained in this subsection (iv)
shall permit any Loan Party or any of its Subsidiaries to make a Disposition of
any property other than in accordance with Section 7.02(c)(ii) and Section
7.02(c)(iii).
 
(v) Upon the issuance or incurrence by any Loan Party or any of its Subsidiaries
of any Indebtedness (other than Permitted Indebtedness), or upon an Equity
Issuance, the Borrowers shall prepay the outstanding amount of the Term Loan in
accordance with clause (d) below in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith.  The provisions of
this subsection (v) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.
 
(vi) Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrowers shall prepay the outstanding principal
amount of the Term Loan in accordance with clause (d) below an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.
 
(vii) Within 30 days of the receipt by the Administrative Borrower of a Notice
of Revaluation, the Borrowers shall prepay the Term Loan when the aggregate
outstanding principal amount of the Term Loan exceeds the Specified M&E and RE
Amount, to the full extent of any such excess.
 
(viii) The Borrowers will immediately prepay all Obligations in the event that
the Working Capital Credit Agreement entered into on the Effective Date is
terminated for any reason and both (A) the Working Capital Credit Agreement is
not replaced with another working capital credit agreement, the terms and
conditions of which are no less favorable to the Borrowers and the Lenders than
the Working Capital Credit Agreement entered into on the Effective Date and (B)
the lender or lenders party to such new working capital credit facility are not
reasonably acceptable to the Collateral Agent.
 
(ix) Notwithstanding the foregoing, with respect to Net Cash Proceeds received
by any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Extraordinary Receipts consisting of insurance proceeds (other
than proceeds of business interruption insurance) or condemnation awards that
are required to be used to prepay the Term Loan pursuant to Section 2.05(c)(ii)
or Section 2.05(c)(vi), as the case may be, up to (x) in the case of real
property, $1,000,000 in the aggregate in any Fiscal Year and (y) in the case of
any assets other than real property, $100,000 in the aggregate in any Fiscal
Year, of the Net Cash Proceeds from all such Dispositions and Extraordinary
Receipts shall not be required to be so used to prepay the Obligations to the
extent that such Net Cash Proceeds and Extraordinary Receipts are used to
purchase, replace, repair or restore equipment or long term assets used in such
Person's business, provided , that
 


 
39

--------------------------------------------------------------------------------

Table of Contents


 (A) no Default or Event of Default has occurred and is continuing on the date
such Person receives such Net Cash Proceeds or Extraordinary Receipts, (B) the
Administrative Borrower delivers a certificate to the Agents within 30 days
after such Disposition, loss, destruction or taking, stating that such Net Cash
Proceeds or Extraordinary Receipts shall be used to purchase, replace, repair or
restore equipment or long term assets used in such Person's business within a
period specified in such certificate not to exceed 180 days after the date of
receipt of such Net Cash Proceeds or Extraordinary Receipts (which certificate
shall set forth good faith reasonable estimates of the Net Cash Proceeds or
Extraordinary Receipts to be so expended), (C) such Net Cash Proceeds or
Extraordinary Receipts are deposited in the Cash Collateral Account and released
by the Collateral Agent to pay for expenditures that are incurred in accordance
with and up to the estimated amounts specified in the relevant certificate
furnished to the Agents pursuant to clause (B) above as and when due and payable
or otherwise in a manner and in an amount authorized by the Collateral Agent,
and (D) upon the earlier of the expiration of the period specified in the
relevant certificate furnished to the Administrative Agent pursuant to clause
(B) above or the occurrence of a Default or an Event of Default, such Net Cash
Proceeds or Extraordinary Receipts if not theretofore so used, shall be used to
prepay the Obligations in accordance with Section 2.05(c)(ii) or Section
2.05(c)(vi) as applicable.  
 
(d) Application of Payments.  Subject to Section 2.05(e), each prepayment
required pursuant to Section 2.05(c) above shall be applied against the
remaining installments of principal of the Term Loan in the inverse order of
maturity.  Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, prepayments required under Section 2.05(c)
shall be applied in the manner set forth in Section 4.04(b).
 
(e) Application of Mandatory Prepayments to Working Capital
Loans.  Notwithstanding anything to the contrary contained in Section 2.05(c):
 
(i) in the case of (A) any Disposition of Working Capital Priority Collateral,
(B) the receipt of Extraordinary Receipts consisting of tax refunds received in
connection with operating losses of Monaco and its Subsidiaries incurred during
the Fiscal Year ended January 3, 2009 in an aggregate amount not to exceed
$8,000,000 (the "Specified Tax Refund"), or (C) the receipt of Extraordinary
Receipts consisting of up to $6,000,000 in the aggregate of proceeds of business
interruption insurance for all such events and occurrences received by Monaco or
any of its Subsidiaries (the "Specified BI Proceeds"), any mandatory prepayment
of the Term Loan required pursuant to Section 2.05(c) with the Proceeds of such
Working Capital Priority Collateral, Specified Tax Refund or Specified BI
Proceeds shall be reduced, on a dollar-for-dollar basis, by the amount of any
corresponding repayment of the Working Capital Loans made under the Working
Capital Credit Agreement with the Proceeds of such Working Capital Priority
Collateral; provided that (1) in the case of clauses (A) and (B) above, the
amount of any such repayment is available to be reborrowed pursuant to the terms
of the Working Capital Credit Agreement and (2) in the case of clause (C) above,
such Specified BI Proceeds shall only be permitted to be applied to the Working
Capital Loans or other financial accommodations under the Working Capital Credit
Agreement to the extent that the full amount of such proceeds are available to
(a) be borrowed by the Borrowers (whether or not a Default or Event  of Default
(as such terms are defined in the Working Capital Credit Agreement) has
 


 
40

--------------------------------------------------------------------------------

Table of Contents


occurred and is continuing under the Working Capital Loan Documents) for the
working capital needs of the Loan Parties or (b) reimburse the Working Capital
Agent and the Working Capital Lenders for any revolving loans or other financial
accommodations made by them to fund the working capital needs of the Loan
Parties after the occurrence of the event giving rise to the payment of the
business interruption insurance proceeds; and
 
(ii) no mandatory prepayment of the Term Loan shall be required pursuant to
Section 2.05(c) with proceeds of Working Capital Priority Collateral in the
event that the Working Capital Credit Agreement (as in effect on the date hereof
and without giving effect to any waiver of the terms thereof) permits the Loan
Parties to reinvest the Proceeds of such Working Capital Priority Collateral and
such Proceeds are so reinvested in accordance with the applicable reinvestment
provisions contained in the Working Capital Credit Agreement (as in effect on
the date hereof and without giving effect to any waiver of the terms thereof).
 
(f) Interest and Fees.  Any prepayment made pursuant to this Section 2.05 shall
be accompanied by (i) accrued interest on the principal amount being prepaid to
the date of prepayment, (ii) any Funding Losses payable pursuant to Section
2.11, (iii) the Applicable Prepayment Premium, if any, payable in connection
with such prepayment of the Loans and (iv) if such prepayment would reduce the
amount of the outstanding Loans to zero, such prepayment shall be accompanied by
the payment of all fees accrued to such date pursuant to Section 2.06.
 
(g) Cumulative Prepayments.  Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.
 
Section 2.06 Fees.  As and when due and payable under the terms of the Fee
Letter, the Borrowers shall pay the fees set forth in the Fee Letter.
 
Section 2.07 Securitization.  The Loan Parties hereby acknowledge that the
Lenders and their Affiliates may sell or securitize the Loans
(a "Securitization") through the pledge of the Loans as collateral security for
loans to the Lenders or their Affiliates or through the sale of the Loans or the
issuance of direct or indirect interests in the Loans, which loans to the
Lenders or their Affiliates or direct or indirect interests will be rated by
Moody's, Standard & Poor's or one or more other rating agencies (the "Rating
Agencies").  The Loan Parties shall cooperate with the Lenders and their
Affiliates to effect the Securitization including, without limitation, by
(a) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lenders in connection with
the Securitization, provided that (i) any such amendment or additional
documentation does not impose material additional costs on the Loan Parties and
(ii) any such amendment or additional documentation does not materially
adversely affect the rights, or materially increase the obligations, of the Loan
Parties under the Loan Documents or change or affect in a manner adverse to the
Loan Parties the financial terms of the Loans and (b) providing such information
as may be reasonably requested by the Lenders in connection with the rating of
the Loans or the Securitization.
 


 
41

--------------------------------------------------------------------------------

Table of Contents




 
Section 2.08 Taxes.  (a)  Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding (i)
taxes imposed on or measured by the net income, net receipts or capital of any
Agent or any Lender (or any transferee or assignee thereof, including a
participation holder (any such entity, a "Transferee")) by the jurisdiction in
which such Person is organized or has its principal lending office or in which
it is subject to such tax as a result of a present or former connection with
such jurisdiction (other than any such connection arising from having executed,
delivered, performed its obligations or received payment under, or enforced any
Loan Document) or (ii) branch profits taxes imposed by the United States (all
such nonexcluded taxes, levies, imposts, deductions, charges withholdings and
liabilities, collectively or individually, "Taxes").  If any Loan Party shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
any Agent or any Lender (or any Transferee), (i) the sum payable shall be
increased by the amount (an "Additional Amount") necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.08) such Agent or such Lender (or such Transferee)
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document ("Other Taxes").  Each Loan Party shall deliver to each
Agent and each Lender official receipts in respect of any Taxes or Other Taxes
payable hereunder promptly after payment of such Taxes or Other Taxes.
 
(c) The Loan Parties hereby jointly and severally indemnify and agree to hold
each Agent and each Lender harmless from and against Taxes and Other Taxes
(including, without limitation, Taxes and Other Taxes imposed on any amounts
payable under this Section 2.08) paid by such Person, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  Such indemnification shall
be paid within 10 days from the date on which any such Person makes written
demand therefore specifying in reasonable detail the nature and amount of such
Taxes or Other Taxes.
 
(d) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a "Non-U.S. Lender") agrees that it
shall, no later than the Effective Date (or, in the case of a Lender or
Transferee which becomes a party hereto or participation holder pursuant to
Section 12.07 hereof after the Effective Date, promptly after the date upon
which such Lender or Transferee becomes a party hereto) deliver to the Agents
one properly completed and duly executed copy of either U.S. Internal Revenue
Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent versions thereof or
successors thereto, in each case claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax and payments of interest hereunder.  In
addition, in the case of a Non-U.S. Lender claiming
 


 
42

--------------------------------------------------------------------------------

Table of Contents


exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Internal Revenue Code, such Non-U.S. Lender hereby represents to the Agents
and the Borrowers that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Internal Revenue Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of any
Loan Party and is not a controlled foreign corporation related to any Loan Party
(within the meaning of Section 864(d)(4) of the Internal Revenue Code), and such
Non-U.S. Lender agrees that it shall promptly notify the Agents in the event any
such representation is no longer accurate.  Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on or before
the date such participation holder becomes a Transferee hereunder) and on or
before the date, if any, such Non-U.S. Lender changes its applicable lending
office by designating a different lending office (a "New Lending Office").  In
addition, such Non-U.S. Lender shall deliver such forms within 20 days after
receipt of a written request therefor from any Agent, the assigning Lender or
the Lender granting a participation, as applicable.  Notwithstanding any other
provision of this Section 2.08, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.08(d) that such Non-U.S. Lender is
not legally able to deliver.  In addition, any Lender or Transferee, if
requested by any Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Agent as will enable such Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  The Loan Parties shall not be required to
indemnify any Lender or Transferee to the extent that any backup withholding
taxes result from failure to comply with the preceding sentence.
 
(e) The Loan Parties shall not be required to indemnify any Non-U.S. Lender, or
pay any Additional Amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Section 2.08 to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on the date
such participation holder became a Transferee hereunder) or, with respect to
payments to a New Lending Office, the date such Non-U.S. Lender designated such
New Lending Office with respect to a Loan; provided, however, that this clause
(i) shall not apply to the extent the indemnity payment or Additional Amounts
any Transferee, or Lender (or Transferee) through a New Lending Office, would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or Additional Amounts that the Person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation, or
(ii) the obligation to indemnify or pay such Additional Amounts would not have
arisen but for a failure by such Non-U.S. Lender to comply with the provisions
of clause (d) above.
 
(f) Any Agent or any Lender (or Transferee) claiming any indemnity payment or
Additional Amounts pursuant to this Section 2.08 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Administrative Borrower or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amount that may thereafter accrue, would not
require such Agent or such Lender (or Transferee) to disclose any information
 


 
43

--------------------------------------------------------------------------------

Table of Contents


such Agent or such Lender (or Transferee) deems confidential and would not, in
the sole determination of such Agent or such Lender (or Transferee), be
otherwise disadvantageous to such Agent or such Lender (or Transferee).
 
(g) The obligations of the Loan Parties under this Section 2.08 shall survive
the termination of this Agreement and the payment of the Term Loan and all other
amounts payable hereunder.
 
Section 2.09 LIBOR Option.  In lieu of having interest charged at the rate based
upon the Reference Rate, the Administrative Borrower shall have the option (the
"LIBOR Option") to have interest on all or a portion of the Loans be charged at
a rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans
shall be payable in accordance with Section 2.04(c).  On the last day of each
applicable Interest Period, unless the Administrative Borrower properly has
exercised the LIBOR Option with respect thereto, the interest rate applicable to
such LIBOR Rate Loans automatically shall convert to the rate of interest then
applicable to Reference Rate Loans of the same type hereunder.  At any time that
a Default or an Event of Default has occurred and is continuing, the
Administrative Borrower no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right to convert the interest rate on all outstanding LIBOR
Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder.  In the event that the Administrative Borrower shall
not have given notice to continue any LIBOR Rate Loan into a subsequent Interest
Period, such LIBOR Rate Loan shall automatically become a Reference Rate Loan at
the expiration of the then current Interest Period.
 
Section 2.10 Exercise of LIBOR Option.
 
(a) The Administrative Borrower may, at any time and from time to time, so long
as no Default or Event of Default has occurred and is continuing, elect to
exercise the LIBOR Option by notifying the Administrative Agent prior to 11:00
a.m. (New York City time) at least 3 Business Days prior to (i) the commencement
of the proposed Interest Period or (ii) in the case of the conversion of a LIBOR
Rate Loan into a Reference Rate Loan, the last day of the then current Interest
Period (the "LIBOR Deadline").  Notice of the Administrative Borrower's election
of the LIBOR Option for a permitted portion of the Loans and an Interest Period
pursuant to this subsection (a) shall be made by delivery to the Administrative
Agent of prior notice substantially in the form of Exhibit C hereto (a "LIBOR
Notice") received by the Administrative Agent before the LIBOR Deadline, or by
telephonic notice received by the Administrative Agent before the LIBOR Deadline
(to be confirmed by delivery to the Administrative Agent of a LIBOR Notice
received by the Administrative Agent prior to 5:00 p.m. (New York City time) on
the same day).  Promptly upon its receipt of each such LIBOR Notice, the
Administrative Agent shall provide a copy thereof to each of the Lenders.  Each
LIBOR Notice shall be irrevocable and binding on the Borrowers.  The
Administrative Agent and the Lenders may act without liability upon the basis of
written notice believed by the Administrative Agent in good faith to be from the
Administrative Borrower (or from any Authorized Officer thereof designated in
writing purportedly from the Administrative Borrower to the Administrative
Agent).  The Administrative Agent and each Lender shall be entitled to rely
conclusively on any Authorized Officer's authority to exercise a LIBOR Option on
behalf of the Administrative Borrower until the Administrative Agent receives
written notice to the contrary.  The Administrative Agent and the Lenders shall
have no duty to verify the authenticity of the signature appearing on any
written LIBOR Notice.
 


 
44

--------------------------------------------------------------------------------

Table of Contents
 
(b) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers (i) shall have not more than 2 LIBOR Rate Loans in effect at any given
time, (ii) only may exercise the LIBOR Option for LIBOR Rate Loans of at least
$5,000,000 and integral multiples of $1,000,000 in excess thereof and (iii) may
not convert or continue as a LIBOR Rate Loan for any portion of the Term Loan
maturing or required to be repaid in less than one month.
 
(c) The Borrowers may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with Section 4.04(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrowers shall indemnify, defend, and hold the Agents and the
Lenders and their participants harmless against any and all Funding Losses in
accordance with Section 2.11.
 
Section 2.11 Funding Losses.  In connection with each LIBOR Rate Loan, the Loan
Parties hereby jointly and severally indemnify, defend, and hold the Agents and
the Lenders harmless against any loss, cost, or expense incurred by any Agent or
any Lender as a result of (a) the payment of any principal of any LIBOR Rate
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of a Default or an Event of Default), (b) the conversion
of any LIBOR Rate Loan other than on the last day of the Interest Period
applicable thereto (including as a result of a Default or an Event of Default),
(c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto, (d) any
default in payment or prepayment of the principal amount of any LIBOR Rate Loan
or any part thereof or interest accrued thereon, as and when due and payable (at
the due date thereof, by notice of prepayment or otherwise), or (e) the
occurrence of any Event of Default, including, in each such case, any loss
(including, without limitation, loss of anticipated profits) or reasonable
expense sustained or incurred in liquidating or employing deposits from third
parties acquired to effect or maintain such Loan or any part thereof as a LIBOR
Rate Loan (such losses, costs, and expenses, collectively, "Funding
Losses").  Funding Losses shall, with respect to any Agent or any Lender, be
deemed to equal the amount reasonably determined by such Agent or such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market.  A certificate of an Agent or a Lender delivered
to the Administrative Borrower setting forth any amount or amounts that such
Agent or such Lender is entitled to receive pursuant to this Section 2.11 shall
be conclusive absent manifest error.
 


 
45

--------------------------------------------------------------------------------

Table of Contents
 
Section 2.12 Changes in Law; Impracticability or Illegality.
 
(a) The LIBOR Rate may be adjusted by the Administrative Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes with respect to Taxes or Other Taxes, which
are covered by Section 2.08, or changes of general applicability with respect to
taxes excluded from the definition of Taxes pursuant to Section 2.08(a)(i)) or
(ii) and changes in the reserve requirements imposed by the Board of Governors
of the Federal Reserve System (or any successor), excluding the Reserve
Percentage, which additional or increased costs would increase the cost of
funding loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.11).
 
(b) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to the Administrative Borrower and the
Administrative Agent, and the Administrative Agent promptly shall transmit the
notice to each other Lender and (i) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender's notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Reference Rate Loans of the same type
hereunder, and (ii) the Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.  Effective immediately upon the giving of such notice, the
obligation of such Lender to make LIBOR Rate Loans shall be suspended for the
duration of such illegality or impropriety and, if and when such illegality or
impropriety ceases to exist, such suspension shall cease, and such Lender shall
notify the Administrative Agent and the Administrative Borrower.  Each
determination by the Administrative Agent and/or the Lenders hereunder shall be
conclusive and binding absent manifest error.
 
Section 2.13 No Requirement to Match Fund.  Anything to the contrary contained
herein notwithstanding, neither any Agent nor any Lender, nor any of their
participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Article II shall apply as if each Lender or its
participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.
 


 
46

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE III
 


 
INTENTIONALLY OMITTED
 


ARTICLE IV
 


 
FEES, PAYMENTS AND OTHER COMPENSATION
 
Section 4.01 Audit and Collateral Monitoring Fees.  The Borrowers acknowledge
that pursuant to Section 7.01(f), representatives of the Agents may visit any or
all of the Loan Parties and/or conduct audits, inspections, appraisals
(including, without limitation, appraisals of Eligible Real Property and
Equipment), valuations, field examinations and/or Phase I ESAs (including,
without limitation, Phase I ESAs of Eligible Real Property) of any or all of the
Loan Parties or the Collateral at any time and from time to time in a manner so
as to not unduly disrupt the business of the Loan Parties.  The Borrowers agree
to pay (i) $1,500 per day per examiner plus the examiner's out-of-pocket costs
and reasonable expenses incurred in connection with all such visits, audits,
inspections, appraisals (including, without limitation, appraisals of Eligible
Real Property and Equipment), valuations, field examinations and/or Phase I ESAs
(including, without limitation, Phase I ESAs of Eligible Real Property) by or on
behalf of the Agents and (ii) the cost of all visits, audits, inspections,
appraisals (including, without limitation, appraisals of Eligible Real Property
and Equipment), valuations, field examinations and/or Phase I ESAs (including,
without limitation, Phase I ESAs of Eligible Real Property) conducted by a third
party on behalf of the Agents.  
 
Section 4.02 Payments; Computations and Statements.  (a)  The Borrowers will
make each payment under this Agreement not later than 12:00 noon (New York City
time) on the day when due, in lawful money of the United States of America and
in immediately available funds, to the Administrative Agent's Account.  All
payments received by the Administrative Agent after 12:00 noon (New York City
time) on any Business Day will be credited to the Loan Account on the next
succeeding Business Day.  All payments shall be made by the Borrowers without
set-off, counterclaim, deduction or other defense to the Agents and the
Lenders.  Except as provided in Section 2.02, after receipt, the Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal ratably to the Lenders in accordance with their Pro
Rata Shares and like funds relating to the payment of any other amount payable
to any Lender to such Lender, in each case to be applied in accordance with the
terms of this Agreement, provided that the Administrative Agent will cause to be
distributed all interest and fees received from or for the account of the
Borrowers not less than once each month and in any event promptly after receipt
thereof.  The Lenders and the Borrowers hereby authorize the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the Loan
Account of the Borrowers with any amount due and payable by the Borrowers under
any Loan Document.  Each of the Lenders and the Borrowers agrees that the
Administrative Agent shall have the right to make such charges whether or not
any Default or Event of Default shall have
 


 
47

--------------------------------------------------------------------------------

Table of Contents


occurred and be continuing.  Any amount charged to the Loan Account of the
Borrowers shall be deemed Obligations hereunder, which shall bear interest at
the rate applicable to Reference Rate Loans.  The Lenders and the Borrowers
confirm that any charges which the Administrative Agent may so make to the Loan
Account of the Borrowers as herein provided will be made as an accommodation to
the Borrowers and solely at the Administrative Agent's discretion, provided that
the Administrative Agent shall from time to time upon the request of the
Collateral Agent, charge the Loan Account of the Borrowers with any amount due
and payable under any Loan Document.  Whenever any payment to be made under any
such Loan Document shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.  All computations of fees shall be made by the
Administrative Agent on the basis of a year of 360 days for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such fees are payable.  Each determination by the
Administrative Agent of an interest rate or fees hereunder shall be conclusive
and binding for all purposes in the absence of manifest error.
 
(b) The Administrative Agent shall provide the Administrative Borrower, promptly
after the end of each calendar month, a summary statement (in the form from time
to time used by the Administrative Agent) of the opening and closing daily
balances in the Loan Account of the Borrowers during such month, the amounts and
dates of all Loans made to the Borrowers during such month, the amounts and
dates of all payments on account of the Loans to the Borrowers during such month
and the Loans to which such payments were applied, the amount of interest
accrued on the Loans to the Borrowers during such month, and the amount and
nature of any charges to the Loan Account made during such month on account of
fees, commissions, expenses and other Obligations.  All entries on any such
statement shall be presumed to be correct and, thirty (30) days after the same
is sent, shall be final and conclusive absent manifest error.
 
Section 4.03 Sharing of Payments; Defaulting Lender.
 
(a) The Administrative Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by any Borrower to the Administrative Agent for the
Defaulting Lender's benefit, and, in the absence of such transfer to the
Defaulting Lender, the Administrative Agent shall transfer any such payments to
each other non-Defaulting Lender ratably in accordance with their Pro Rata Share
(but only to the extent that such Defaulting Lender's Loan was funded by the
other Lenders) or, if so directed by the Borrowers and if no Default or Event of
Default has occurred and is continuing (and to the extent such Defaulting
Lender's Loan was not funded by the other Lenders), retain the same.  Subject to
the foregoing, the Administrative Agent may hold for the account of such
Defaulting Lender the amount of all such payments received and retained by the
Administrative Agent for the account of such Defaulting Lender.  This Section
shall remain effective with respect to such Lender until (x) the Obligations
under this Agreement shall have been declared or shall have become immediately
due and payable, (y) the non-Defaulting Lenders, the Administrative Agent, and
the Borrowers shall have waived such Defaulting Lender's default in writing, or
(z) the Defaulting Lender makes its Pro Rata Share of the applicable defaulted
Loan and pays to the Administrative Agent all amounts owing by such Defaulting
Lender in respect thereof.  The operation of this Section shall not be construed
to increase or otherwise affect the Commitment of any Lender, to relieve
 


 
48

--------------------------------------------------------------------------------

Table of Contents


or excuse the performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by the
Borrowers of its duties and obligations hereunder to the Administrative Agent or
to the Lenders other than such Defaulting Lender.  Any such failure to fund by
any Defaulting Lender shall constitute a material breach by such Defaulting
Lender of this Agreement and shall entitle the Borrowers at their option, upon
written notice from the Administrative Borrower to the Administrative Agent, to
permanently replace the Defaulting Lender with one or more substitute Lenders
(each, a "Replacement Lender"), and the Defaulting Lender shall have no right to
refuse to be replaced hereunder.  Such notice to replace the Holdout Lender
shall specify an effective date for such replacement, which date shall not be
later than 5 Business Days after the date such notice is given.  Prior to the
effective date of such replacement, the Defaulting Lender and each Replacement
Lender shall execute and deliver an Assignment and Acceptance, subject only to
the Defaulting Lender being repaid its share of the outstanding Obligations
without any premium or penalty of any kind whatsoever.  If the Defaulting Lender
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, the Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Defaulting Lender shall be made in accordance with the terms
of Section 12.07(b).  Any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lenders' or the
Borrowers' rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.
 
(b) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered).  The
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 4.03 may, to the fullest extent permitted by
law, exercise all of its rights (including the Lender's right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.
 
Section 4.04 Apportionment of Payments.  Subject to Section 2.02 hereof:
 
(a) all payments of principal and interest in respect of the Term Loan, all
payments of fees (other than the fees set forth in the Fee Letter and the audit,
inspection, appraisal and collateral monitoring fees provided for in Section
4.01) and all other payments in respect of any other Obligations, shall be
allocated by the Administrative Agent among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein or, in respect of payments not made on account of the Term Loan,
as designated by the Person making payment when the payment is made.
 


 
49

--------------------------------------------------------------------------------

Table of Contents




 
(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon the direction of the Required Lenders shall,
apply all payments in respect of any Obligations and all Proceeds of the
Collateral, subject to the provisions of this Agreement, (i) first, ratably to
pay the Obligations in respect of any fees, expense reimbursements, indemnities
and other amounts then due to the Agents (including, without limitation, all
principal and interest due and payable in respect of the Collateral Agent
Advances) until paid in full; (ii) second, ratably to pay the Obligations in
respect of any fees and indemnities then due to the Lenders until paid in full;
(iii) third, ratably to pay interest due in respect of the Term Loan until paid
in full; (iv) fourth, ratably to pay principal of the Term Loan until paid in
full, and (v) fifth, to the ratable payment of all other Obligations then due
and payable.
 
(c) In each instance, so long as no Event of Default has occurred and is
continuing, Section 4.04(b) shall not be deemed to apply to any payment by the
Borrowers specified by the Administrative Borrower to the Administrative Agent
to be for the payment of Obligations then due and payable under any provision of
this Agreement or the prepayment of all or part of the principal of the Term
Loan in accordance with the terms and conditions of Section 2.05.
 
(d) For purposes of Section 4.04(b), "paid in full" means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not same
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.
 
(e) In the event of a direct conflict between the priority provisions of this
Section 4.04 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.04 shall control and govern.
 
Section 4.05 Increased Costs and Reduced Return.  (a)  If any Lender or any
Agent shall have determined that the adoption or implementation of, or any
change in, any law, rule, treaty or regulation, or any policy, guideline or
directive of, or any change in, the interpretation or administration thereof by,
any court, central bank or other administrative or Governmental Authority, or
compliance by any Lender or any Agent or any Person controlling any such Agent
or any such Lender with any directive of, or guideline from, any central bank or
other Governmental Authority or the introduction of, or change in, any
accounting principles applicable to any Lender or any Agent or any Person
controlling any such Agent or any such Lender (in each case, whether or not
having the force of law) (each a "Change in Law"), shall (i) subject such Agent
or such Lender, or any Person controlling such Agent or such Lender to any tax,
duty or other charge with respect to this Agreement or any Loan made by such
Agent or such Lender, or change the basis of taxation of payments to such Agent
or such Lender or any
 


 
50

--------------------------------------------------------------------------------

Table of Contents


Person controlling such Agent or such Lender of any amounts payable hereunder
(except for changes with respect to Taxes or Other Taxes, which are covered by
Section 2.08, or changes of general applicability with respect to taxes excluded
from the definition of Taxes pursuant to Section 2.08(a)(i)) or (ii), (ii)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against any Loan or against assets of or held by, or deposits with
or for the account of, or credit extended by, such Agent or such Lender or any
Person controlling such Agent or such Lender or (iii) impose on such Agent or
such Lender or any Person controlling such Agent or such Lender any other
condition regarding this Agreement or any Loan, and the result of any event
referred to in clauses (i), (ii) or (iii) above shall be to increase the cost to
such Agent or such Lender of making any Loan, or agreeing to make any Loan, or
to reduce any amount received or receivable by such Agent or such Lender
hereunder, then, upon demand by such Agent or such Lender, the Borrowers shall
pay to such Agent or such Lender such additional amounts as will compensate such
Agent or such Lender for such increased costs or reductions in amount.
 
(b) If any Agent or any Lender shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Agent or such Lender or any Person controlling such Agent
or such Lender, and such Agent or such Lender determines that the amount of such
capital is increased as a direct or indirect consequence of any Loans made or
maintained, such Agent's or such Lender's or such other controlling Person's
other obligations hereunder, or (ii) has or would have the effect of reducing
the rate of return on such Agent's or such Lender's such other controlling
Person's capital to a level below that which such Agent or such Lender or such
controlling Person could have achieved but for such circumstances as a
consequence of any Loans made or maintained or any agreement to make Loans or
such Agent's or such Lender's or such other controlling Person's other
obligations hereunder (in each case, taking into consideration, such Agent's or
such Lender's or such other controlling Person's policies with respect to
capital adequacy), then, upon demand by such Agent or such Lender, the Borrowers
shall pay to such Agent or such Lender from time to time such additional amounts
as will compensate such Agent or such Lender for such cost of maintaining such
increased capital or such reduction in the rate of return on such Agent's or
such Lender's or such other controlling Person's capital.
 
(c) All amounts payable under this Section 4.05 shall bear interest from the
date that is ten (10) days after the date of demand by any Agent or any Lender
until payment in full to such Agent or such Lender at the Reference Rate.  A
certificate of such Agent or such Lender claiming compensation under this
Section 4.05, specifying the event herein above described and the nature of such
event shall be submitted by such Agent or such Lender to the Administrative
Borrower, setting forth the additional amount due and an explanation of the
calculation thereof, and such Agent's or such Lender's reasons for invoking the
provisions of this Section 4.05, and shall be final and conclusive absent
manifest error.
 
Section 4.06 Joint and Several Liability of the Borrowers.  (a)  Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, each of
the Borrowers hereby accepts joint and several liability hereunder and under the
other Loan Documents in consideration of the financial accommodations to be
provided by the Agents and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other
 


 
51

--------------------------------------------------------------------------------

Table of Contents


Borrowers to accept joint and several liability for the Obligations.  Each of
the Borrowers, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 4.06), it being the intention of the parties hereto
that all of the Obligations shall be the joint and several obligations of each
of the Borrowers without preferences or distinction among them.  If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation.  Subject to
the terms and conditions hereof, the Obligations of each of the Borrowers under
the provisions of this Section 4.06 constitute the absolute and unconditional,
full recourse Obligations of each of the Borrowers, enforceable against each
such Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.
 
(b) The provisions of this Section 4.06 are made for the benefit of the Agents,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agents, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this Section 4.06
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied.
 
(c) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.
 
ARTICLE V
 
 
CONDITIONS TO LOANS
 
Section 5.01 Conditions Precedent to Effectiveness.  This Agreement shall become
effective as of the date on or before November 7, 2008 (the "Effective Date")
when each of the following conditions precedent shall have been satisfied in a
manner satisfactory to the Agents and the Term Loan shall have been made:
 


 
52

--------------------------------------------------------------------------------

Table of Contents




 
(a) Payment of Fees, Etc.  The Borrowers shall have paid on or before the date
of this Agreement all fees, costs and expenses then payable pursuant to the Fee
Letter and Section 12.04.
 
(b) Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in ARTICLE VI and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the Effective Date are true and correct on and as of the Effective Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms.
 
(c) Legality.  The making of the Term Loan shall not contravene any law, rule or
regulation applicable to any Agent or any Lender.
 
(d) Delivery of Documents.  The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Agents and, unless indicated otherwise, dated the Effective Date:
 
(i) the Fee Letter, duly executed by the Borrowers;
 
(ii) the Intercompany Subordination Agreement, duly executed by each Loan Party
and its Subsidiaries;
 
(iii) the Contribution Agreement, duly executed by each Loan Party;
 
(iv) the Intercreditor Agreement, duly executed by each Loan Party, the
Collateral Agent and the Working Capital Agent;
 
(v) a Mortgage, duly executed by the applicable Loan Party, with respect to each
Facility that is owned by such Loan Party;
 
(vi) an SNDA executed by the tenant under the Lease, the Collateral Agent and
Monaco, with respect to the Facility located at 2700 South Nappanee Street,
Elkhart, Indiana;
 
(vii) a Security Agreement, duly executed by each Loan Party, together with the
original stock certificates, if any, representing all of the common stock of
such Loan Party's subsidiaries and other Equity Interests and all promissory
notes of such Loan Parties, accompanied by undated stock powers (if applicable)
executed in blank and other proper instruments of transfer and any consents
required with respect thereto;
 


 
53

--------------------------------------------------------------------------------

Table of Contents
 
(viii) a UCC Filing Authorization Letter, duly executed by each Loan Party,
together with (A) appropriate financing statements on Form UCC-1 duly filed in
such office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Agreement and each Mortgage and (B) evidence satisfactory to the
Collateral Agent of the filing of such UCC-1 financing statements;
 
(ix) evidence of the submission for recording of each Mortgage in such office or
offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder;
 
(x) a Title Insurance Policy with respect to each Mortgage delivered pursuant to
clause (v) above, dated as of the Effective Date;
 
(xi) an ALTA survey of each owned Facility, in form and substance satisfactory
to the Collateral Agent, certified to the Collateral Agent and to the issuer of
the Title Insurance Policy with respect to such Facility (or confirmation
satisfactory to the Collateral Agent that the Title Insurance Policy with
respect to such Facility does not contain a survey exception);
 
(xii) Qualified Appraisals of the Eligible Real Property and the Equipment, the
results of such appraisals to be reasonably acceptable to the Agents and the
Lenders;
 
(xiii) (A) the Required PZR Reports; and (B) with respect to each owned Facility
that is not a Required PZR Facility, a copy of each letter issued by the
applicable Governmental Authority, evidencing such owned Facility's compliance
with all applicable building codes, fire codes, other health and safety rules
and regulations, parking, density, and height requirements and other building
and zoning laws or a zoning endorsement for each Title Insurance Policy;
 
(xiv) certified copies of request for copies of information on Form UCC-11,
listing all effective financing statements which name as debtor any Loan Party
and which are filed in the offices referred to in paragraph (viii) above,
together with copies of such financing statements, none of which, except as
otherwise permitted by this Agreement, shall cover any of the Collateral and the
results of searches for any tax Lien and judgment Lien filed against such Person
or its property, which results, except as otherwise permitted by this Agreement,
shall not show any such Liens;
 
(xv) the Flow of Funds Agreement, duly executed by each Loan Party, the Agents,
the Working Capital Agent, the Working Capital Lenders and any other Person
party thereto, that sets forth the payments to be made by the Loan Parties on
the Effective Date, in form and substance satisfactory to the Lenders;
 


 
54

--------------------------------------------------------------------------------

Table of Contents
 
(xvi) a copy of the resolutions of each Loan Party, certified as of the
Effective Date by an Authorized Officer thereof, authorizing (A) the borrowings
or guaranty hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, including,
without limitation, in the case of Monaco, the Warrants;
 
(xvii) a certificate of an Authorized Officer of each Loan Party, certifying the
names and true signatures of the representatives of such Loan Party authorized
to sign each Loan Document to which such Loan Party is or will be a party and
the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized officers;
 
(xviii) a certificate of the appropriate official(s) of the jurisdiction of
organization and each jurisdiction of foreign qualification of each Loan Party
certifying as of a recent date not more than 30 days prior to the Effective Date
as to the subsistence in good standing of, and, where available, the payment of
franchise taxes by, such Loan Party in such jurisdictions, together with
confirmation by telephone or telegram (where available) on the Effective Date
from such official(s) as to such matters;
 
(xix) a true and complete copy of the charter, certificate of incorporation,
certificate of formation, certificate of limited partnership or other publicly
filed organizational document of each Loan Party certified as of a recent date
not more than 30 days prior to the Effective Date by an appropriate official of
the jurisdiction of organization of such Loan Party which shall set forth the
same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction;
 
(xx) a copy of the Governing Documents of each Loan Party, together with all
amendments thereto, certified as of the Effective Date by an Authorized Officer
of such Loan Party;
 
(xxi) an opinion of (A) Wilson Sonsini Goodrich & Rosati, counsel to the Loan
Parties, in form and substance satisfactory to the Agents and their legal
counsels and as to such matters as the Collateral Agent may reasonably request,
including, without limitation, the Warrants and (B) special local counsel to the
Loan Parties in each jurisdiction in which an owned Facility is located or a
Loan Party is organized, as to matters as the Agents may reasonably request;
 
(xxii)  a certificate of an Authorized Officer of each Loan Party, certifying as
to the matters set forth in subsection (b) of this Section 5.01;
 
(xxiii)  a copy of (A) the Financial Statements and (B) the Projections
described in Section 6.01(g)(i) and (ii) hereof, certified as of the Effective
Date as complying with the representations and warranties set forth in Section
6.01(g)(i) and (ii) by an Authorized Officer of the Administrative Borrower;
 


 
55

--------------------------------------------------------------------------------

Table of Contents
 
(xxiv) a certificate of the chief financial officer or treasurer of each Loan
Party, certifying as to the solvency of such Loan Party, which certificate shall
be satisfactory in form and substance to the Collateral Agent;
 
(xxv) a certificate of the chief financial officer or treasurer of the
Administrative Borrower certifying that all tax returns required to be filed by
the Loan Parties have been filed and all taxes upon the Loan Parties or their
properties, assets, and income (including real property taxes and payroll taxes)
which have become due and payable on or prior to the Effective Date have been
paid;
 
(xxvi) evidence of the insurance coverage (including with respect to property
and casualty) required by Section 7.01(h) and the terms of each Security
Agreement and each Mortgage and such other insurance coverage with respect to
the business and operations of the Loan Parties as the Collateral Agent may
reasonably request, in each case, where requested by the Collateral Agent, with
such endorsements as to the named insureds or loss payees thereunder as the
Collateral Agent may request and providing that such policy may be terminated or
canceled (by the insurer or the insured thereunder) only upon 30 days' prior
written notice to the Collateral Agent and each such named insured or loss
payee, together with evidence of the payment of all premiums due in respect
thereof for such period as the Collateral Agent may request;
 
(xxvii) a certificate of an Authorized Officer of the Administrative Borrower,
certifying the names and true signatures of the persons that are authorized to
provide the Notice of Borrowing, LIBOR Notices and all other notices under this
Agreement and the other Loan Documents;
 
(xxviii) to the extent obtained by the Working Capital Lenders, a Collateral
Access Agreement from each lessor, warehouseman, processor, packer, consignee or
other Person in possession of, having a Lien upon or having rights or interests
in, any of the Collateral;
 
(xxix) copies of the Working Capital Loan Documents requested by the Agents and
any other Material Contracts listed on Schedule 6.01(x) to the Disclosure
Letter, in each case, as in effect on the Effective Date, certified as true and
correct copies thereof by an Authorized Officer of the Administrative Borrower,
together with a certificate of an Authorized Officer of the Administrative
Borrower stating that such agreements remain in full force and effect and that
none of the Loan Parties has breached or defaulted in any of its obligations
under such agreements;
 
(xxx)  evidence of the payment in full of all Indebtedness under the Existing
Credit Facility, together with (A) termination and release agreements with
respect to the Existing Credit Facility and all related documents, obligations
and security interests granted with respect thereto, duly executed by the Loan
Parties and the Existing Lenders, (B) a termination of security interest in
intellectual property for each assignment for security recorded by the Existing
Lenders at the United States Patent and Trademark Office or the United States
Copyright Office and covering any intellectual property of the Loan Parties, and
(C) UCC-3 termination statements for all UCC-1 financing statements filed by the
Existing Lenders and covering any portion of the Collateral;
 


 
56

--------------------------------------------------------------------------------

Table of Contents


 
(xxxi)   a satisfactory Phase I ESA or other environmental documentation (and,
if requested by the Collateral Agent based upon the recommendations of such
Phase I ESA, a Phase II Environmental Site Assessment) of each Facility
constituting an Eligible Real Property, in form and substance and by an
independent firm satisfactory to the Collateral Agent;
 
(xxxii)   all documents or instruments duly executed by the applicable Loan
Party, in form and substance satisfactory to the Collateral Agent, that are
necessary to enable the Collateral Agent to perfect its security interest in the
Rolling Stock described in Schedule 5.01(d) to the Disclosure Letter with a book
value in excess of $10,000, which Schedule shall include for each such piece of
Rolling Stock, information with respect to the manufacturer, the year made, the
model, vehicle identification number, the state in which it is licensed, the
license number, the owner, state in which it is titled and the Certificate of
Title or ownership identification number;
 
(xxxiii) the Registration Rights Agreement, duly executed by Monaco;
 
(xxxiv)   the Warrantholders Rights Agreement, duly executed by each Person
thereto;
 
(xxxv)   the Warrants required to be delivered on or prior to the Effective Date
pursuant to Section 13.01, duly executed by Monaco;
 
(xxxvi)    such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Collateral Agent in form and substance, as
the Collateral Agent may reasonably request.
 
(e) Material Adverse Effect.  The Collateral Agent shall have determined, in its
sole judgment, that no event or development shall have occurred since June 27,
2008 which could reasonably be expected to have a Material Adverse Effect.
 
(f) Approvals.  All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans,
the due execution, delivery and performance by any Loan Party of any Transaction
Document to which it is or will be a party or the conduct of the Loan Parties'
business shall have been obtained and shall be in full force and effect.
 
(g) Proceedings; Receipt of Documents.  All proceedings in connection with the
making of the initial Loans and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Collateral Agent and its counsel, and the
Collateral Agent and such counsel shall have received all such information and
such counterpart originals or certified or other copies of such documents as the
Collateral Agent or such counsel may reasonably request.
 


 
57

--------------------------------------------------------------------------------

Table of Contents
 
(h) Availability.  After giving effect to the Term Loan and the Working Capital
Loans to be made on the Effective Date, the repayment of the Existing Credit
Facility, the Availability Reserve and the payment of all fees (including the
fees payable pursuant to the Fee Letter and Section 12.04 of the Financing
Agreement), costs and expenses in connection with the Financing Agreement, (i)
Availability as of October 24, 2008 shall not be less than $30,000,000 and
(ii) all accounts payable shall be at a level and in a condition satisfactory to
the Collateral Agent in its sole discretion.  The Administrative Borrower shall
deliver to the Collateral Agent, the borrowing base certificate, dated as of
October 24, 2008, of the chief financial officer of the Administrative Borrower
containing the calculation of Availability as of October 24, 2008.
 
(i) Management Reference Check.  The Collateral Agent shall have received
satisfactory reference checks for, and shall have had an opportunity to meet
with, key management of each Loan Party.
 
(j) Liens; Priority.  The Agents and the Lenders shall be satisfied that the
Collateral Agent has been granted, and holds, for the benefit of the Agents and
the Lenders, (A) a perfected, first priority Lien on and security interest in
all of the Term Loan Priority Collateral, and (B) a perfected, second priority
Lien on and security interest in all of the Working Capital Priority Collateral.
 
(k) Litigation.  There shall exist no claim, action, suit, investigation,
litigation or proceeding (including, without limitation, shareholder or
derivative litigation) pending or threatened in any court or before any
arbitrator or governmental authority which relates to the Term Loan, the Loan
Parties, the Collateral, this Agreement or any other Loan Document or which, in
the opinion of the Lenders, has any reasonable likelihood of having a Material
Adverse Effect.
 
(l) Due Diligence.  The Agents shall have completed their business, legal,
financial and collateral due diligence with respect to each Loan Party and the
results thereof shall be acceptable to the Agents, in their sole and absolute
discretion, including without limitation, (i) a review of the Loan Parties'
books and records, (ii) a review of the cash management systems of the Loan
Parties, (iii) a review of the corporate and capital structure of the Loan
Parties, (iv) an analysis of the Loan Parties' audited financial statements for
the Fiscal Year ended December 29, 2007, which, among other matters, shall
reflect revenue of the Loan Parties of at least $1,272,100,000 and operating
income of the Loan Parties of at least $23,400,000, (v) an analysis of the Loan
Parties' unaudited financial statements for the immediately preceding twelve
month period ended June 28, 2008, which, among other matters, shall reflect
revenues of the Loan Parties of at least $1,068,800,000 and an operating loss of
the Loan Parties of not greater than $(16,850,000), (vi) an analysis and review
of the Loan Parties' Projections for the twelve month period ending January 3,
2009, (vii) a review of the Loan Parties Projections for the Fiscal Years ending
January 2, 2010 and January 1, 2011, (viii) a copy of the most recent Field
Survey and Audit, dated not earlier than 30 days prior to the Effective Date,
(ix) a review of historical and projected operating metrics as reasonably
requested by the Agents, (x) a review of the industry by a reputable sector
consultant acceptable to the Agents, and (xi) a review of all accounting, tax,
ERISA, litigation, regulatory and other matters relating to the Loan Parties and
their respective Subsidiaries, assets, liabilities and businesses, in each case,
with results satisfactory to the Agents.
 
(m) Specified M&E and RE Amount.  Agents shall be satisfied that the Specified
M&E and RE Amount exceeds the aggregate principal amount of the Term Loan.
 
Section 5.02 Conditions Subsequent to Effectiveness.  The obligation of the
Agents or any Lender to maintain the Term Loan after the Effective Date is
subject to the fulfillment, on or before the date applicable thereto, of each
condition subsequent set forth below (it being understood that (i) the failure
by the Borrowers to perform or cause to be performed any such condition
subsequent on or before the date applicable thereto shall constitute an Event of
Default and (ii) to the extent that the existence of any such condition
subsequent would otherwise cause any representation, warranty or covenant in
this Agreement or any other Loan Document to be breached, the Required Lenders
hereby waive such breach for the period from the Effective Date until the date
on which such condition subsequent is required to be fulfilled pursuant to this
Section 5.02):


 
58

--------------------------------------------------------------------------------

Table of Contents
 
(a) As soon as possible, but in any event, within 30 days of the Effective Date,
the Collateral Agent shall have received, each in form and substance
satisfactory to the Collateral Agent, such Cash Management Agreements,
depository account, blocked account, lockbox account and similar agreements and
other documents, each with respect to the Loan Parties' cash management system;
provided, that during such 30 day period, all payments on Accounts arising from
the sale of Inventory received by any Loan Party are held in trust for the
Agents and the Working Capital Agent and promptly, but in any event, no later
than the next Business Day, paid to the Working Capital Agent;
 
(b) With respect to each Eligible Real Property (upon which Material
Improvements are located) in an area identified by the Federal Emergency
Management Agency ("FEMA") as having special flood hazards (including, without
limitation, those areas designated as "zone A" or "zone V"), as soon as
possible, but in any event, within 60 days of the Effective Date, the Collateral
Agent shall have received, evidence that the Loan Parties have obtained
insurance with respect to the replacement or rebuilding cost of the relevant
Material Improvements and contents located at any such Eligible Real Property in
an amount and upon terms reasonably satisfactory to the Collateral Agent in its
sole discretion;
 
(c) As soon as possible, but in any event, within 30 days of the Effective Date,
the Collateral Agent shall have received, a revised ALTA survey of the Wildwood,
Florida property, containing a certification in form and substance reasonably
satisfactory to the Collateral Agent; and
 
(d) As soon as possible, but in any event, within 30 days of the Effective Date,
the Collateral Agent shall have received Projections prepared on a month by
month basis for the Fiscal Year ending 2010.


 
ARTICLE VI
 


 
REPRESENTATIONS AND WARRANTIES
 
Section 6.01 Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Agents and the Lenders as follows:
 
(a) Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Transaction Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties and
Collateral owned or leased by it or in which the transaction of its business
makes such qualification necessary.
 
(b) Authorization, Etc.  The execution, delivery and performance by each Loan
Party of each Transaction Document to which it is or will be a party, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene any of its Governing Documents or any applicable Requirement of Law
or any Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Transaction Document) upon or with respect to
any of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.
 
(c) Approvals.  No authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority or any other Person is required in
connection with the due execution, delivery and performance by any Loan Party of
any Transaction Document to which it is or will be a party, except any that have
been obtained and remain in full force and effect.
 


 
59

--------------------------------------------------------------------------------

Table of Contents


(d) Enforceability of Transaction Documents.  This Agreement is, and each other
Transaction Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.
 
(e) Capitalization; Subsidiaries.
 
(i) On the Effective Date, after giving effect to the transactions contemplated
hereby to occur on the Effective Date, the authorized Equity Interests of Monaco
are as set forth on Schedule 6.01(e) to the Disclosure Letter.  All of the
issued and outstanding shares of Equity Interests of Monaco have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  As of the
Effective Date, a sufficient number of shares of Common Stock of Monaco have
been reserved for issuance in connection with the exercise of the Warrants and
3,739,548 shares of common stock of the Monaco have been reserved for issuance
under the terms of the Monaco Coach Corporation 1993 Stock Option Plan, as
amended and restated through May 17, 2006 (the "1993 Plan") and the Monaco Coach
Corporation 2007 Employee Stock Purchase Plan (the "2007 Plan"), copies of which
plan have been delivered to the Agents in the form and on the terms in effect on
the Effective Date.  Except as described on Schedule 6.01(e) to the Disclosure
Letter, as of the Effective Date and other than the Warrants, (i) the 1993 Plan
and the 2007 Plan are the only plans or arrangements in existence relating to
the issuance of shares of Equity Interests of Monaco and (ii) there are no
outstanding debt or equity securities of Monaco or any of its Subsidiaries and
no outstanding obligations of Monaco or any of its Subsidiaries convertible into
or exchangeable for, or warrants, options or other rights for the purchase or
acquisition from Monaco, or other obligations of Monaco to issue, directly or
indirectly, any shares of Equity Interests of Monaco.
 
(ii) Schedule 6.01(e) to the Disclosure Letter is a complete and correct
description of the name, jurisdiction of incorporation and ownership of the
outstanding Equity Interests of such Subsidiaries of Monaco in existence as of
the Effective Date.  All of the issued and outstanding shares of Equity
Interests of such Subsidiaries have been validly issued and are fully paid and
nonassessable, the holders thereof are not entitled to any preemptive, first
refusal or other similar rights.  Except as indicated on such Schedule, all such
Equity Interests is owned by Monaco or one or more of its wholly-owned
Subsidiaries, free and clear of all Liens (other than the Liens created pursuant
to the Transaction Documents).  There are no outstanding debt or equity
securities of any Loan Party or any of its Subsidiaries and no outstanding
obligations of any Loan Party or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from any Loan Party or any of its Subsidiaries, or other obligations
of any Subsidiary to issue, directly or indirectly, any shares of Equity
Interests of any Subsidiary of any Loan Party.
 
(f) Litigation; Commercial Tort Claims. (i) There is no pending or, to the best
knowledge of any Loan Party, threatened action, suit or proceeding affecting any
Loan Party or any of its properties before any court or other Governmental
Authority or any arbitrator that (A) could reasonably be expected to have a
Material Adverse Effect or (B) relates to this Agreement or any other
Transaction Document or any transaction contemplated hereby or thereby and
(ii) as of the Effective Date, none of the Loan Parties holds any commercial
tort claims in respect of which a claim has been filed in a court of law or a
written notice by an attorney has been given to a potential defendant.
 
(g) Financial Condition.
 
(i) The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present the consolidated financial condition of Monaco
and its Subsidiaries as at the respective dates thereof and the consolidated
results of operations of Monaco and its Subsidiaries for the fiscal periods
ended on such respective dates, all in accordance with GAAP, and, since June 27,
2008 no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.  
 


 
60

--------------------------------------------------------------------------------

Table of Contents
 
(ii) Monaco has heretofore furnished to each Agent and each Lender
(A) Projections for Monaco and its Subsidiaries prepared on a monthly basis for
the Fiscal Year ending January 3, 2009 and (B) Projections for Monaco and its
Subsidiaries prepared on a monthly basis for Fiscal Years 2009 through 2010,
which Projections shall be updated from time to time pursuant to Section
7.01(a)(vi).  Such Projections, as so updated, shall be believed by Monaco as of
the later of (i) the Effective Date or (ii) at the time furnished to be
reasonable, shall have been prepared on a reasonable basis and in good faith by
Monaco, and shall have been based on assumptions believed by Monaco to be
reasonable at the time made and upon the best information then reasonably
available to Monaco, and Monaco is not aware of any facts or information that
would lead it to believe that such Projections, as so updated, are incorrect or
misleading in any material respect.
 
(h) Compliance with Law, Etc.  No Loan Party is in violation of (i) any of its
Governing Documents, (ii) any material domestic or foreign Requirement of Law,
including, without limitation, any statute, legislation or treaty, any
guideline, directive, rule, standard, requirement, policy, order, judgment,
injunction, award or decree of any Governmental Authority, in each case,
applicable to it or any of its property or assets, or (iii) any material term of
any Contractual Obligation (including, without limitation, any Material
Contract) binding on or otherwise affecting it or any of its properties, and no
Default or Event of Default has occurred and is continuing.
 
(i) ERISA.  No Loan Party nor any of its ERISA Affiliates contributes to,
sponsors, maintains or has an obligation to contribute to or maintain any
Multiemployer Plan or any Employee Plan and has not at any time prior to the
date hereof established, sponsored or maintained, been a party to and has not at
any time prior to the date hereof contributed or been obligated to contribute to
or maintain any Multiemployer Plan or any defined plan.  Except as required by
Section 4980B of the Internal Revenue Code, no Loan Party or any of its ERISA
Affiliates maintains an employee welfare benefit plan (as defined in Section
3(1) of ERISA) which provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of any Loan Party
or any of its ERISA Affiliates or coverage after a participant's termination of
employment.
 
(j) Taxes, Etc.  All Federal, material state and local tax returns and other
reports required by applicable Requirements of Law to be filed by any Loan Party
have been filed, or extensions have been obtained, and all taxes, assessments
and other governmental charges in an aggregate amount in excess of $100,000
imposed upon any Loan Party or any property of any Loan Party and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof on the Financial Statements in accordance with GAAP.
 
(k) Regulations T, U and X.  No Loan Party is or will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation T, U or X), and no proceeds of the Term Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.
 


 
61

--------------------------------------------------------------------------------

Table of Contents
 
(l) Nature of Business.  No Loan Party is engaged in any business other than the
supply and manufacture of recreational vehicles, cargo trailers and horse
trailers, and the development, sale and rental of the motorcoach resort
facilities.
 
(m) Adverse Agreements, Etc.  No Loan Party is a party to any Contractual
Obligation or subject to any restriction or limitation in any Governing Document
or any judgment, order, regulation, ruling or other requirement of a court or
other Governmental Authority, which (either individually or in the aggregate)
has, or in the future could reasonably be expected (either individually or in
the aggregate) to have, a Material Adverse Effect.
 
(n) Permits, Etc.  Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by
such Person, except where the failure to have or to be in compliance could not
reasonably be expected to result in a Material Adverse Effect.  No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, and there is no claim that any thereof is not in
full force and effect, which, in each case, (either individually or in the
aggregate) has, or in the future could reasonably be expected (either
individually or in the aggregate) to have, a Material Adverse Effect.
 
(o) Properties.   (i)  Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted
Liens.  All such properties and assets are in good working order and condition,
ordinary wear and tear excepted.
 
(ii) Schedule 6.01(o) to the Disclosure Letter sets forth a complete and
accurate list, as of the Effective Date, of the location, by state and street
address, of all real property owned or leased by each Loan Party and identifies
the interest (fee or leasehold) of such Loan Party therein.  As of the Effective
Date, each Loan Party has valid leasehold interests in the Leases described on
Schedule 6.01(o) to the Disclosure Letter to which it is a party.  True,
complete and correct copies of each such Lease have been delivered to the Agents
prior to the Effective Date.  Schedule 6.01(o) to the Disclosure Letter sets
forth with respect to each such Lease, the commencement date, termination date,
renewal options (if any) and annual base rents.  As of the Effective Date, each
such Lease is valid and enforceable in accordance with its terms in all material
respects and is in full force and effect.  No consent or approval of any
landlord or other third party in connection with any such Lease is necessary for
any Loan Party to enter into and execute the Transaction Documents to which it
is a party, except as set forth on Schedule 6.01(o) to the Disclosure
Letter.  Except as set forth on Schedule 6.01(o) to the Disclosure Letter, to
any Borrowers' knowledge, no other party to any such Lease is in default of its
obligations thereunder, and no Loan Party (or any other party to any such Lease)
has at any time delivered or received any notice of default which remains
uncured under any such Lease and, as of the Effective Date, no event has
occurred which, with the giving of notice or the
 


 
62

--------------------------------------------------------------------------------

Table of Contents


passage of time or both, would constitute a default under any such Lease.  Each
Loan Party hereby represents, without qualification, that no Material
Improvements are located in an area identified by FEMA as having special flood
hazards.
 
(iii) All Rolling Stock of the Loan Parties which, under applicable law
(including, without limitation, any Motor Vehicle Law), is required to be
registered is properly registered in the name of a Loan Party.  All Rolling
Stock of the Loan Parties, the ownership of which, under applicable law
(including, without limitation, any Motor Vehicle Law), is evidenced by a
Certificate of Title or ownership, which Certificate of Title or ownership (A)
is (or will be, as appropriate) properly titled in the name of a Loan Party, and
to the extent the book value of any such Rolling Stock is $10,000 or more, the
Collateral Agent's lien is noted thereon, and (B) is being held by a Loan Party
at such Person's locations specified on Schedule 5.01(d) to the Disclosure
Letter.  The Rolling Stock listed on Schedule 5.01(d) to the Disclosure Letter
constitute all of the Rolling Stock owned by the Loan Parties on the Effective
Date and the Rolling Stock not subject to a Certificate of Title or ownership
under applicable law (including, without limitation, any Motor Vehicle Law) is
noted therein.
 
(p) Full Disclosure.  Each Loan Party has disclosed to the Agents and the
Lenders all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the other reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Agents and/or the
Lenders in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which it was made, not misleading; provided that, with respect to
projected financial information, each Loan Party represents only that such
information was prepared on a reasonable basis and in good faith by the Loan
Parties, and shall have been based upon assumptions believed by the Loan Parties
to be reasonable at the time prepared and upon the best information then
reasonably available to the Loan Parties, and each Loan Party shall not be aware
of any facts or information that would lead it to believe that such projections,
as so updated, are incorrect or misleading in any material respect.  There is no
contingent liability or fact that could reasonably be expected to have a
Material Adverse Effect which has not been set forth in a footnote included in
the Financial Statements or a Schedule to the Disclosure Letter.
 
(q) Operating Lease Obligations.  On the Effective Date, none of the Loan
Parties has any Operating Lease Obligations other than the Operating Lease
Obligations set forth on Schedule 6.01(q) to the Disclosure Letter.
 
(r) Environmental Matters.  (i) Except as set forth on Schedule 6.01(r)(i) and
(v) to the Disclosure Letter, the operations of each Loan Party are in material
compliance with all Environmental Laws; (ii) there has been no Release at any of
the properties owned or operated by any Loan Party or a predecessor in interest,
or at any disposal or treatment facility which received Hazardous Materials
generated by any Loan Party or any predecessor in interest which could
reasonably be expected to have a Material Adverse Effect; (iii) no Environmental
Action has been asserted against any Loan Party or any predecessor in interest
nor does any Loan Party have knowledge or notice of any threatened or pending
Environmental
 


 
63

--------------------------------------------------------------------------------

Table of Contents


Action against any Loan Party or any predecessor in interest which could
reasonably be expected to have a Material Adverse Effect; (iv) no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which could reasonably be expected to have a Material Adverse Effect; (v) except
as set forth on Schedule 6.01(r)(i) and (v) to the Disclosure Letter, no
property now or formerly owned or operated by a Loan Party has been used as a
treatment or disposal site in violation of Environmental Laws for any Hazardous
Material; (vi) no Loan Party has failed to report to the proper Governmental
Authority any Release which is required to be so reported by any Environmental
Laws which could reasonably be expected to have a Material Adverse Effect;
(vii) each Loan Party holds all licenses, permits and approvals required under
any Environmental Laws in connection with the operation of the business carried
on by it, except for such licenses, permits and approvals as to which a Loan
Party's failure to maintain or comply with would not reasonably be expected to
have a Material Adverse Effect; and (viii) no Loan Party has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made in respect as a
condition of continued compliance with any Environmental Laws, or any license,
permit or approval issued pursuant thereto or (B) any license, permit or
approval referred to above is about to be reviewed, made, subject to limitations
or conditions, revoked, withdrawn or terminated, in each case, except as would
not reasonably be expected to have a Material Adverse Effect.  The
representations and warranties in this Section 6.01(r) constitute the sole
representations and warranties of the Loan Parties relating to environmental,
health and safety matters.
 
(s) Insurance.  Each Loan Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks (including with
respect to, casualty, flood, property, general liability and fire), as is
customary with companies in the same or similar businesses, (ii) workmen's
compensation insurance in the amount required by applicable law, (iii) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (iv) such other insurance as may be reasonably required by the Collateral
Agent (including, without limitation, against larceny, embezzlement or other
criminal misappropriation).  Schedule 6.01(s) to the Disclosure Letter sets
forth a list of all insurance maintained by each Loan Party on the Effective
Date.
 
(t) Use of Proceeds.  The proceeds of the Loans shall be used to (a) on the
Effective Date, (i) refinance a portion of the existing indebtedness of the Loan
Parties, and (ii) pay fees and expenses in connection with the transactions
contemplated hereby and (b) thereafter, fund the general corporate purposes and
working capital requirements of the Loan Parties (including Capital
Expenditures).
 
(u) Solvency.  After giving effect to the transactions contemplated by the
Transaction Documents and before and after giving effect to the Term Loan, each
Loan Party is, and the Loan Parties on a consolidated basis are, Solvent.
 
(v) Location of Bank Accounts.  Schedule 6.01(v) to the Disclosure Letter sets
forth a complete and accurate list as of the Effective Date of all deposit,
checking and other bank accounts, all securities and other accounts maintained
with any broker dealer and all other similar accounts maintained by each Loan
Party, together with a description thereof (i.e., the bank or broker dealer at
which such deposit or other account is maintained and the account number and the
purpose thereof).
 


 
64

--------------------------------------------------------------------------------

Table of Contents
 
(w) Intellectual Property.  Except as set forth on Schedule 6.01(w) to the
Disclosure Letter, each Loan Party owns or licenses or otherwise has the right
to use all patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, tradenames, copyrights, copyright
applications, trade secrets, inventions, technology, original works of
authorship and other intellectual property rights that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto, except for such infringements and
conflicts which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  There are no restrictions or other
limitations on the ability of any Loan Party to assign its rights with respect
to any material intellectual property owned, licensed or otherwise used by it in
accordance with the terms of the Loan Documents which is effective under
applicable laws.  One of the Loan Parties is the owner of record with respect to
each item of Registered intellectual property listed on Schedule 6.01(w) to the
Disclosure Letter.  Set forth on Schedule 6.01(w) to the Disclosure Letter is a
complete and accurate list as of the Effective Date of all Registered material
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, tradenames, copyrights, copyright applications, trade
secrets, inventions, technology, original works of authorship and other
intellectual property rights of each Loan Party and all material intellectual
property licenses and agreements of each Loan Party.  No trademark, service
mark, slogan or other advertising device, product, process, method, invention,
technology, substance, part or other material now employed, or now contemplated
to be employed, by any Loan Party infringes upon or conflicts with any rights
owned by any other Person, and no claim or litigation regarding any of the
foregoing is pending or threatened, except for such infringements and conflicts
which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  To the best knowledge of each Loan Party,
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or proposed, which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(x) Material Contracts.  Set forth on Schedule 6.01(x) to the Disclosure Letter
is a complete and accurate list as of the Effective Date of all Material
Contracts of each Loan Party, showing the parties and subject matter thereof and
amendments and modifications thereto.  Each such Material Contract (i) is in
full force and effect and is binding upon and enforceable against each Loan
Party that is a party thereto and, to the best knowledge of such Loan Party, all
other parties thereto in accordance with its terms, (ii) has not been otherwise
amended or modified, and (iii) is not in default due to the action of any Loan
Party or, to the best knowledge of any Loan Party, any other party thereto.
 
(y) Investment Company Act.  None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.
 


 
65

--------------------------------------------------------------------------------

Table of Contents
 
(z) Employee and Labor Matters.  There is (i) no unfair labor practice complaint
pending or, to the best knowledge of any Loan Party, threatened against any Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party which arises out of or
under any collective bargaining agreement, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened against
any Loan Party or (iii) to the best knowledge of each Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party.  No Loan Party or any of its ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act ("WARN") or similar state law, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of any Loan Party
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements.  All material payments due from any Loan Party on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Loan Party.
 
(aa) Customers and Suppliers.  Other than as a result of any change in
conditions in the United States, foreign or global economy or capital or
financial markets generally to the extent that such change does not materially
disproportionately affect the Loan Parties as compared to similarly situated
companies in the industry in which the Loan Parties conduct business, there
exists no actual or threatened termination, cancellation or limitation of, or
modification to or change in, the business relationship between (i) any Loan
Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any supplier or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party; and, to any Loan
Party's knowledge, there exists no present state of facts or circumstances that
could reasonably be expected to give rise to or result in any termination,
cancellation, limitation, modification or change.
 
(bb) No Bankruptcy Filing.  No Loan Party is contemplating either an Insolvency
Proceeding or the liquidation of all or a major portion of such Loan Party's
assets or property, and no Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.
 
(cc) Interrelated Business.  The Loan Parties make up a related organization of
various entities constituting a single economic and business enterprise so that
the Loan Parties share an identity of interests such that any benefit received
by any one of them benefits the others.  From time to time each Loan Party may
render services to or for the benefit of the other Loan Parties, purchase or
sell and supply goods to or from or for the benefit of the others, make loans,
advances and provide other financial accommodations to or for the benefit of the
other Loan Parties (including inter alia, the payment by such Loan Party of
creditors of the other Loan Parties and guarantees by such Loan Party of
indebtedness of the other Loan Parties and provides administrative, marketing,
payroll and management services to or for the benefit of the other Loan
Parties).  The Loan Parties have the same centralized accounting and legal
services, certain common officers and directors and generally do not provide
consolidating financial statements to creditors.
 


 
66

--------------------------------------------------------------------------------

Table of Contents
 
(dd) Name; Jurisdiction of Organization; Organizational ID Number; Chief Place
of Business; Chief Executive Office; FEIN.  Schedule 6.01 (dd) to the Disclosure
Letter sets forth a complete and accurate list as of the date hereof of (i) the
exact legal name of each Loan Party, (ii) the jurisdiction of organization of
each Loan Party, (iii) the organizational identification number of each Loan
Party (or indicates that such Loan Party has no organizational identification
number), (iv) each place of business of each Loan Party, (v) the chief executive
office of each Loan Party and (vi) the federal employer identification number of
each Loan Party.
 
(ee) Locations of Collateral.  There is no location at which any Loan Party has
any Collateral (except for Inventory in transit and Rolling Stock in transit)
other than (i) those locations listed on Schedule 6.01(ee) to the Disclosure
Letter and (ii) any other locations approved in writing by the Collateral Agent
from time to time.  Schedule 6.01(ee) to the Disclosure Letter contains a true,
correct and complete list, as of the Effective Date, of the legal names and
addresses of each warehouse at which Collateral of each Loan Party is stored in
addition to the Facilities.  None of the receipts received by any Loan Party
from any warehouse states that the goods covered thereby are to be delivered to
bearer or to the order of a named Person or to a named Person and such named
Person's assigns.
 
(ff) Security Interests.  Each Security Agreement creates in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, a legal, valid
and enforceable security interest in the Collateral secured thereby.  Upon the
filing of the UCC-1 financing statements described in Section 5.01(d)(viii), the
recording of the Mortgages in the applicable recording offices with respect to
any real property, the recording of the Collateral Assignments for Security
referred to in each Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, and the submission
of an appropriate application requesting that the Lien of the Agent be noted on
the Certificate of Title or ownership for any Rolling Stock with a book value in
excess of $10,000, completed and authenticated by the applicable Loan Party,
together with the Certificate of Title or ownership, with respect to such
Rolling Stock, to the applicable state agency, such security interests in and
Liens on the Collateral granted thereby shall be perfected, (i) in the case of
any Liens granted with respect to assets and property constituting Term Loan
Priority Collateral, first priority security interests and (ii) in the case of
any Liens granted with respect to any assets and property constituting Working
Capital Priority Collateral, second priority security interests (subject only to
the Liens granted pursuant to the Working Capital Loan Documents), and, in each
case, no further recordings or filings are or will be required in connection
with the creation, perfection or enforcement of such security interests and
Liens, other than (A) the filing of continuation statements in accordance with
applicable law, (B) the recording of the Collateral Assignments for Security
pursuant to each Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, with respect to
after-acquired U.S. patent and trademark applications and registrations and U.S.
copyrights and (C) the recordation of appropriate evidence of the security
interest in the appropriate foreign registry with respect to all foreign
intellectual property.
 


 
67

--------------------------------------------------------------------------------

Table of Contents
 
(gg) Working Capital Loan Documents.  No event of default exists, or has
occurred and is continuing under and as defined in the Working Capital Loan
Documents.  The Agents and the Lenders have received true, correct and complete
copies of all of the Working Capital Loan Documents.
 
(hh) Schedules.  All of the information which is required to be scheduled to
this Agreement is set forth on the Schedules attached to the Disclosure Letter,
is correct and accurate and does not omit to state any information material
thereto.
 
(ii) Anti-Terrorism Laws.
 
(i) None of the Loan Parties nor or any Affiliate of any Loan Party, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(ii) None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is a Person that is prohibited pursuant
to the OFAC Sanctions Programs, or any Person who is affiliated or associated
with such Person.
 
(iii) None of the Loan Parties, nor any Affiliates of any Loan Parties, or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is a Person that is prohibited pursuant
to the OFAC Sanctions Programs, or any Person who is affiliated or associated
with such  Person.
 
(iv) None of the Loan Parties, nor any of their agents acting in any capacity in
connection with the Loans or other transactions hereunder (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person that is prohibited pursuant to the
OFAC Sanctions Programs, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to any OFAC Sanctions Programs.
 
(jj) Certain Fees.  No broker's or finder's fee or commission will be payable
with respect to this Agreement or any of the transactions contemplated hereby.
 
(kk) Approved Dealer Financing Agreements.  On the Effective Date, none of the
Loan Parties is a party to any Approved Dealer Financing Agreements other than
the Approved Dealer Financing Agreements set forth on Schedule 6.01(kk) to the
Disclosure Letter.
 
(ll) Representations and Warranties in Documents; No Default.  All
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct in all respects at the time as of which such
representations were made and on the Effective Date.  No Event of Default has
occurred and is continuing and no condition exists which constitutes a Default
or an Event of Default.
 


 
68

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VII
 


 
COVENANTS OF THE LOAN PARTIES
 
Section 7.01 Affirmative Covenants.  So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will, unless the
Required Lenders shall otherwise consent in writing:
 
(a) Reporting Requirements.  Furnish, and cause to be furnished, to each Agent
and each Lender:
 
(i) as soon as available, and in any event within 45 days after the end of each
fiscal quarter of Monaco and its Subsidiaries commencing with the first fiscal
quarter of Monaco and its Subsidiaries ending after the Effective Date, a
detailed internal financial report of Monaco and its Subsidiaries prepared by
Monaco in substantially the form set forth in Schedule 1.01(G) to the Disclosure
Letter, together with consolidated balance sheets, consolidated statements of
operations and retained earnings and consolidated statements of cash flows of
Monaco and its Subsidiaries as at the end of such fiscal quarter, and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such fiscal quarter, setting forth in each case in comparative
form, the figures for the corresponding date or period set forth in (x) the
financial statements for the immediately preceding Fiscal Year and (y) the
Projections delivered pursuant to clause (vi) of this Section 7.01(a), all in
reasonable detail and certified by an Authorized Officer of the Administrative
Borrower as fairly presenting, in all material respects, the financial position
of Monaco and its Subsidiaries as of the end of such fiscal quarter and the
results of operations and cash flows of Monaco and its Subsidiaries for such
quarter, in accordance with GAAP applied in a manner consistent with that of the
most recent audited financial statements of Monaco and its Subsidiaries
furnished to the Agents and the Lenders, subject to the absence of footnotes and
normal year end adjustments;
 
(ii) as soon as available, and in any event within 90 days after the end of each
Fiscal Year of Monaco and its Subsidiaries, a detailed internal financial report
of Monaco and its Subsidiaries prepared by Monaco in substantially the form set
forth in Schedule 1.01(G) to the Disclosure Letter, together with consolidated
balance sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of Monaco and its Subsidiaries as at the
end of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in the financial
statements for the immediately preceding Fiscal Year all in reasonable detail
and prepared in accordance with GAAP, and accompanied by a report and an
unqualified opinion, prepared in accordance with generally accepted auditing
standards, of independent certified public accountants of recognized standing
selected by the Administrative Borrower and satisfactory to the Agents (which
opinion shall be without (A) a "going concern" or like qualification or
exception, (B) any qualification or exception as to the scope of such audit, or
(C) any qualification which relates to the treatment or classification of any
item and which, as a condition
 


 
69

--------------------------------------------------------------------------------

Table of Contents


to the removal of such qualification, would require an adjustment to such item,
the effect of which would be to cause any noncompliance with the provisions
of Section 7.03), together with a written statement of such accountants (1) to
the effect that, in making the examination necessary for their certification of
such financial statements, nothing came to their attention that caused them to
believe that the Loan Parties failed to comply with the covenants set forth in
Section 7.03 insofar as such covenants relate to accounting matters and (2) if
such accountants shall have obtained any knowledge of any such non-compliance,
describing the nature thereof;
 
(iii) as soon as available, and in any event within 30 days after the end of
each fiscal month of the Monaco and its Subsidiaries commencing with the first
fiscal month of the Monaco and its Subsidiaries ending after the Effective Date,
a detailed internal financial report of Monaco and its Subsidiaries prepared by
Monaco in substantially the form set forth in Schedule 1.01(G) to the Disclosure
Letter, together with internally prepared consolidated balance sheets,
consolidated statements of operations and retained earnings and consolidated
statements of cash flows of Monaco and its Subsidiaries as at the end of such
fiscal month, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such fiscal month, all in
reasonable detail and certified by an Authorized Officer of the Administrative
Borrower as fairly presenting, in all material respects, the financial position
of Monaco and its Subsidiaries as of the end of such fiscal month and the
results of operations, retained earnings and cash flows of Monaco and its
Subsidiaries for such fiscal month in accordance with GAAP applied in a manner
consistent with that of the most recent applicable audited financial statements
furnished to the Agents and the Lenders, subject to the absence of footnotes and
normal year-end adjustments;
 
(iv) simultaneously with the delivery of the financial statements of Monaco and
its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), (A) a certificate of an Authorized Officer of the Administrative
Borrower (1) stating that such Authorized Officer has reviewed the provisions of
this Agreement and the other Loan Documents and has made or caused to be made
under his or her supervision a review of the condition and operations of Monaco
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether Monaco and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the existence
during such period of an Event of Default or Default or, if an Event of Default
or Default existed, describing the nature and period of existence thereof and
the action which Monaco and its Subsidiaries propose to take or have taken with
respect thereto, (2) in the case of the financial statements required by clauses
(i), (ii) and (iii) of this Section 7.01(a), attaching a schedule showing the
calculation of the financial covenants specified in Section 7.03, and (3) in the
case of the delivery of the financial statements of Monaco and its Subsidiaries
required by clause (i) of this Section 7.01(a), stating that each Loan Party has
paid all real estate taxes imposed upon any real property owned by it that have
become due and payable and attaching evidence of the same or to the extent that
such taxes are being contested in good faith by appropriate proceedings to the
extent permitted by Section 7.01(q), evidence of the reserves that have been
established in accordance with GAAP for such taxes by such Loan Party, and (B)
in the case of the delivery of the financial statements required by clause (i)
above, a Narrative Report;
 


 
70

--------------------------------------------------------------------------------

Table of Contents
 
(v) as soon as available and in any event within 3 Business Days after the end
of each week commencing with the first week ending after the Effective Date, (A)
a cash receipt/disbursement statement prepared and updated on a weekly basis for
the immediately preceding week, (B) a 13-week cash flow forecast prepared and
updated on a weekly basis for the subsequent-13 week period and (C) a status
report on the Loan Parties' restructuring activities (including, but not limited
to, the transfer of assets from, and closing of the Facilities located at a
Designated Real Property to the Facility located in Warsaw, Indiana);
 
(vi) as soon as available and in any event not later than 30 days prior to the
end of each Fiscal Year, updated Projections supplementing and superseding the
Projections referred to in Section 6.01(g)(ii), prepared on a monthly basis and
otherwise in form and substance satisfactory to the Agents, for the subsequent
Fiscal Year, in each case, of the Loan Parties, such updated Projections to be
reasonable, to be prepared on a reasonable basis and in good faith, and to be
based on assumptions believed by such Persons (at the time furnished) to be
reasonable at the time made and from the best information then available to such
Persons; and contemporaneously with the delivery of such Projections, the
Administrative Borrower shall provide a list of the dates of the last day of
each fiscal month for each fiscal month in the subsequent Fiscal Year for the
purposes of Section 7.03;
 
(vii) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;
 
(viii) as soon as possible, and in any event within 3 Business Days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Administrative Borrower
setting forth the details of such Event of Default or Default or other event or
development having a Material Adverse Effect and the action which the affected
Loan Party proposes to take with respect thereto;
 
(ix) promptly and in any event within 10 days after any Loan Party or any ERISA
Affiliate thereof sends notice of a plant closing or mass layoff (as defined in
WARN) to employees, copies of each such notice sent by such Loan Party or such
ERISA Affiliate thereof;
 
(x) promptly after the commencement thereof but in any event not later than 5
Business Days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
 
(xi) as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with any Material Contract;
 


 
71

--------------------------------------------------------------------------------

Table of Contents
 
(xii) as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with the sale or other Disposition
of the Equity Interests of, any real property of, or all or substantially all of
the assets of, or the material loss of any property (including any casualty or
condemnation event) of, any Loan Party;
 
(xiii) promptly after the sending or filing or receipt thereof, copies of all
statements, reports and other information (including, without limitation,
information and reports relating to each Field Survey and Audit performed
pursuant to the Working Capital Agreement, each borrowing base and compliance
certificate of the Loan Parties) any Loan Party sends to or receives from any
holders of its Indebtedness (including, without limitation, the Working Capital
Agent or the Working Capital Lenders) or its securities or files with or
receives from the SEC or any national (domestic or foreign) securities exchange;
 
(xiv) together with the certificate required to be delivered at the end of each
fiscal quarter pursuant to Section 7.01(a)(iv), copies of all evidence of title
or ownership of the Rolling Stock of the Loan Parties sold or having purchased
during such fiscal quarter and having a net book value in excess of $10,000,
evidence of duly executed and completed title or ownership applications with
appropriate state agencies to enable such Rolling Stock to be retitled with the
Collateral Agent listed as lienholder thereof, an updated Schedule 5.01(d) to
the Disclosure Letter, and any other information relating to the Rolling Stock
as the Lenders may reasonably request;
 
(xv) to the extent not otherwise delivered to the Administrative Agent
hereunder, deliver to the Administrative Agent and the Lenders (A) a copies of
each notice or other written communication outside of the ordinary course of
business delivered by it or on its behalf in connection with the Working Capital
Loan Documents, such delivery to be made at the same time and by the same means
as such notice or other communication is delivered to the Working Capital Agent
and/or the Working Capital Lenders, and (B) a copy of each notice or other
written communication outside of the ordinary course of business received by the
Loan Parties in connection with the Working Capital Loan Documents, such
delivery to be made promptly after such notice or other communication is
received by the Loan Parties;
 
(xvi) promptly upon, and in any event within three (3) Business Days of any of
the Loan Parties entering into any agreement or transaction which involves
aggregate consideration in excess of $1,000,000 (other than purchase orders and
supply agreements in the ordinary course of the business of such Person (but
including any such agreements providing for take-or-pay or minimum purchase or
supply arrangements)), the Loan Parties shall notify the Administrative Agent of
the occurrence thereof and, to the extent requested by the Administrative Agent,
provide to the Administrative Agent a copy thereof;
 
(xvii) within five (5) Business Days after the end of each fiscal month, (A) a
detailed listing of all Resort Property Lots or other Eligible Real Property
sold or otherwise transferred by any Loan Party during such fiscal month, (B) a
detailed listing of all pending contracts for sale (or similar agreements) in
respect of the sale or transfer of any real
 


 
72

--------------------------------------------------------------------------------

Table of Contents


property or any such Equipment of any Loan Party entered into during such fiscal
month, (C) a schedule setting forth a description of the proceeds received or
receivable in connection with any such sale or transfer, or any such pending
contract for sale (or similar agreement), (D) a schedule setting forth, in
detail satisfactory to the Collateral Agent, the amount and description of any
Capital Expenditures made during the immediately prior fiscal month with the
proceeds of any Dispositions of any Resort Property Lots, and (E) such other
financial information relating to the sale or transfer of any real property or
any such Equipment as any Agent or any Lender may reasonably request;
 
(xviii) (A) together with the certificate required to be delivered at the end of
each fiscal quarter pursuant to Section 7.01(a)(iv), a detailed listing of all
of its Equipment, including kind, quality, quantity and cost and (B) promptly
upon request by the Collateral Agent, evidence of Borrowers' ownership or
interests in any Equipment;
 
(xix) promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof;
 
(xx) within two (2) Business Days of each week a detailed report in form and
substance satisfactory to the Agents setting forth (i) the outstanding Flooring
Lender Obligations as of the last day of the previous week, together with (ii) a
detailed report of repurchase demands paid and payments made on account of
guarantees and risk pool guarantees during the previous week, to the financial
institutions providing floor financing to the Loan Parties’ dealers; and
 
(xxi) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party or any of its Subsidiaries
or any Facility as any Agent or Lender may from time to time reasonably request.
 
(b) Additional Loan Party and Collateral Security.  Cause:
 
(i) each Subsidiary of any Loan Party not in existence on the Effective Date, to
execute and deliver to the Collateral Agent promptly and in any event within
3 Business Days (or such longer period as the Collateral Agent may agree) after
the formation, acquisition or change in status thereof (A) a joinder agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Guarantor, (B) a supplement to the Security Agreement, together with (x)
certificates, if any, evidencing all of the Equity Interests of any Person owned
by such Subsidiary, (y) undated stock powers, if applicable, executed in blank
with signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as the Collateral Agent may reasonably request in
respect of complying with any legend on any such certificate or any other matter
relating to such shares, (C) one or more Mortgages creating on the owned real
property of such Subsidiary a perfected, first priority Lien on such real
property, a Title Insurance Policy covering such real property, and a current
ALTA survey thereof and a surveyor's certificate (or confirmation satisfactory
to the Collateral Agent that the related Title Insurance Policy does not contain
a survey exception), each in form and substance reasonably satisfactory to the
Collateral Agent, together with such other agreements, instruments and documents
as the Collateral Agent may reasonably require whether comparable to the
 


 
73

--------------------------------------------------------------------------------

Table of Contents


documents required under Section 7.01(o) or otherwise, and (D) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by the Collateral Agent in order to create, perfect, establish the
priority (specified in the Intercreditor Agreement) of or otherwise protect any
Lien purported to be covered by any such Security Agreement or Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and
 
(ii) each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 3 Business Days (or such longer period
as Collateral Agent may agree) after the formation or acquisition of such
Subsidiary a Pledge Amendment (as defined in the Security Agreement), together
with (A) certificates evidencing all of the Equity Interests of such Subsidiary,
(B) undated stock powers or other appropriate instruments of assignment executed
in blank with signature guaranteed, (C) such opinion of counsel and such
approving certificate of such Subsidiary as the Collateral Agent may reasonably
request in respect of complying with any legend on any such certificate or any
other matter relating to such Equity Interests and (D) such other agreements,
instruments, approvals, legal opinions or other documents requested by the
Collateral Agent.
 
(c) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, with all material Requirements of Law (other than Environmental Laws
which are covered by clause (j) below) judgments and awards (including any
settlement of any claim that, if breached, could give rise to any of the
foregoing), such compliance to include, without limitation, (i) paying before
the same become delinquent all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any of its
properties, and (ii) paying all lawful claims which if unpaid might become a
Lien or charge upon any of its properties, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.
 
(d) Preservation of Existence, Etc.  Except as permitted under Section 7.02(c)
with respect to Subsidiaries, maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to be qualified or
remain in good standing could not reasonably be expected to have a Material
Adverse Effect.
 
(e) Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
 
(f) Inspection Rights.  Permit, and cause each of its Subsidiaries to permit,
the agents and representatives of any Agent and any Lender at any time and from
time to time during normal business hours, at the expense of the Borrowers, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to
 


 
74

--------------------------------------------------------------------------------

Table of Contents


verify materials, leases, notes, accounts receivable, deposit accounts and its
other assets, to conduct audits, physical counts, valuations, appraisals
(including, without limitation, appraisals of Facilities and Equipment), Phase I
ESA (and, if requested by the Collateral Agent based upon the recommendations of
any such Phase I ESA, a Phase II ESA) or examinations and to discuss its
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives.  In
furtherance of the foregoing, each Loan Party hereby authorizes its independent
accountants, and the independent accountants of each of its Subsidiaries, to
discuss the affairs, finances and accounts of such Person (independently or
together with representatives of such Person) with the agents and
representatives of any Agent and any Lender in accordance with this Section
7.01(f).  The Loan Parties and their respective Subsidiaries will, upon the
request of any Agent or the Required Lenders, participate in a meeting of the
Agents and the Lenders at least once during each Fiscal Year to be held at the
corporate offices of the Administrative Borrower (or at such other location as
may be agreed to by the Administrative Borrower and the Agents and the Required
Lenders) at such time as may be agreed to by the Administrative Borrower and the
Agents.
 
(g) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
its Subsidiaries to comply, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder, except in each case where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.  Notwithstanding anything to the contrary contained herein, the
Borrowers hereby covenant and agree to promptly commence and to diligently
prosecute the restoration of any Eligible Real Property upon the occurrence of
any casualty loss affecting such Eligible Real Property, without regard to the
availability or adequacy of insurance proceeds and at its sole cost and expense,
but in all events in a manner reasonably approved by the Agents.
 
(h) Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with financially sound and reputable insurance companies
(with a Best Rating of at least AX, unless otherwise approved by the Collateral
Agent) or associations (including, without limitation, (i) comprehensive general
liability, hazard, rent, casualty, flood and property insurance, (ii) workmen's
compensation insurance in the amount required by applicable law, (iii) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (iv) business interruption insurance), with respect to its properties
(including all real properties leased or owned by it) and business, in such
amounts (which (A) in the case of property insurance, shall be in an amount of
not less than $250,000,000 with a deductible of not greater than $100,000, (B)
in the case of casualty insurance, shall be in an amount of not less than
$100,000,000 per occurrence with a deductible/self retention of not greater than
$500,000, and (C) in the case of business interruption insurance, shall be in an
amount of not less than $122,500,000 per occurrence with a deductible of not
greater than 48 hours) and covering such risks as is required by any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amount, adequacy and scope
reasonably satisfactory to the Collateral Agent.  All policies
 


 
75

--------------------------------------------------------------------------------

Table of Contents


covering the Collateral are to be made payable to the Collateral Agent for the
benefit of the Agents and the Lenders, as its interests may appear, in case of
loss, under a standard non-contributory "lender" or "secured party" clause and
are to contain such other provisions as the Collateral Agent may require to
fully protect the Lenders' interest in the Collateral and to any payments to be
made under such policies.  All certificates of insurance are to be delivered to
the Collateral Agent and the policies are to be premium prepaid, with the loss
payable and additional insured endorsement in favor of the Collateral Agent and
such other Persons as the Collateral Agent may designate from time to time, and
shall provide for not less than 30 days' prior written notice to the Collateral
Agent of the exercise of any right of cancellation.  If any Loan Party or any of
its Subsidiaries fails to maintain such insurance, the Collateral Agent may
arrange for such insurance, but at the Borrowers' expense and without any
responsibility on the Collateral Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall have the right (as permitted by the
Intercreditor Agreement), in the name of the Lenders, any Loan Party and its
Subsidiaries, to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
 
(i) Obtaining of Permits, Etc.  (i)  Obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations which are necessary or useful in the
proper conduct of its business.
 
(ii) Cause all Rolling Stock now owned or hereafter acquired by any Loan Party
that, under applicable law, is required to be registered, to be properly
registered (including, without limitation, the payment of all necessary taxes
and receipt of any applicable permits) in the name of such Loan Party and cause
all Rolling Stock now owned or hereafter acquired by any Loan Party the
ownership of which, under applicable law (including, without limitation, any
Motor Vehicle Law), is evidenced by a Certificate of Title or ownership, to be
properly titled in the name of such Loan Party, and to the extent that the book
value of any such Rolling Stock exceeds $10,000 with the Collateral Agent's Lien
noted thereon to the extent permitted by applicable law.
 
(j) Environmental.  (i)  Keep any property either owned or operated by it or any
of its Subsidiaries free of any Environmental Liens; (ii) materially comply, and
cause each of its Subsidiaries to materially comply, with all material
Environmental Laws and provide to the Collateral Agent any documentation of such
compliance which the Collateral Agent may reasonably request; (iii) provide the
Agents written notice within 5 days of any Release of a Hazardous Material in
excess of any reportable quantity in violation of Environmental Laws from or
onto property at any time owned or operated by it or any of its Subsidiaries and
take any Remedial Actions required to abate said Release; and (iv) provide the
Agents with written notice within 10 days of the receipt of any of the
following:  (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect.
 


 
76

--------------------------------------------------------------------------------

Table of Contents
 
(k) Further Assurances.  Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent may require from time to time in order (i) to carry out
more effectively the purposes of this Agreement and the other Loan Documents,
(ii) to subject to valid and perfected Liens any of the Collateral or any other
property of any Loan Party and its Subsidiaries, (iii) to establish and maintain
the validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer and confirm unto each Agent and
each Lender the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document.  In furtherance of the foregoing, to the
maximum extent permitted by applicable law, each Loan Party (i) authorizes each
Agent to execute any such agreements, instruments or other documents in such
Loan Party's name and to file such agreements, instruments or other documents in
any appropriate filing office, (ii) authorizes each Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.
 
(l) Change in Collateral; Collateral Records.  (i) Give the Collateral Agent not
less than 30 days' prior written notice of any change in the location of any
Collateral, other than to Facilities or locations set forth on Schedule 6.01(ee)
to the Disclosure Letter and with respect to which the Collateral Agent has
filed financing statements and otherwise fully perfected its Liens thereon,
(ii) advise the Collateral Agent promptly, in sufficient detail, of any material
adverse change relating to the type, quantity or quality of the Collateral or
the Lien granted thereon and (iii) execute and deliver, and cause each of its
Subsidiaries to execute and deliver, to the Collateral Agent for the benefit of
the Agents and the Lenders from time to time, solely for the Collateral Agent's
convenience in maintaining a record of Collateral, such written statements and
schedules as the Collateral Agent may reasonably require, designating,
identifying or describing the Collateral.
 
(m) Collateral Access Agreements.  (i) At any time any Collateral with a book
value in excess of $100,000 (when aggregated with all other Collateral at the
same location) is located on any real property of a Loan Party (whether such
real property is now existing or acquired after the Effective Date) which is not
owned by a Loan Party, obtain written subordinations or waivers, in form and
substance satisfactory to the Collateral Agent, of all present and future Liens
to which the owner or lessor of such premises may be entitled to assert against
the Collateral; and
 
(ii) At any time any Collateral with a book value in excess of $100,000 (when
aggregated with all other Collateral at the same location) is stored on the
premises of a bailee, warehouseman, or similar party, obtain written access
agreements, in form and substance satisfactory to the Collateral Agent,
providing for access to Collateral located on such premises in order to remove
such Collateral from such premises during an Event of Default.
 


 
77

--------------------------------------------------------------------------------

Table of Contents
 
(n) Subordination. Cause all Indebtedness and other obligations now or hereafter
owed by it to any of its Affiliates, to be subordinated in right of payment and
security to the Indebtedness and other Obligations owing to the Agents and the
Lenders in accordance with a subordination agreement in form and substance
satisfactory to the Agents.
 
(o) After Acquired Real Property.  Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property (wherever located) (each such interest being an "After
Acquired Property") (x) with a Current Value (as defined below) in excess of
$100,000 in the case of a fee interest, or (y) requiring the payment of annual
rent exceeding in the aggregate $36,000 in the case of leasehold interest,
immediately so notify the Collateral Agent, setting forth with specificity a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party's
good-faith estimate of the current value of such real property (for purposes of
this Section, the "Current Value").  The Collateral Agent shall notify such Loan
Party whether it intends to require a Mortgage and the other documents referred
to below or in the case of leasehold, a leasehold Mortgage or Collateral Access
Agreement (pursuant to Section 7.01(m) hereof).  Upon receipt of such notice
requesting a Mortgage, the Person that has acquired such After Acquired Property
shall promptly furnish to the Collateral Agent the following, each in form and
substance satisfactory to the Collateral Agent:  (i) a Mortgage with respect to
such real property and related assets located at the After Acquired Property,
duly executed by such Person and in recordable form; (ii) evidence of the
recording of the Mortgage referred to in clause (i) above in such office or
offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to create and perfect a valid and enforceable first priority lien on
the property purported to be covered thereby or to otherwise protect the rights
of the Agents and the Lenders thereunder, (iii) a Title Insurance Policy, (iv) a
survey of such real property, certified to the Collateral Agent and to the
issuer of the Title Insurance Policy by a licensed professional surveyor
reasonably satisfactory to the Collateral Agent (or confirmation satisfactory to
the Collateral Agent that the related Title Insurance Policy does not contain a
survey exception), (v) Phase I ESAs with respect to such real property,
certified to the Collateral Agent by a company reasonably satisfactory to the
Collateral Agent, (vi) in the case of a leasehold interest, a certified copy of
the lease between the landlord and such Person with respect to such real
property in which such Person has a leasehold interest, (vii) in the case of a
leasehold interest, an attornment and nondisturbance agreement between the
landlord (and any fee mortgagee) with respect to such real property and the
Collateral Agent, and (viii) such other documents or instruments (including
guarantees and opinions of counsel) as the Collateral Agent may reasonably
require.  The Borrowers shall pay all fees and expenses, including reasonable
attorneys' fees and expenses, and all title insurance charges and premiums, in
connection with each Loan Party's obligations under this Section 7.01(o).
 
(p) Fiscal Year.  Cause the Fiscal Year of Monaco and its Subsidiaries to end on
the Saturday closest to December 31 of each calendar year unless the Required
Lenders consent to a change in such Fiscal Year (and appropriate related changes
to this Agreement).
 


 
78

--------------------------------------------------------------------------------

Table of Contents
 
(q) Payment of Taxes and Claims.  Pay, and cause each of its respective
Subsidiaries to pay, all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises which exceed
$100,000 in the aggregate before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets which exceed $100,000 in the aggregate, prior to
the time when any penalty or fine shall be incurred with respect thereto;
provided, no such Tax or claim need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (a) adequate reserve or other appropriate provision, as shall be
required in conformity with GAAP shall have been made therefor, and (b) in the
case of a Tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim.
 
(r) Resort Lot Property Proceeds.  Reinvest, and cause each of its Subsidiaries
to reinvest, all Net Cash Proceeds received by any Loan Party or any of its
Subsidiaries in connection with a Disposition of any Resort Property Lots and
that are not used to prepay the Obligations pursuant to Section 2.05(c)(iii), in
the construction and development of Resort Property Lots or Combined Property
which is to be developed into Resort Property Lots and, in each case,
constituting Eligible Real Property, within a period not to exceed 365 days
after the date of receipt of any such Net Cash Proceeds (the "Reinvestment
Period").  Within 30 days following the Disposition of any Resort Property Lots,
the Administrative Borrower shall deliver a certificate to the Agents which
shall set forth (i) a description of the Resort Property Lots that have been
disposed of, (ii) the aggregate Net Cash Proceeds retained by the Loan Parties
and their Subsidiaries after giving effect to any repayment of the Obligations
required by Section 2.05(c)(iii) and (iii) the good faith reasonable estimates
of the Net Cash Proceeds to be used for any reinvestment purposes in accordance
with this Section 7.01(r), as such certificate may be updated from time to time
during the applicable Reinvestment Period by the Administrative Borrower or upon
the request of the Collateral Agent.  Any such Net Cash Proceeds shall be
deposited in the Cash Collateral Account pending any such reinvestment and
released by the Collateral Agent to pay for expenditures that are incurred in
accordance with and up to the estimated amounts specified in the relevant
certificate furnished to the Agents pursuant to the immediately preceding
sentence as and when due and payable or otherwise in a manner and in an amount
authorized by the Collateral Agent.  Upon the earlier of the expiration of the
applicable Reinvestment Period or the occurrence of a Default or an Event of
Default, such Net Cash Proceeds if not theretofore so used, shall be used to
prepay the Obligations in accordance with Section 2.05(c)(iii).
 
Section 7.02 Negative Covenants.  So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:
 
(a) Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any
 


 
79

--------------------------------------------------------------------------------

Table of Contents


of its properties, whether now owned or hereafter acquired; file or suffer to
exist under the Uniform Commercial Code or any Requirement of Law of any
jurisdiction, a financing statement (or the equivalent thereof) that names it or
any of its Subsidiaries as debtor; sign or suffer to exist any security
agreement authorizing any secured party thereunder to file such financing
statement (or the equivalent thereof); sell any of its property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable, but excluding
Contingent Obligations arising in connection with repurchase obligations under
the Approved Dealer Financing Agreements) with recourse to it or any of its
Subsidiaries or assign or otherwise transfer, or permit any of its Subsidiaries
to assign or otherwise transfer, any account or other right to receive income;
other than, as to all of the above, Permitted Liens.
 
(b) Indebtedness.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
(c) Fundamental Changes; Dispositions.  Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of, whether in one transaction or a
series of related transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that
 
(i) Any Borrower may be merged into another Borrower and any wholly-owned
Subsidiary of any Loan Party (other than a Borrower) may be merged into such
Loan Party or another wholly-owned Subsidiary of such Loan Party, or may
consolidate with another wholly-owned Subsidiary of such Loan Party, so long as
(A) no other provision of this Agreement would be violated thereby, (B) such
Loan Party gives the Agents and the Lenders at least 30 days' prior written
notice of such merger or consolidation, (C) no Default or Event of Default shall
have occurred and be continuing either before or after giving effect to such
transaction, (D) the Lenders' rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger or consolidation and (E) the surviving
Subsidiary, if any, if not a Loan Party is joined as a Loan Party hereunder
pursuant to a joinder agreement and is a party to a Security Agreement and the
Equity Interests of such Subsidiary is the subject of a Security Agreement, in
each case, which is in full force and effect on the date of and immediately
after giving effect to such merger or consolidation;
 
(ii) any Loan Party and its Subsidiaries may (A) sell Inventory and license
intellectual property on a non-exclusive basis, in each case, in the ordinary
course of business, (B) prior to the payment in full of the Working Capital
Indebtedness and termination of the Working Capital Loan Documents, sell or
otherwise dispose of assets consisting of Working Capital Priority Collateral to
the extent permitted under the Working Capital Loan Documents or otherwise with
the consent of the requisite Working Capital Lenders; (C) dispose of obsolete or
 


 
80

--------------------------------------------------------------------------------

Table of Contents


worn-out equipment in the ordinary course of business, and (D) sell or otherwise
dispose of other property or assets (other than Resort Property Lots or
Designated Real Property), for cash in an aggregate amount not less than the
fair market value of such property or assets, provided that (x) the Net Cash
Proceeds of such Dispositions (1) in the case of clauses (C) and (D) above, do
not exceed $500,000 in the aggregate in any Fiscal Year and (2) in all cases,
are paid to the Administrative Agent for the benefit of the Agents and the
Lenders to the extent required by the terms of Section 2.05(c)(ii) and (y) at
least 3 days prior to the disposition of any Equipment, the Administrative
Borrower shall deliver (1) a written notice to the Agents of such disposition,
which notice shall attach a copy of the contract relating to such disposition,
which contract shall specify the amount of consideration that is payable in
connection with such disposition and (2) contemporaneously with the delivery of
such notice, the Administrative Borrower shall deliver to the Agents, a
certificate of an Authorized Officer of Monaco, certifying that after giving pro
forma effect to such disposition and the application of the Net Cash Proceeds
thereof in accordance with the terms of Section 2.05(c)(ii), the aggregate
outstanding principal amount of the Term Loan shall not exceed the Specified M&E
and RE Amount set forth in the most recent Notice of Revaluation after giving
effect to such disposition and application of Net Cash Proceeds; (E) lease to
third parties real property not needed by the Loan Parties or their Subsidiaries
for the operation of their businesses; and (F) dispose of real property with
respect to a resort development that is required to be conveyed to an owners
association or Governmental Authority in connection with the development of the
resort or sale of Resort Property Lots; and
 
(iii) so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise arise as a result thereof, any Borrower may, upon
not less than 10 Business Days prior written notice to the Agents, sell any
Resort Property Lots or Designated Real Property for cash, provided that (A)
contemporaneously with the delivery of such notice, the Administrative Borrower
has delivered to the Agents (x) a copy of the contract relating to such
disposition, which contract shall specify the amount of consideration that is
payable in connection with such disposition and (y) a certificate of an
Authorized Officer of Monaco, certifying that after giving pro forma effect to
such sale and the application of the Net Cash Proceeds thereof in accordance
with the terms of Section 2.05(c)(iii) or Section 2.05(c)(iv), as the case may
be, the aggregate outstanding principal amount of the Term Loan shall not exceed
the Specified M&E and RE Amount set forth in the most recent Notice of
Revaluation after giving effect to such sale and application of Net Cash
Proceeds and (B) the Net Cash Proceeds of such sale (1) are in an amount not
less than the Release Price applicable to such Resort Property Lots or such
Designated Real Property, and (2) are paid to the Administrative Agent for the
benefit of the Agents and the Lenders in accordance with the terms of Section
2.05(c)(iii) or Section 2.05(c)(iv), as the case may be.
 
(d) Change in Nature of Business.  Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 6.01(l).
 
(e) Loans, Advances, Investments, Etc.  Make or commit or agree to make any
loan, advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Equity Interests, bonds, notes, debentures or other
securities of, or assets or other property of any other Person or make or commit
or agree to make any other investment in, any other Person, or purchase or own
any futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or permit any of its Subsidiaries to do any of the foregoing (whether
by contract, any servicing arrangement or otherwise) (each, an "Investment"),
except for:
 


 
81

--------------------------------------------------------------------------------

Table of Contents
 
(i) Permitted Investments and Investments consisting of deposit accounts;
 
(ii) Investments existing on the date hereof, as set forth on Schedule 7.02(e)
to the Disclosure Letter, but not any increase in the amount thereof as set
forth in such Schedule or any other modification of the terms thereof;
 
(iii) Investments (including debt or equity obligations) received in connection
with the bankruptcy or reorganization of customers and suppliers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(iv) Investments arising out of Hedging Agreements permitted by clause (i) of
the definition of Permitted Indebtedness;
 
(v) Investments made after the Effective Date in the CCP Joint Venture in an
aggregate amount not to exceed $2,500,000 at any time outstanding; provided
that, no such Investment may be made prior to June 30, 2009 and any such
Investment may only be made thereafter if immediately before and after giving
effect to any such Investment (x) no Default or Event of Default has occurred
and is continuing and (y) Availability is greater than $40,000,000.
 
(vi) extensions of trade credit, prepaid expenses or accounts receivable credit
in the ordinary course of business;
 
(vii) (A) cash advances to officers, directors and employees for expenses
incurred or anticipated to be incurred in the ordinary course of business and
(B) loans to officers, directors and employees for bona fide business purposes;
provided, that, the aggregate amount of such cash advances together with the
aggregate outstanding amount of such loans (determined without regard to any
write-downs or write-offs of such advances and loans) shall not exceed $100,000
at any time;
 
(viii) loans and advances by it to its Subsidiaries that are Loan Parties and by
such Subsidiaries to it, made in the ordinary course of business and Investments
by any Subsidiary in another Subsidiary that is a Loan Party; provided, that all
such loans and advances are made subject to the terms of the Intercompany
Subordination Agreement; and
 
(ix) Contingent Obligations to the extent permitted to be incurred in accordance
with the definition of Permitted Indebtedness.
 
(f) Lease Obligations.  Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any obligations as lessee
(i) for the payment of rent for any real or personal property in connection with
any sale and leaseback transaction, or
 


 
82

--------------------------------------------------------------------------------

Table of Contents


(ii) for the payment of rent for any real or personal property under leases or
agreements to lease other than (A) Capitalized Lease Obligations which would not
cause the aggregate amount of all obligations under Capitalized Leases entered
into after the Effective Date owing by all Loan Parties and their Subsidiaries
in any Fiscal Year to exceed the amounts set forth in subsection (g) of this
Section 7.02, and (B) Operating Lease Obligations which would not cause the
aggregate amount of all Operating Lease Obligations owing by all Loan Parties
and their Subsidiaries in any Fiscal Year to exceed $1,500,000.
 
(g) Capital Expenditures.  Make or commit or agree to make, or permit any of its
Subsidiaries to make or commit or agree to make, any Capital Expenditure
(whether by purchase or Capitalized Lease) that would cause:
 
(i) the aggregate amount of all Capital Expenditures (other than Capital
Expenditures made in connection with the construction and development of Resort
Property Lots) made by the Loan Parties and their Subsidiaries to exceed (A) for
the period November 1, 2008 through January 3, 2009, $2,423,000, and (B) during
any Fiscal Year thereafter, for each such Fiscal Year, the applicable amount set
forth below opposite such Fiscal Year:
 
Fiscal Year End
Maximum
Capital Expenditure
2009
$6,000,000
2010
$6,000,000
2011
$6,000,000
2012
$6,000,000
   

(ii) the aggregate amount of all Capital Expenditures made in connection with
the construction and development of Resort Property Lots (except as set forth in
clause (iii) below) to exceed an amount equal to the aggregate Net Cash Proceeds
received by Monaco and any of its Subsidiaries since the Effective Date in
connection with the sale of Resort Property Lots in accordance with Section
7.02(c)(iii) and retained by Monaco and its Subsidiaries after giving effect to
any application of such Net Cash Proceeds to the outstanding principal amount of
the Term Loans to the extent required by Section 2.05(c)(iii); and
 
(iii) the aggregate amount of all Capital Expenditures made in connection with
the construction and development of Resort Property Lots located at 13300
Tamiami Trail East, Naples, Florida, Monaco, to exceed for the period November
1, 2008 through January 3, 2009, $1,500,000.
 
Notwithstanding any provision to the contrary contained in this Section 7.02(g),
any Capital Expenditures incurred prior to the Effective Date but not yet due
and payable (whether or not invoiced) as set forth on Schedule 7.02(g) to the
Disclosure Letter, shall be excluded from the calculation of the aggregate
amount of Capital Expenditures that may be made pursuant to this Section 7.02(g)
and Monaco and its Subsidiaries shall not be prohibited from making any payment
with respect to any such Capital Expenditures.
 


 
83

--------------------------------------------------------------------------------

Table of Contents
 
(h) Restricted Payments.  (i) Declare or pay any dividend or other distribution,
direct or indirect, on account of any Equity Interests of any Loan Party or any
of its Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Equity Interests of any Loan Party, now or
hereafter outstanding, (iv) return any Equity Interests to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Equity Interests, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party or any of its Subsidiaries) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equityholders of any Loan Party or any of its Subsidiaries or other
Affiliates, or to any other Subsidiaries or Affiliates of any Loan Party (each
individually and collectively, a "Restricted Payment"); provided, however, (A)
any Subsidiary of Monaco may make Restricted Payments to Monaco or a Subsidiary
of Monaco, (B) any Subsidiary of any Loan Party may make Restricted Payments to
such Loan Party, (C) Monaco may make Restricted Payments in the form of
Qualified Equity Interests, and (D) Monaco may make Restricted Payments through
the acquisition of its Equity Interests in connection with the exercise of stock
options, restricted stock units or stock appreciation rights, in each case, by
way of cashless exercise or in connection with the satisfaction of withholding
tax obligations.
 
(i) Federal Reserve Regulations.  Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.
 
(j) Transactions with Affiliates.  Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) or any Material
Contract with any Affiliate, except (i) in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm's length transaction with a Person that is not an Affiliate
thereof, (ii) transactions between Loan Parties, (iii) transactions permitted by
Section 7.02(e), (iv) sales of Qualified Equity Interests of Monaco to
Affiliates of Monaco not otherwise prohibited by the Loan Documents and the
granting of registration and other customary rights in connection therewith, (v)
transactions between the CCP Joint Venture and Monaco pursuant to the CCP Joint
Venture Related Agreements as in effect on the date hereof, (vi) payment of
reasonable compensation to officers and employees for services actually
rendered, and loans and advances permitted by Section 7.02(e) and (vii) payment
of customary directors' fees and indemnities.  To the extent that any such
agreement or transaction described in clause (i) is with an Affiliate that is
not a Loan Party or a Subsidiary of a Loan Party and involves aggregate annual
consideration in excess of $250,000, such agreement or transaction
 


 
84

--------------------------------------------------------------------------------

Table of Contents


(A) in the case of any such agreement or transaction consummated on or prior to
the Effective Date, is set forth on Schedule 7.02(j) to the Disclosure Letter,
and (B) in the case of any such agreement or transaction consummated after the
Effective Date, shall, prior to the consummation thereof, be fully disclosed to
the Administrative Agent.
 
(k) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:
 
(A) this Agreement, the other Loan Documents and the Working Capital Loan
Documents;
 
(B) any agreements in effect on the date of this Agreement and described on
Schedule 7.02(k) to the Disclosure Letter;
 
(C) any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);
 
(D) in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment, transfer or encumbrance of any
property or asset that is a lease, license, conveyance or contract of similar
property or assets; or
 
(E) in the case of clause (iv) any agreement, instrument or other document
evidencing a Permitted Lien (or the Indebtedness secured thereby) from
restricting on customary terms the transfer of any property or assets subject
thereto.
 
(l) Limitation on Issuance of Equity Interests.  Issue or sell or enter into any
agreement or arrangement for the issuance and sale of, or permit any of its
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance and sale of, any shares of its Equity Interests, any securities
convertible into or exchangeable for its Equity Interests or any warrants;
provided that Monaco may issue Qualified Equity Interests so long as no Change
of Control would result therefrom.
 
(m) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
 
(i) Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its
Subsidiaries' Indebtedness (other than the Working Capital Indebtedness which
Indebtedness is subject to the provisions of Section 7.02(s)(i) and the
provisions of the Intercreditor
 


 
85

--------------------------------------------------------------------------------

Table of Contents


Agreement) or of any instrument or agreement (including, without limitation, any
purchase agreement, indenture, loan agreement or security agreement) relating to
any such Indebtedness if such amendment, modification or change would shorten
the final maturity or average life to maturity of, or require any payment to be
made earlier than the date originally scheduled on, such Indebtedness, would
increase the interest rate applicable to such Indebtedness, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect;
 
(ii) except for the Obligations and the Working Capital Indebtedness, make any
voluntary or optional payment (including, without limitation, any payment of
interest in cash that, at the option of the issuer, may be paid in cash or in
kind), prepayment, redemption, defeasance, sinking fund payment or other
acquisition for value of any of its or its Subsidiaries' Indebtedness
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), or refund, refinance, replace or
exchange any other Indebtedness for any such Indebtedness (except to the extent
such Indebtedness is otherwise expressly permitted by the definition of
"Permitted Indebtedness"), make any payment, prepayment, redemption, defeasance,
sinking fund payment or repurchase of any Subordinated Indebtedness in violation
of any subordination agreement with respect thereto, or make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
outstanding Indebtedness as a result of any asset sale, change of control,
issuance and sale of debt or equity securities or similar event, or give any
notice with respect to any of the foregoing;
 
(iii) amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN, except that a Loan Party may
(A) change its name, jurisdiction of organization, organizational identification
number or FEIN in connection with a transaction permitted by Section 7.02(c) and
(B) change its name upon at least 30 days' prior written notice by the
Administrative Borrower to the Collateral Agent of such change and so long as,
at the time of such written notification, such Person provides any financing
statements or fixture filings necessary to perfect and continue perfected the
Collateral Agent's Liens; or
 
(iv) amend, modify or otherwise change any of its Governing Documents,
including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it, with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iv) that either individually or in the
aggregate, could not have an adverse effect on the Lenders or the Lenders'
rights with respect to the Collateral.
 
(n) Investment Company Act of 1940.  Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.
 


 
86

--------------------------------------------------------------------------------

Table of Contents
 
(o) Compromise of Accounts Receivable.  Compromise or adjust any Account
Receivable (or extend the time of payment thereof) or grant any discounts,
allowances or credits or permit any of its Subsidiaries to do so other than,
provided no Default or Event of Default has occurred and is continuing, in the
ordinary course of its business; provided, however, in no event shall any such
discount, allowance or credit exceed the amounts and time periods permitted
under the Working Capital Credit Agreement.
 
(p) Properties.  Permit any property to become a fixture with respect to real
property or to become an accession with respect to other personal property with
respect to which real or personal property the Collateral Agent does not have a
valid and perfected first priority Lien or has not received a written
subordination or waiver in accordance with Section 7.01(m).
 
(q) ERISA .  (i) Establish, sponsor, maintain, become a party or contribute to
or become obligated to sponsor, maintain or contribute to any Multiemployer Plan
or any Employee Plan (or permit any of its ERISA Affiliates to do any of the
foregoing) or (ii) adopt or permit any ERISA Affiliate to adopt any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA which provides
benefits to employees after termination of employment other than as required by
Section 601 of ERISA or applicable law.
 
(r) Environmental.  Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance in all material respects with
Environmental Laws.
 
(s) Amendments to Certain Agreements.
 
(i) Agree to any amendment, modification, supplement, assignment or other change
to any Working Capital Loan Document other than in accordance with the terms of
the Intercreditor Agreement and clause (f) of the definition of Permitted
Indebtedness contained in this Agreement; and
 
(ii) Agree to any material amendment or other material change to or material
waiver of any of its rights under any Material Contract (other than any of the
Material Contracts set forth in clauses (i) above).
 
(t) Excess Cash.  Accumulate or maintain cash in bank accounts (in excess of
checks outstanding against such accounts and amounts necessary to meet minimum
balance requirements), cash equivalents and Permitted Investments in an
aggregate amount in excess of $100,000 (excluding the amounts deposited into the
Cash Management Accounts or in accounts for current payroll, tax deposit
accounts, benefit accounts, in each case to the extent permitted under this
Agreement) at any time.
 
(u) Sales and Lease Backs. Directly or indirectly, become or remain liable, or
permit its Subsidiaries to become or remain liable, as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, which any Loan
Party (i) has sold or transferred or is to sell or to transfer to any other
Person or (ii) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by any Loan Party to any
Person in connection with such lease.
 


 
87

--------------------------------------------------------------------------------

Table of Contents
 
(v) Limitations on Negative Pledges.  Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following:  (i) this Agreement, the
other Loan Documents and the Working Capital Loan Documents, (ii) restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by Section 7.02(a) of this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(iii) any customary restrictions and conditions contained in agreements relating
to the sale or other disposition of assets or of a Subsidiary pending such sale
or other disposition; provided that such restrictions and conditions apply only
to the assets or Subsidiary to be sold or disposed of and such sale or
disposition is permitted hereunder, and (iv) customary provisions in leases
restricting the assignment, sublet or encumbrance thereof.
 
(w) Anti-Terrorism Laws.  Nor shall any Loan Party or any of their Affiliates or
agents:
 
(i) conduct any business or engage in any transaction or dealing with any Person
prohibited pursuant to the OFAC Sanctions Programs, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person prohibited pursuant to the OFAC Sanctions Programs,
 
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the OFAC Sanctions Programs, or
 
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the OFAC Sanctions Programs, the USA PATRIOT Act or
any other Anti-Terrorism Law.
 
(iv) The Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its sole discretion,
confirming the Loan Parties' compliance with this Section 7.02(w).
 
(x) Guarantees and Risk Pool Guarantees.  At any time after the Effective Date,
directly or indirectly, become liable, or permit its Subsidiaries to become
liable or enter into guarantees or risk pool guarantees in favor of financial
institutions providing floor financing to any of the Loan Parties' dealers.
 
Section 7.03 Financial Covenants.  So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:  
 


 
88

--------------------------------------------------------------------------------

Table of Contents
 
(a) Leverage Ratio .  Permit the Leverage Ratio of Monaco and its Subsidiaries
for each period of twelve (12) consecutive fiscal months for which the last
month is the fiscal month set forth below to be greater than the applicable
ratio set forth below:
 
Fiscal Month
Leverage Ratio
September, 2009
2.70 to 1.00
October, 2009
1.90 to 1.00
November, 2009
1.90 to 1.00
December, 2009
1.80 to 1.00
January, 2010
1.50 to 1.00
February, 2010
1.50 to 1.00
March, 2010
1.50 to 1.00
April, 2010
1.50 to 1.00
May, 2010
1.50 to 1.00
June, 2010
1.50 to 1.00
July, 2010
1.50 to 1.00
August, 2010
1.50 to 1.00
September, 2010
1.50 to 1.00
October, 2010
1.50 to 1.00
November, 2010
1.50 to 1.00
December, 2010
1.50 to 1.00
January, 2011
1.50 to 1.00
February, 2011
1.50 to 1.00
March, 2011
1.50 to 1.00
April, 2011
1.50 to 1.00
May, 2011
1.50 to 1.00
June, 2011
1.50 to 1.00
July, 2011
1.50 to 1.00
August, 2011
1.50 to 1.00
September, 2011
1.50 to 1.00
October, 2011
1.50 to 1.00
November, 2011
1.50 to 1.00
December, 2011
1.50 to 1.00
January, 2012
1.50 to 1.00
February, 2012
1.50 to 1.00
March, 2012
1.50 to 1.00
April, 2012
1.50 to 1.00
May, 2012
1.50 to 1.00

 

 
 
89

--------------------------------------------------------------------------------

Table of Contents
 
(b) Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio of
Monaco and its Subsidiaries for each period of twelve (12) consecutive fiscal
months for which the last month is the fiscal month set forth below to be less
than the amount set forth opposite such date:
 
Fiscal Month
Fixed Charge Coverage Ratio
September, 2009
0.75 to 1.00
October, 2009
1.00 to 1.00
November, 2009
1.15 to 1.00
December, 2009
1.25 to 1.00
January, 2010
1.25 to 1.00
February, 2010
1.25 to 1.00
March, 2010
1.25 to 1.00
April, 2010
1.25 to 1.00
May, 2010
1.25 to 1.00
June, 2010
1.25 to 1.00
July, 2010
1.25 to 1.00
August, 2010
1.25 to 1.00
September, 2010
1.25 to 1.00
October, 2010
1.25 to 1.00
November, 2010
1.25 to 1.00
December, 2010
1.25 to 1.00
January, 2011
1.25 to 1.00
February, 2011
1.25 to 1.00
March, 2011
1.25 to 1.00
April, 2011
1.25 to 1.00
May, 2011
1.25 to 1.00
June, 2011
1.25 to 1.00
July, 2011
1.25 to 1.00
August, 2011
1.25 to 1.00
September, 2011
1.25 to 1.00
October, 2011
1.25 to 1.00
November, 2011
1.25 to 1.00
December, 2011
1.25 to 1.00
January, 2012
1.35 to 1.00
February, 2012
1.35 to 1.00
March, 2012
1.35 to 1.00
April, 2012
1.35 to 1.00
May, 2012
1.35 to 1.00

 

 
 
90

--------------------------------------------------------------------------------

Table of Contents
 
(c) Consolidated EBITDA.  Permit Consolidated EBITDA of Monaco and its
Subsidiaries for each period of twelve (12) consecutive fiscal months for which
the last month is the fiscal month set forth below to be less than the
applicable amount set forth below:
 
Fiscal Month
Consolidated EBITDA
November, 2008
$(41,500,000)
December, 2008
$(46,500,000)
January, 2009
$(41,600,000)
February, 2009
$(37,600,000)
March, 2009
$(30,800,000)
April, 2009
$(27,500,000)
May, 2009
$(20,600,000)
June, 2009
$(11,900,000)
July, 2009
$(6,400,000)
August, 2009
$2,500,000
September, 2009
$15,800,000
October, 2009
$21,500,000
November, 2009
$25,000,000
December, 2009
$29,900,000
January, 2010
$28,900,000
February, 2010
$29,900,000
March, 2010
$33,500,000
April, 2010
$33,000,000
May, 2010
$34,200,000
June, 2010
$36,300,000
July, 2010
$35,700,000
August, 2010
$36,700,000
September, 2010
$40,600,000
October, 2010
$39,400,000
November, 2010
$40,600,000
December, 2010
$43,500,000
January, 2011
$43,200,000
February, 2011
$43,500,000
March, 2011
$44,400,000
April, 2011
$44,200,000
May, 2011
$44,500,000
June, 2011
$45,600,000
July, 2011
$45,500,000
August, 2011
$45,800,000
September, 2011
$46,800,000
October, 2011
$46,500,000
November, 2011
$46,800,000
December, 2011
$47,600,000
January, 2012
$47,300,000
February, 2012
$47,600,000
March, 2012
$48,700,000
April, 2012
$48,600,000
May, 2012
$48,800,000

 

 
 
91

--------------------------------------------------------------------------------

Table of Contents
 
(d) Minimum Availability.  Fail to have Availability and Qualified Cash of at
least $10,000,000 as of the date of delivery to the Working Capital Agent of the
last borrowing base certificate (in accordance with the terms of the Working
Capital Credit Agreement) delivered in each fiscal month.
 
ARTICLE VIII
 


 
MANAGEMENT, COLLECTION AND STATUS OF
 
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL
 
Section 8.01 Collection of Accounts Receivable; Management of
Collateral.  (a)  The Loan Parties shall establish and maintain cash management
services of a type and on terms reasonably satisfactory to the Agents at one or
more of the banks set forth on Schedule 8.01 to the Disclosure Letter, each a
"Cash Management Bank", and shall take such reasonable steps to enforce, collect
and receive all amounts owing on the Accounts Receivable of the Loan Parties or
any of their Subsidiaries.  The Cash Management Accounts shall be cash
collateral accounts, with all cash, checks and similar items of payment in such
accounts securing payment of the Obligations, and in which the Loan Parties are
hereby deemed to have granted a Lien to the Collateral Agent for the benefit of
the Agents and the Lenders.  All checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness received directly by any
Loan Party from any of its Account Debtors, as Proceeds from Accounts Receivable
of such Loan Party or as Proceeds of any other Collateral shall be held by such
Loan Party in trust for the Agents and the Lenders and the Working Capital
Agent.  No Loan Party shall commingle such collections with the Proceeds of any
assets not included in the Collateral.  No checks, drafts or other instrument
received by the Administrative Agent shall constitute final payment to the
Administrative Agent unless and until such instruments have actually been
collected.
 
(b) The Loan Parties shall comply with the cash management provisions of the
Working Capital Credit Agreement and, to the extent required by the Working
Capital Credit Agreement, shall enter into Cash Management Agreements with the
Working Capital Agent and the Collateral Agent.

 
92

--------------------------------------------------------------------------------

Table of Contents

 
(c) After the occurrence and during the continuance of an Event of Default, the
Working Capital Agent or the Collateral Agent, in accordance with the Cash
Management Agreements and subject to the terms of the Intercreditor Agreement,
may send a notice of assignment and/or notice of the Lenders' security interest
to any and all Account Debtors or third parties holding or otherwise concerned
with any of the Collateral, and thereafter the Working Capital Agent or the
Collateral Agent or its designee, in accordance with the Cash Management
Agreements and subject to the terms of the Intercreditor Agreement, shall have
the sole right to collect the Accounts Receivable and/or take possession of the
Collateral and the books and records relating thereto.  The Loan Parties shall
not, without prior written consent of the Working Capital Agent or the
Collateral Agent, as the case may be, grant any extension of time of payment of
any Account Receivable, compromise or settle any Account Receivable for less
than the full amount thereof, release, in whole or in part, any Person or
property liable for the payment thereof, or allow any credit or discount
whatsoever thereon, except, in the absence of a continuing Event of Default, as
permitted by Section 7.02(o).
 
(d) Each Loan Party hereby appoints each Agent or its designee on behalf of such
Agent as the Loan Parties' attorney-in-fact with power exercisable during the
continuance of an Event of Default to endorse any Loan Party's name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Accounts Receivable, to sign any Loan Party's name on any
invoice or bill of lading relating to any of the Accounts Receivable, drafts
against Account Debtors with respect to Accounts Receivable, assignments and
verifications of Accounts Receivable and notices to Account Debtors with respect
to Accounts Receivable, to send verification of Accounts Receivable, and to
notify the Postal Service authorities to change the address for delivery of mail
addressed to any Loan Party to such address as such Agent or its designee may
designate and to do all other acts and things necessary to carry out this
Agreement, in each case, subject to the terms of the Intercreditor
Agreement.  All acts of said attorney or designee lawfully taken are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission (other than acts of omission or commission
constituting gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction), or for any error of judgment or
mistake of fact or law; this power being coupled with an interest is irrevocable
until all of the Loans and other Obligations under the Loan Documents are paid
in full and all of the Loan Documents are terminated.
 
(e) Nothing herein contained shall be construed to constitute any Agent as agent
of any Loan Party for any purpose whatsoever, and the Agents shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction).  The Agents shall not, under any circumstance
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Accounts Receivable or any instrument received in payment thereof or for any
damage resulting therefrom (other than acts of omission or commission
constituting gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction).  The Agents, by anything herein
or in any assignment or otherwise, do not assume any of the obligations under
any contract or agreement assigned to any Agent and shall not be responsible in
any way for the performance by any Loan Party of any of the terms and conditions
thereof.
 


 
93

--------------------------------------------------------------------------------

Table of Contents
 
(f) If any Account Receivable includes a charge for any tax payable to any
Governmental Authority, each Agent is hereby authorized (but in no event
obligated) in its discretion to pay the amount thereof to the proper taxing
authority for the Loan Parties' account and to charge the Loan Parties
therefor.  The Loan Parties shall notify the Agents if any Account Receivable
includes any taxes due to any such Governmental Authority and, in the absence of
such notice, the Agents shall have the right to retain the full Proceeds of such
Account Receivable and shall not be liable for any taxes that may be due by
reason of the sale and delivery creating such Account Receivable.
 
(g) Notwithstanding any other terms set forth in the Loan Documents, the rights
and remedies of the Agents and the Lenders herein provided, and the obligations
of the Loan Parties set forth herein, are cumulative of, may be exercised singly
or concurrently with, and are not exclusive of, any other rights, remedies or
obligations set forth in any other Loan Document or as provided by law.
 
Section 8.02 Accounts Receivable Documentation.  Subject to the terms of the
Intercreditor Agreement, the Loan Parties will at such intervals as the Agents
may require, execute and deliver, during the occurrence and continuance of an
Event of Default confirmatory written assignments of the Accounts Receivable to
the Agents and furnish such further schedules and/or information as any such
Agent may require relating to the Accounts Receivable, including, without
limitation, sales invoices or the equivalent, credit memos issued, remittance
advices, reports and copies of deposit slips and copies of original shipping or
delivery receipts for all merchandise sold.  In addition, the Loan Parties shall
notify the Agents of any non-compliance in respect of the representations,
warranties and covenants contained in Section 8.03.  The items to be provided
under this Section 8.02 are to be in form reasonably satisfactory to the Agents
and are to be executed and delivered to the Agents from time to time solely for
their convenience in maintaining records of the Collateral.  The Loan Parties'
failure to give any of such items to the Agents shall not affect, terminate,
modify or otherwise limit the Collateral Agent's Lien on the Collateral.  The
Loan Parties shall not re-date any invoice or sale or make sales on extended
dating beyond that customary in the Loan Parties' industry, and shall not
re-bill any Accounts Receivable without promptly disclosing the same to the
Agents and providing the Agents with a copy of such re-billing, identifying the
same as such.  If the Loan Parties become aware of anything materially
detrimental to any of the Loan Parties' customers' credit, the Loan Parties will
promptly advise the Agents thereof.
 
Section 8.03 Status of Accounts Receivable and Other Collateral.  With respect
to Collateral of any Loan Party at the time the Collateral becomes subject to
the Collateral Agent's Lien, each Loan Party covenants, represents and
warrants:  (a) such Loan Party shall be the sole owner, free and clear of all
Liens (except for the Liens granted in the favor of the Collateral Agent for the
benefit of the Lenders and Permitted Liens), and except to the extent that any
such restrictions are expressly permitted to exist pursuant to Section 7.02(k)
shall be fully authorized to sell, transfer, pledge and/or grant a security
interest in each and every item of said Collateral; (b) such Loan Party shall
maintain books and records pertaining to said Collateral in such detail, form
and scope as the Agents shall reasonably require; (c) such Loan Party will,
immediately upon learning thereof, report to the Agents any material loss or
destruction of, or substantial damage to, any of the Collateral, and any other
matters affecting the value, enforceability or collectibility of any of the
Collateral; and (d) such Loan Party is not and shall not be entitled to pledge
any Agent's or any Lender's credit on any purchases or for any purpose
whatsoever.


 
94

--------------------------------------------------------------------------------

Table of Contents
 
Section 8.04 Collateral Custodian.  Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuance of any Default or
Event of Default, the Collateral Agent or its designee may at any time and from
time to time employ and maintain on the premises of any Loan Party a custodian
selected by the Collateral Agent or its designee who shall have full authority
to do all acts necessary to protect the Agents' and the Lenders'
interests.  Subject to the terms of the Intercreditor Agreement, each Loan Party
hereby agrees to, and to cause its Subsidiaries to, cooperate with any such
custodian and to do whatever the Collateral Agent or its designee may reasonably
request to preserve the Collateral.  All costs and expenses incurred by the
Collateral Agent or its designee by reason of the employment of the custodian
shall be the responsibility of the Borrowers and charged to the Loan Account.
 
ARTICLE IX
 


 
EVENTS OF DEFAULT
 
Section 9.01 Events of Default.  If any of the following Events of Default shall
occur and be continuing:
 
(a) any Borrower shall fail to pay any principal of or interest on any Loan, or
any Collateral Agent Advance when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise);
 
(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any report, certificate or other
document delivered to any Agent or any Lender pursuant to any Loan Document,
which representation or warranty is subject to a materiality or a Material
Adverse Effect qualification, shall have been incorrect in any respect when made
or deemed made; or any representation or warranty made or deemed made by or on
behalf of any Loan Party or by any officer of the foregoing under or in
connection with any Loan Document or under or in connection with any report,
certificate or other document delivered to any Agent, any Lender or the
L/C Issuer pursuant to any Loan Document, which representation or warranty is
not subject to a materiality or a Material Adverse Effect qualification, shall
have been incorrect in any material respect when made or deemed made;
 
(c) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in clauses (a), (b), (d), (e), (f), (h), (i), (l), (n), (o),
(p), (q) and (r) of Section 7.01 or Section 7.02 or ARTICLE VIII, or any Loan
Party shall fail to perform or comply with any covenant or agreement contained
in any Security Agreement to which it is a party or any Mortgage to which it is
a party;
 
(d) any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) and (c) of this Section 9.01,
such failure, if capable of being remedied, shall remain unremedied for 15 days
after the earlier of the date a senior officer of any Loan Party becomes aware
of such failure and the date written notice of such default shall have been
given by any Agent to such Loan Party;
 


 
95

--------------------------------------------------------------------------------

Table of Contents
 
(e) any Loan Party shall fail to pay any principal of or interest or premium on
any of its Indebtedness (excluding Indebtedness evidenced by this Agreement) in
excess of $500,000, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
 
(f) any Loan Party (i) shall institute any proceeding or voluntary case seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for any such Person or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection (f);
 
(g) any proceeding shall be instituted against any Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 30 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;
 
(h) any provision of any Loan Document shall at any time for any reason (other
than pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;
 


 
96

--------------------------------------------------------------------------------

Table of Contents
 
(i) any Security Agreement, any Mortgage or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of the Collateral Agent for the benefit of
the Agents and the Lenders on any Collateral purported to be covered thereby;
 
(j) any Cash Management Bank at which any Cash Management Account of any Loan
Party is maintained shall fail to comply with any of the terms of any Cash
Management Agreement to which such Cash Management Bank is a party or any
securities intermediary, commodity intermediary or other financial institution
at any time in custody, control or possession of any investment property of any
Loan Party shall fail to comply with any of the terms of any investment property
control agreement to which such Person is a party;
 
(k) (i) one or more judgments, orders, or awards (or any settlement of any claim
that, if breached, could result in a judgment, order, or award) for the payment
of money exceeding $500,000 in the aggregate (the "Maximum Judgment Amount")
shall be rendered against a Loan Party or any of its Subsidiaries and remain
unsatisfied and either (A) enforcement proceedings have been commenced upon such
judgment, order, or award, or (B) there shall be a period of 10 consecutive days
at any time after the entry of any such judgment, order, or award during which a
stay of enforcement thereof shall not be in effect, or (ii) a Loan Party or any
of its Subsidiaries shall agree to the settlement of any one or more pending or
threatened claims, actions, suits, or proceedings and the amount of such
settlements, individually or in the aggregate, requires that a Loan Party or any
of its Subsidiaries pay an amount exceeding the Maximum Judgment Amount;
provided, however, that any such judgment, order, award, or settlement shall not
give rise to an Event of Default under this subsection if and for so long as (1)
the amount of such judgment, order, award, or settlement in excess of the
Maximum Judgment Amount is covered by a valid and binding policy of insurance
between a Loan Party or any of its Subsidiaries and an insurer covering full
payment thereof, (2) such insurer has been notified, and has not disputed the
claim made for payment, of the amount of such judgment, order, award, or
settlement, and (3) enforcement proceedings have not been commenced upon such
judgment, order, award, or settlement;
 
(l) any Loan Party is enjoined, restrained or in any way prevented by the order
of any court or any Governmental Authority from conducting all or any material
part of its business for more than fifteen (15) days;
 
(m) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;
 


 
97

--------------------------------------------------------------------------------

Table of Contents
 
(n) any cessation of a substantial part of the business of any Loan Party for a
period which materially and adversely affects the ability of such Person to
continue its business on a profitable basis;
 
(o) the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect;
 
(p) the indictment of any Loan Party under any criminal statute, or commencement
of criminal or civil proceedings against any Loan Party, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any material portion of the property
of such Person;
 
(q) any Loan Party or any of its ERISA Affiliates sponsors, maintains,
contributes to or is, or becomes, obligated to contribute to any Multiemployer
Plan or any Employee Plan;
 
(r) any Loan Party shall be liable for any Environmental Liabilities and Costs
the payment of which could reasonably be expected to have a Material Adverse
Effect;
 
(s) a Change of Control shall have occurred;
 
(t) the failure by the Working Capital Agent to at any time maintain the
Availability Reserve;
 
(u) an event or development occurs which any Agent or the Required Lenders
believe could reasonably be expected to have a Material Adverse Effect; then,
and in any such event, the Collateral Agent may, and shall at the request of the
Required Lenders, by notice to the Administrative Borrower, (i) terminate or
reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, together with the payment of
the Applicable Prepayment Premium, if any, with respect to the Commitments so
terminated and the Loans so repaid, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party and (iii) exercise any and all of its other rights and remedies under
applicable law, hereunder and under the other Loan Documents; provided, however,
that upon the occurrence of any Event of Default described in subsection (f) or
(g) of this Section 9.01 with respect to any Loan Party, without any notice to
any Loan Party or any other Person or any act by any Agent or any Lender, all
Commitments shall automatically terminate and all Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents shall become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.
 


 
98

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE X
 


 
AGENTS
 
Section 10.01 Appointment.  Each Lender (and each subsequent maker of any Loan
by its making thereof) hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement including:  (i) to receive on behalf of
each Lender any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to such Agent, and, subject to Section 2.02 of this Agreement, to
distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by such Agent and not required to be delivered to each
Lender pursuant to the terms of this Agreement, provided that the Agents shall
not have any liability to the Lenders for any Agent's inadvertent failure to
distribute any such notices or agreements to the Lenders; (iii) to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Loans, and related matters and to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Collateral and related matters; (iv) to execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to this Agreement or any other Loan
Document; (v) to make the Loans and Collateral Agent Advances, for such Agent or
on behalf of the applicable Lenders as provided in this Agreement or any other
Loan Document; (vi) to perform, exercise, and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations,
or otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii)  to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; and (viii) subject to Section 10.03 of
this Agreement, to take such action as such Agent deems appropriate on its
behalf to administer the Loans and the Loan Documents and to exercise such other
powers delegated to such Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof.  As
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions of the Required Lenders shall be
binding upon all Lenders and all makers of Loans.
 
Section 10.02 Nature of Duties.  The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  The
 


 
99

--------------------------------------------------------------------------------

Table of Contents


Agents shall not have by reason of this Agreement or any other Loan Document a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any other Loan Document, express or implied, is intended to or shall be
construed to impose upon the Agents any obligations in respect of this Agreement
or any other Loan Document except as expressly set forth herein or
therein.  Each Lender shall make its own independent investigation of the
financial condition and affairs of the Loan Parties in connection with the
making and the continuance of the Loans hereunder and shall make its own
appraisal of the creditworthiness of the Loan Parties and the value of the
Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document.  If any
Agent seeks the consent or approval of the Required Lenders to the taking or
refraining from taking any action hereunder, such Agent shall send notice
thereof to each Lender.  Each Agent shall promptly notify each Lender any time
that the Required Lenders have instructed such Agent to act or refrain from
acting pursuant hereto.
 
Section 10.03 Rights, Exculpation, Etc.  The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.  Without limiting the generality of the foregoing, the Agents
(i) may treat the payee of any Loan as the owner thereof until the Collateral
Agent receives written notice of the assignment or transfer thereof, pursuant to
Section 12.07 hereof, signed by such payee and in form satisfactory to the
Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.  The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.04, and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of
 


 
100

--------------------------------------------------------------------------------

Table of Contents


the amount which they are determined to be entitled.  The Agents may at any time
request instructions from the Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the other Loan Documents the
Agents are permitted or required to take or to grant, and if such instructions
are promptly requested, the Agents shall be absolutely entitled to refrain from
taking any action or to withhold any approval under any of the Loan Documents
until they shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.
 
Section 10.04 Reliance.  Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.
 
Section 10.05 Indemnification.  To the extent that any Agent is not reimbursed
and indemnified by any Loan Party, the Lenders will reimburse and indemnify such
Agent from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of this
Agreement or any of the other Loan Documents or any action taken or omitted by
such Agent under this Agreement or any of the other Loan Documents, in
proportion to each Lender's Pro Rata Share, including, without limitation,
advances and disbursements made pursuant to Section 10.08; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements for which there has been a final judicial determination that
such liability resulted from such Agent's gross negligence or willful
misconduct.  The obligations of the Lenders under this Section 10.05 shall
survive the payment in full of the Loans and the termination of this Agreement.
 
Section 10.06 Agents Individually.  With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan.  The terms "Lenders" or "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders.  Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.
 
Section 10.07 Successor Agent.  (a)  Each Agent may resign from the performance
of all its functions and duties hereunder and under the other Loan Documents at
any time by giving at least thirty (30) Business Days' prior written notice to
the Administrative Borrower and each Lender.  Such resignation shall take effect
upon the acceptance by a successor Agent of appointment pursuant to clauses (b)
and (c) below or as otherwise provided below.  Notwithstanding the foregoing,
each of the Lenders and each of the Borrowers
 


 
101

--------------------------------------------------------------------------------

Table of Contents


acknowledge and agree that if the Agents resign pursuant to Section 2.4(g)(i)(F)
of the Intercreditor Agreement in connection with the purchase of the
Obligations in accordance with Section 2.4(g) of the Intercreditor Agreement,
such resignation shall be effective immediately upon consummation of such
purchase and the Working Capital Agent, or such other Person as the Eligible ABL
Purchasers (as such term is defined in the Intercreditor Agreement) shall
designate, shall be designated as the successor Agents.
 
(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Agent.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  After any Agent's resignation
hereunder as an Agent, the provisions of this ARTICLE X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Loan Documents.
 
(c) If a successor Agent shall not have been so appointed within said thirty
(30) Business Day period, the retiring Agent, with the consent of the other
Agent shall then appoint a successor Agent who shall serve as an Agent until
such time, if any, as the Required Lenders, with the consent of the other Agent,
appoint a successor Agent as provided above.
 
Section 10.08 Collateral Matters.
 
(a) The Collateral Agent may from time to time make such disbursements and
advances ("Collateral Agent Advances") which the Collateral Agent, in its sole
discretion, deems necessary or desirable to preserve, protect, prepare for sale
or lease or dispose of the Collateral or any portion thereof, to enhance the
likelihood or maximize the amount of repayment by the Borrowers of the Term Loan
and other Obligations or to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement, including, without limitation, costs,
fees and expenses as described in Section 12.04.  The Collateral Agent Advances
shall be repayable on demand and be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to any portion of
the Term Loan that is a Reference Rate Loan.  The Collateral Agent Advances
shall constitute Obligations hereunder which may be charged to the Loan Account
in accordance with Section 4.02.  The Collateral Agent shall notify each Lender
and the Administrative Borrower in writing of each such Collateral Agent
Advance, which notice shall include a description of the purpose of such
Collateral Agent Advance.  Without limitation to its obligations pursuant to
Section 10.05, each Lender agrees that it shall make available to the Collateral
Agent, upon the Collateral Agent's demand, in Dollars in immediately available
funds, the amount equal to such Lender's Pro Rata Share of each such Collateral
Agent Advance.  If such funds are not made available to the Collateral Agent by
such Lender, the Collateral Agent shall be entitled to recover such funds on
demand from such Lender, together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the Collateral
Agent, at the Federal Funds Rate for three Business Days and thereafter at the
Reference Rate.


 
102

--------------------------------------------------------------------------------

Table of Contents
 
(b) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral, (i) upon termination of the Total Commitment and
payment and satisfaction of the Term Loan, and all other Obligations in
accordance with the terms hereof; (ii) constituting property being sold or
disposed of in compliance with the terms of this Agreement and the other Loan
Documents; (iii) constituting property in which the Loan Parties owned no
interest at the time the Lien was granted or at any time thereafter; (iv) if
approved, authorized or ratified in writing by the Lenders; or (v) to the extent
a release of any such Liens is expressly contemplated by any Loan
Document.  Upon request by the Collateral Agent at any time, the Lenders will
confirm in writing the Collateral Agent's authority to release particular types
or items of Collateral pursuant to this Section 10.08(b).
 
(c) Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b).  Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
 
(d) The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.
 
Section 10.09 Agency for Perfection.  Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents
 


 
103

--------------------------------------------------------------------------------

Table of Contents


and the Lenders as secured party.  Should the Administrative Agent or any Lender
obtain possession or control of any such Collateral, the Administrative Agent or
such Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent's request therefor shall deliver such Collateral to the
Collateral Agent or in accordance with the Collateral Agent's instructions.  In
addition, the Collateral Agent shall also have the power and authority hereunder
to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents.  Each Loan Party by
its execution and delivery of this Agreement hereby consents to the foregoing.
 
Section 10.10 No Reliance on any Agent's Customer Identification Program.   Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 CFR § 103.121, as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Law, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby:  (1)
any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or other regulations issued under the USA PATRIOT
Act.  Each Lender, Affiliate, participant or assignee subject to Section 326 of
the USA PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.
 
Section 10.11 Intercreditor Agreement.   Each Lender hereby irrevocably
appoints, designates and authorizes the Administrative Agent and the Collateral
Agent all requisite authority to enter into or otherwise become bound by the
Intercreditor Agreement on its behalf and to take such action on its behalf
under the provisions thereof.  Each Lender further agrees to be bound by the
terms and conditions of the Intercreditor Agreement and agrees that it shall not
take any action that is prohibited by or inconsistent with the terms of the
Intercreditor Agreement.  No further consent or approval on the part of any
Lender is or will be required in connection with the performance by the
Administrative Agent and the Collateral Agent of the Intercreditor
Agreement.  Each holder of the Obligations, by its acceptance hereof,
irrevocably agrees to be bound by the terms, conditions and provisions of the
Intercreditor Agreement.
 
ARTICLE XI
 


 
GUARANTY
 
Section 11.01 Guaranty.  Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the
 


 
104

--------------------------------------------------------------------------------

Table of Contents


extent not paid by the Borrowers, being the "Guaranteed Obligations"), and
agrees to pay any and all expenses (including reasonable counsel fees and
expenses) incurred by the Agents and the Lenders in enforcing any rights under
the guaranty set forth in this ARTICLE XI.  Without limiting the generality of
the foregoing, each Guarantor's liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrowers
to the Agents and the Lenders under any Loan Document but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Borrower.  In no event shall the obligation of any
Guarantor hereunder exceed the maximum amount such Guarantor could guarantee
under any bankruptcy, insolvency or other similar law.
 
Section 11.02 Guaranty Absolute.  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agents and the Lenders with respect thereto.  Each Guarantor
agrees that this ARTICLE XI constitutes a guaranty of payment when due and not
of collection and waives any right to require that any resort be made by any
Agent or any Lender to any Collateral.  The obligations of each Guarantor under
this ARTICLE XI are independent of the Guaranteed Obligations, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce such obligations, irrespective of whether any action is brought against
any Loan Party or whether any Loan Party is joined in any such action or
actions.  The liability of each Guarantor under this ARTICLE XI shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
 
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
 
(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
 
(d) the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Agent, any Lender;
 
(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or
 
(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agents
or the Lenders that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety (other than the
defense that the Guaranteed Obligations have been paid in full).
 


 
105

--------------------------------------------------------------------------------

Table of Contents


This ARTICLE XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agents, the Lenders or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.
 
Section 11.03 Waiver.  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE XI and any requirement that the
Agents or the Lenders exhaust any right or take any action against any Loan
Party or any other Person or any Collateral, (iii) any right to compel or direct
any Agent or any Lender to seek payment or recovery of any amounts owed under
this ARTICLE XI from any one particular fund or source or to exhaust any right
or take any action against any other Loan Party, any other Person or any
Collateral, (iv) any requirement that any Agent or any Lender protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any Loan Party, any other Person
or any Collateral, and (v) any other defense available to any Guarantor.  Each
Guarantor agrees that the Agents and the Lenders shall have no obligation to
marshal any assets in favor of any Guarantor or against, or in payment of, any
or all of the Obligations.  Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 11.03 is knowingly made in
contemplation of such benefits.  Each Guarantor hereby waives any right to
revoke this ARTICLE XI, and acknowledges that this ARTICLE XI is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
Section 11.04 Continuing Guaranty; Assignments.  This ARTICLE XI is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than indemnification
obligations as to which no claim has been made) and all other amounts payable
under this ARTICLE XI and the Final Maturity Date, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agents and the Lenders and their successors, pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments and the Term Loan) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lender herein or otherwise, in each
case as provided in Section 12.07.
 
Section 11.05 Subrogation.  No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this ARTICLE XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Agents and the Lenders against any Loan Party or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Loan Party or any other
 


 
106

--------------------------------------------------------------------------------

Table of Contents


guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations (other than the
indemnification obligations as to which no claim has been made) and all other
amounts payable under this ARTICLE XI shall have been paid in full in cash and
the Final Maturity Date shall have occurred.  If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations (other
than the indemnification obligations as to which no claim has been made) and all
other amounts payable under this ARTICLE XI and the Final Maturity Date, such
amount shall be held in trust for the benefit of the Agents and the Lenders and
the Working Capital Agent and shall forthwith be paid to the Agents and the
Lenders to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this ARTICLE XI or as otherwise provided in the
Intercreditor Agreement, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this ARTICLE XI thereafter
arising.  If (i) any Guarantor shall make payment to the Agents and the Lenders
of all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this ARTICLE XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Agents
and the Lenders will, at such Guarantor's request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.
 
ARTICLE XII
 


 
MISCELLANEOUS
 
Section 12.01 Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to any Loan Party, at the
following address:
 
Monaco Coach Corporation
91320 Industrial Way
Coburg, Oregon 97408
Attention:  Chief Financial Officer
Telephone:  541-681-8081
Telecopier:  541-681-8040
 
with a copy to:
 
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, California 94304
Attention:  Andrew J. Hirsch
Telephone:  650-354-4210
Telecopier:  650-493-6811
 


 
107

--------------------------------------------------------------------------------

Table of Contents


 
if to the Administrative Agent, to it at the following address:
 
Ableco Finance LLC
299 Park Avenue, 22nd Floor
New York, New York  10171
Attention:  Daniel E. Wolf
Telephone:  212-891-2100
Telecopier:  212-891-1541
 
if to the Collateral Agent, to it at the following address:
 
Ableco Finance LLC
299 Park Avenue, 22nd Floor
New York, New York  10171
Attention:  Daniel E. Wolf
Telephone:  212-891-2100
Telecopier:  212-891-1541
 
in each case, with a copy to:
 
Cerberus California, Inc.
11812 San Vicente Blvd., Suite 300
Los Angeles, California 90049
Attention: Kevin Cross and Alex Raskin
Telephone:  310-826-9200
Telecopier:  310-826-9203
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Frederic L. Ragucci
Telephone:  212-756-2000
Telecopier:  212-593-5955
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01.  All such notices and other communications shall be
effective, (i) if mailed (certified mail, postage prepaid and return receipt
requested), when received or 3 days after deposited in the mails, whichever
occurs first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered by hand, Federal Express or other reputable overnight
courier, upon delivery, except that notices to any Agent pursuant to ARTICLE II
shall not be effective until received by such Agent.
 
Section 12.02 Amendments, Etc.  (a)  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Administrative Borrower, the Required Lenders
(or by the Collateral Agent with the written
 


 
108

--------------------------------------------------------------------------------

Table of Contents


consent of the Required Lenders), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given, provided, however, that no amendment, waiver or consent shall
(i) increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans payable to any Lender, reduce the amount of any fee payable for
the account of any Lender, or postpone or extend any scheduled date fixed for
any payment of principal of, or interest or fees on the Loans payable to any
Lender, in each case without the written consent of any Lender affected thereby,
(ii) increase the Total Commitment without the written consent of each Lender,
(iii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender, (iv) amend
the definition of "Required Lenders" or "Pro Rata Share" without the written
consent of each Lender, (v) release all or a substantial portion of the
Collateral (except as otherwise provided in this Agreement and the other Loan
Documents), subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Agents and the Lenders, or release any Borrower or any
Guarantor without the written consent of each Lender, (vi) amend, modify or
waive Section 4.04, this Section 12.02 of this Agreement without the written
consent of each Lender, (vii) amend the definition of "Availability Reserve",
"Specified M&E and RE Amount", "Eligible Appraised Equipment", "Eligible
Equipment", or "Eligible Real Property" if the effect thereof is to increase the
Specified M&E and RE Amount or (viii) release all or any portion of the
Availability Reserve, in each case, without the written consent of each
Lender.  Notwithstanding the foregoing, no amendment, waiver or consent shall,
unless in writing and signed by an Agent, affect the rights or duties of such
Agent (but not in its capacity as a Lender) under this Agreement or the other
Loan Documents.  For the purposes of this Section 12.02 and any other section of
this Agreement solely with respect to the voting or consent rights of a Lender,
any Lender that is also a Working Capital Lender (other than Ableco Finance LLC
and any of its Related Funds) shall not be considered a Lender under this
Agreement.
 
(b) If any action to be taken by the Lenders hereunder requires the unanimous
consent, authorization, or agreement of all of the Lenders, and a Lender other
than the Collateral Agent and the Administrative Agent (the "Holdout Lender")
fails to give its consent, authorization, or agreement, then the Collateral
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a "Replacement Lender"), and the Holdout Lender shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.  Prior
to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever.  If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, the Holdout
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 12.07(b).  Until such time as the Replacement Lenders
shall have acquired all of the Obligations, the Commitments, and the other
rights and obligations of the Holdout Lender hereunder and under the other Loan
Documents, the Holdout Lender shall remain obligated to make its Pro Rata Share
of Loans.
 


 
109

--------------------------------------------------------------------------------

Table of Contents




 
Section 12.03 No Waiver; Remedies, Etc.  No failure on the part of any Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The rights and
remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
 
Section 12.04 Expenses; Taxes; Attorneys' Fees.  The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of each Agent (and, in
the case of clauses (b) through (m) below, each Lender), regardless of whether
the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel for
each Agent (and, in the case of clauses (b) through (m) below, each Lender),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to:  (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents
(including, without limitation, the preparation of any additional Loan Documents
pursuant to Section 7.01(b) or the review of any of the agreements, instruments
and documents referred to in Section 7.01(f)), (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of the Agents' or any of the Lenders' rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents' or the Lenders'
claims against any Loan Party, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by any Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from any Loan Party, (j) all liabilities
and costs arising from or in connection with the past, present or future
operations of any Loan Party involving any damage to real or personal property
or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials on, upon or into such property, (k) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any Hazardous Materials present or arising out of
the operations of any facility of any Loan Party, (l) any Environmental
Liabilities and Costs incurred in connection with any Environmental Lien filed
against real property owned or leased by any Loan
 


 
110

--------------------------------------------------------------------------------

Table of Contents


Party, or (m) the receipt by any Agent or any Lender of any advice from
professionals with respect to any of the foregoing.  Without limitation of the
foregoing or any other provision of any Loan Document:  (x) the Borrowers agree
to pay all stamp, document, transfer, recording or filing taxes or fees and
similar impositions now or hereafter determined by any Agent or any Lender to be
payable in connection with this Agreement or any other Loan Document, and the
Borrowers agree to save each Agent and each Lender harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions, (y) the Borrowers agree to pay all broker fees that may become due
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, and (z) if the Borrowers fail to perform any covenant or
agreement contained herein or in any other Loan Document, any Agent may itself
perform or cause performance of such covenant or agreement, and the expenses of
such Agent incurred in connection therewith shall be reimbursed on demand by the
Borrowers.
 
Section 12.05 Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default and subject to the terms of the Intercreditor Agreement,
any Agent or any Lender may, and is hereby authorized to, at any time and from
time to time, without notice to any Loan Party (any such notice being expressly
waived by the Loan Parties) and to the fullest extent permitted by law, set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Agent or such Lender to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured.  Each Agent and each Lender agrees
to notify such Loan Party promptly after any such set-off and application made
by such Agent or such Lender provided that the failure to give such notice shall
not affect the validity of such set-off and application.  The rights of the
Agents and the Lenders under this Section 12.05 are in addition to the other
rights and remedies (including other rights of set-off) which the Agents and the
Lenders may have under this Agreement or any other Loan Documents of law or
otherwise.
 
Section 12.06 Severability.   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 12.07 Assignments and Participations.
 
(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.
 
(b) Each Lender may with the written consent of the Collateral Agent, assign to
one or more other lenders or other entities all or a portion of its rights and
obligations
 


 
111

--------------------------------------------------------------------------------

Table of Contents


under this Agreement with respect to all or a portion of its Term Loan
Commitment and any Term Loan made by it; provided, however, that (i) such
assignment is in an amount which is at least $2,500,000 or a multiple of
$500,000 in excess thereof (or the remainder of such Lender's Commitment)
(except such minimum amount shall not apply to an assignment (1) for which the
Collateral Agent waives such minimum amount and (2) by a Lender to (x) a Lender,
an Affiliate of such Lender or a Related Fund of such Lender or (y) a group of
new Lenders, each of whom is an Affiliate or Related Fund of each other to the
extent the aggregate amount to be assigned to all such new Lenders is at least
$2,500,000 or a multiple of $500,000 in excess thereof), (ii)  the parties to
each such assignment shall execute and deliver to the Collateral Agent, for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent, a processing and recordation fee
of $5,000 (except the payment of such fee shall not be required in connection
with an assignment by a Lender to a Lender, an Affiliate of such Lender or a
Related Fund of such Lender) and (iii) no written consent of the Collateral
Agent shall be required if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender.  Upon such execution,
delivery and acceptance, from and after the effective date specified in each
Assignment and Acceptance and recordation on the Register, which effective date
shall be at least 3 Business Days after the delivery thereof to the Collateral
Agent (or such shorter period as shall be agreed to by the Collateral Agent and
the parties to such assignment), (A) the assignee thereunder shall become a
"Lender" hereunder and, in addition to the rights and obligations hereunder held
by it immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (B) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).  
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:  (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents
 


 
112

--------------------------------------------------------------------------------

Table of Contents


on its behalf and to exercise such powers under this Agreement and the other
Loan Documents as are delegated to the Agents by the terms hereof and thereof,
together with such powers as are reasonably incidental hereto and thereto; and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other Loan
Documents are required to be performed by it as a Lender.
 
(d) The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans").  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agents and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Administrative Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.  
 
(e) Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Collateral Agent
pursuant to Section 12.07(b) (which consent of the Collateral Agent must be
evidenced by the Collateral Agent's execution of an acceptance to such
Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register and provide
to the Collateral Agent a copy of the fully executed Assignment and Acceptance.
 
(f) A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.
 
(g) In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrowers, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register").  A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the
 


 
113

--------------------------------------------------------------------------------

Table of Contents


Participant Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  The Participant Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(h) Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.08(d).
 
(i) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments, the Loans made by it); provided, that (i) such Lender's obligations
under this Agreement (including without limitation, its Commitments hereunder)
and the other Loan Documents shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Loan
Documents; (iii) in no event shall any Loan Party nor any Affiliate of any Loan
Party be permitted to be a participant; and (iv) a participant shall not be
entitled to require such Lender to take or omit to take any action hereunder
except (A) action directly effecting an extension of the maturity dates or
decrease in the principal amount of the Loans, (B) action directly effecting an
extension of the due dates or a decrease in the rate of interest payable on the
Loans or the fees payable under this Agreement, or (C) actions directly
effecting a release of all or a substantial portion of the Collateral or any
Loan Party (except as set forth in Section 10.08 of this Agreement or any other
Loan Document).  The Loan Parties agree that each participant shall be entitled
to the benefits of Section 2.08 and Section 4.05 of this Agreement with respect
to its participation in any portion of the Commitments and the Loans as if it
was a Lender.
 
Section 12.08 Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by telefacsimile or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.
 
Section 12.09 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.
 


 
114

--------------------------------------------------------------------------------

Table of Contents
 
Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK
OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT
ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01 AND TO THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING.  THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
Section 12.11 WAIVER OF JURY TRIAL, ETC.  EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A
 


 
115

--------------------------------------------------------------------------------

Table of Contents


COURT AND NOT BEFORE A JURY.  EACH LOAN PARTY CERTIFIES THAT NO OFFICER,
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING
WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO THIS AGREEMENT.
 
Section 12.12 Consent by the Agents and Lenders.  Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an "Action") of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which any Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by such Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.
 
Section 12.13 No Party Deemed Drafter.  Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.
 
Section 12.14 Reinstatement; Certain Payments.  If any claim is ever made upon
any Agent or any Lender for repayment or recovery of any amount or amounts
received by such Agent or such Lender in payment or on account of any of the
Obligations, such Agent or such Lender shall give prompt notice of such claim to
each other Agent and Lender and the Administrative Borrower, and if such Agent
or such Lender repays all or part of such amount by reason of (i) any judgment,
decree or order of any court or administrative body having jurisdiction over
such Agent or such Lender or any of its property, or (ii) any good faith
settlement or compromise of any such claim effected by such Agent or such Lender
with any such claimant, then and in such event each Loan Party agrees that (A)
any such judgment, decree, order, settlement or compromise shall be binding upon
it notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Agent or such Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Agent or such Lender.
 
Section 12.15 Indemnification.
 
(a) General Indemnity.  In addition to each Loan Party's other Obligations under
this Agreement, each Loan Party agrees to, jointly and severally, defend,
protect, indemnify and hold harmless each Agent and each Lender and all of their
respective officers, directors, employees, attorneys, consultants and agents
(collectively called the "Indemnitees") from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees, costs and
expenses) incurred by such Indemnitees, whether prior to or from and after the
Effective Date, whether direct, indirect or consequential, as a result of or
arising from or
 


 
116

--------------------------------------------------------------------------------

Table of Contents


relating to or in connection with any of the following:  (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent's or any Lender's
furnishing of funds to the Borrowers pursuant to this Agreement or the other
Loan Documents, including, without limitation, the management of any such Loans,
(iii) any matter relating to the financing transactions contemplated by this
Agreement or the other Loan Documents or by any document executed in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, or (iv) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Indemnitee is a party thereto
(collectively, the "Indemnified Matters"); provided, however, that the Loan
Parties shall not have any obligation to any Indemnitee under this subsection
(a) for any Indemnified Matter caused by the gross negligence or willful
misconduct of such Indemnitee, as determined by a final judgment of a court of
competent jurisdiction.
 
(b) Environmental Indemnity.  Without limiting Section 12.15(a) hereof, each
Loan Party agrees to, jointly and severally, defend, indemnify, and hold
harmless the Indemnitees against any and all Environmental Liabilities and Costs
and all other claims, demands, penalties, fines, liability (including strict
liability), losses, damages, costs and expenses (including without limitation,
reasonable legal fees and expenses, consultant fees and laboratory fees),
arising out of (i) any Releases or threatened Releases (x) at any property
presently or formerly owned or operated by any Loan Party or any Subsidiary of
any Loan Party, or any predecessor in interest, that may affect Agents' and
Lenders' rights and obligations under this Agreement or any of the other Loan
Documents or (y) of any Hazardous Materials generated and disposed of by any
Loan Party or any Subsidiary of any Loan Party, or any predecessor in interest;
(ii) any violations of Environmental Laws that may affect Agents' and Lenders'
rights and obligations under this Agreement or any of the other Loan Documents;
(iii) any Environmental Action relating to any Loan Party or any Subsidiary of
any Loan Party, or any predecessor in interest; (iv) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
exposure to Hazardous Materials used, handled, generated, transported or
disposed by any Loan Party or any Subsidiary of any Loan Party, or any
predecessor in interest; and (v) any breach of any warranty or representation
regarding environmental matters made by the Loan Parties in Section 6.01(r) or
the breach of any covenant made by the Loan Parties in Section
7.01(j).  Notwithstanding the foregoing, the Loan Parties shall not have any
obligation to any Indemnitee under this subsection (b) regarding any potential
environmental matter covered hereunder which is caused by the gross negligence
or willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.
 
(c) The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees are chargeable against the Loan Account.  To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 12.15 may be unenforceable because it is violative of any law or
public policy, each Loan Party shall, jointly and severally, contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.  The indemnities set forth in this Section 12.15 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.
 


 
117

--------------------------------------------------------------------------------

Table of Contents
 
Section 12.16 Monaco as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Monaco as the borrowing agent and attorney-in-fact for the Borrowers
(the "Administrative Borrower") which appointment shall remain in full force and
effect unless and until the Agents shall have received prior written notice
signed by all of the Borrowers that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower.  Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide to the Agents and receive from the Agents all notices with respect to
Loans obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral of the Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof.  Each of the
Borrowers expects to derive benefit, directly or indirectly, from the handling
of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group.  To induce the Agents and the Lenders to do
so, and in consideration thereof, each of the Borrowers hereby jointly and
severally agrees to indemnify the Indemnitees and hold the Indemnitees harmless
against any and all liability, expense, loss or claim of damage or injury, made
against such Indemnitee by any of the Borrowers or by any third party whosoever,
arising from or incurred by reason of (a) the handling of the Loan Account and
Collateral of the Borrowers as herein provided, (b) the Agents and the Lenders
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by any Agent or any Lender hereunder or under the other Loan
Documents.
 
Section 12.17 Records.  The unpaid principal of and interest on the Term Loan,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including, without limitation, the fees
set forth in the Fee Letter and any Applicable Prepayment Premium, shall at all
times be ascertained from the records of the Agents, which shall be conclusive
and binding absent manifest error.
 
Section 12.18 Binding Effect.  This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.
 


 
118

--------------------------------------------------------------------------------

Table of Contents
 
Section 12.19 Interest.  It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to
it.  Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows:  (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrowers); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Agent or such Lender, as applicable, as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Agent or such Lender, as applicable, on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Agent or such
Lender to the Borrowers).  All sums paid or agreed to be paid to any Agent or
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Agent or such Lender, be
amortized, prorated, allocated and spread throughout the full term of the Loans
until payment in full so that the rate or amount of interest on account of any
Loans hereunder does not exceed the maximum amount allowed by such applicable
law.  If at any time and from time to time (x) the amount of interest payable to
any Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.19 and
(y) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Agent or such Lender would be less than the
amount of interest payable to such Agent or such Lender computed at the Highest
Lawful Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.19.
 
For purposes of this Section 12.19, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
 


 
119

--------------------------------------------------------------------------------

Table of Contents


The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.
 
Section 12.20 Confidentiality.  Each Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure of any such information (i) to the extent required by any Requirement
of Law or judicial process or as otherwise requested by any Governmental
Authority, (ii) to counsel for any Agent or any Lender, (iii) to examiners,
auditors, accountants or Securitization Parties, (iv) in connection with any
litigation to which any Agent or any Lender is a party or (v) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant (or prospective assignee or participant) first agrees, in writing,
to be bound by confidentiality provisions similar in substance to this Section
12.20.  
 
Section 12.21 Public Disclosure.  Each Loan Party agrees that neither it nor any
of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure).  Each Loan Party hereby authorizes each Agent and each Lender,
after consultation with the Borrowers, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as such Agent or such Lender shall deem appropriate, including, without
limitation, announcements commonly known as tombstones, in such trade
publications, business journals, newspapers of general circulation and to such
selected parties as such Agent or such Lender shall deem appropriate.
 
Section 12.22 Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
 
Section 12.23 USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)
("USA PATRIOT Act") hereby notifies the Borrowers that it is required to obtain,
verify and record information that identifies the entities composing the
Borrowers, including each such entity's name, address, and other identifying
information, in accordance with the USA PATRIOT Act.  Each Loan Party agrees to
take such action and execute, acknowledge and deliver at its sole cost and
expense, such instruments and documents as any Lender may reasonably require
from time to time in order to enable such Lender to comply with the USA PATRIOT
Act.
 


 
120

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XIII
 


 
ISSUANCE OF EQUITY INTERESTS TO HOLDCO
 
Section 13.01 Authorization and Issuance of Warrants.  On the Effective Date,
Monaco shall issue to Holdco one or more warrant certificates covering the
purchase of shares of Common Stock of Monaco in form and substance satisfactory
to Ableco and Holdco (such certificates, together with the rights to purchase
Common Stock of Monaco provided thereby and all warrant certificates covering
such stock issued upon transfer, division or combination of, or in substitution
for, any thereof, being herein called the "Warrants").  It is understood and
agreed that the Warrants contain provisions affecting the number of shares of
Common Stock of Monaco that may be acquired, which provisions are set forth in
the Warrants.
 
Section 13.02 Securities Act Matters.
 
(a) Ableco represents and warrants to Monaco that:
 
(i) Holdco is an "accredited investor" as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.  Holdco is a sophisticated
investor with such knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of the Warrant and the
Warrant Stock and is capable of bearing the economic risks of such Warrant and
Warrant Stock.  Holdco has relied solely upon the advice of Holdco's legal
counsel and accountants or other financial advisers with respect to the legal,
financial, business, tax and other considerations relating to the purchase of
the Warrant and the Warrant Stock and has been offered, during the course of
discussions concerning the issuance of the Warrant, the opportunity to ask such
questions and inspect such documents concerning the Company and its business and
affairs as Holdco has requested so as to understand more fully the nature of the
investment and to verify the accuracy of the information supplied.
 
(ii) Holdco is acquiring the Warrants for its own account and not with a view
towards, or for resale in connection with, the sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act of
1933, as amended (the "Securities Act"); provided, however, that by making the
representations herein, Holdco does not agree to hold any of the Warrants or the
Warrant Stock for any minimum or other specific term and reserves the right to
dispose of the Warrants or the Warrant Stock at any time in accordance with or
pursuant to an effective registration statement or an exemption under the
Securities Act and pursuant to the applicable terms of the Warrants, the
Registration Rights Agreement and the Credit Agreement and related documents.
 
(b) Monaco represents and warrants to Ableco and Holdco that:
 
(i) Assuming the truth and accuracy of Ableco's representations and warranties
contained in the immediately preceding paragraphs, the issuance of the Warrants
to Holdco hereunder is exempt from the registration requirements of Section 5 of
the Securities Act.
 


 
121

--------------------------------------------------------------------------------

Table of Contents
 
(c) Monaco agrees that neither it nor any Person acting on its behalf has
offered or will offer the Warrants or Warrant Stock or any similar securities
for issue or sale to, or has solicited or will solicit any offer to acquire any
of the same from, any Person so as to require the registration of the Warrants
or Warrant Stock pursuant to the provisions of the Securities Act.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


 
122

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 


 

 
BORROWERS:
         
MONACO COACH CORPORATION
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President



 

 
NAPLES MOTORCOACH RESORT INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President



 

 
OUTDOOR RESORTS OF LAS VEGAS, INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President

 



 
OUTDOOR RESORTS MOTORCOACH COUNTRY
 
CLUB, INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President

 



 
LA QUINTA MOTORCOACH RESORT, INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President





 

--------------------------------------------------------------------------------

Table of Contents

 

 
SIGNATURE  RESORTS OF MICHIGAN, INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President

 



 
R-VISION, INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President



 

 
BISON  MANUFACTURING, LLC
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President


 

 
ROADMASTER LLC
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President


 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

 
GUARANTORS:
         
SIGNATURE MOTORCOACH RESORTS, INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President



 

 
PORT OF THE ISLES MOTORCOACH RESORT, INC.
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President


 

 
R-VISION HOLDINGS LLC
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President



 

 
R-VISION MOTORIZED LLC
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President



 
 

--------------------------------------------------------------------------------

Table of Contents
 
 

 
ADMINISTRATIVE AGENT, COLLATERAL
  AGENT AND LENDER:      
ABLECO FINANCE LLC
     
By:
/s/ Daniel Wolf
   
Name:  Daniel Wolf
   
Title:  President




 
 

--------------------------------------------------------------------------------

Table of Contents

Schedule 1.01(A)
 
Commitments
 
 
Lender
Term Loan
Commitment
 
Total Commitment
 
     
Ableco Finance LLC
$39,300,000
$39,300,000
     
All Lenders
$39,300,000
$39,300,000





 
 

--------------------------------------------------------------------------------

Table of Contents


Schedule 1.01(H)


Resort Property Lot Covenants


The Resort Property Lot Percentage shall increase to 100% in the event that any
Loan Party shall, unless the Required Lenders shall otherwise consent in
writing:


1.           Leverage Ratio.  Permit the Leverage Ratio of Monaco and its
Subsidiaries for each period of twelve (12) consecutive fiscal months for which
the last month is the fiscal month set forth below to be greater than the
applicable ratio set forth below:


Fiscal Month
Leverage Ratio
September, 2009
2.70 to 1.00
October, 2009
1.70 to 1.00
November, 2009
1.70 to 1.00
December, 2009
1.20 to 1.00
January, 2010
1.20 to 1.00
February, 2010
1.10 to 1.00
March, 2010
0.90 to 1.00
April, 2010
0.90 to 1.00
May, 2010
0.90 to 1.00
June, 2010
0.60 to 1.00
July, 2010
0.50 to 1.00
August, 2010
0.40 to 1.00
September, 2010
0.40 to 1.00
October, 2010
0.40 to 1.00
November, 2010
0.25 to 1.00
December, 2010
0.25 to 1.00
January, 2011
0.25 to 1.00
February, 2011
0.25 to 1.00
March, 2011
0.25 to 1.00
April, 2011
0.25 to 1.00
May, 2011
0.25 to 1.00
June, 2011
0.25 to 1.00
July, 2011
0.25 to 1.00
August, 2011
0.25 to 1.00
September, 2011
0.25 to 1.00
October, 2011
0.25 to 1.00
November, 2011
0.25 to 1.00
December, 2011
0.25 to 1.00
January, 2012
0.25 to 1.00
February, 2012
0.25 to 1.00
March, 2012
0.25 to 1.00
April, 2012
0.25 to 1.00
May, 2012
0.25 to 1.00



 

--------------------------------------------------------------------------------

Table of Contents
 
2.           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio of Monaco and its Subsidiaries for each period of twelve (12) consecutive
fiscal months for which the last month is the fiscal month set forth below to be
less than the amount set forth opposite such date:


 
Fiscal Month
Fixed Charge Coverage Ratio
September, 2009
0.80 to 1.00
October, 2009
1.00 to 1.00
November, 2009
1.15 to 1.00
December, 2009
1.30 to 1.00
January, 2010
1.30 to 1.00
February, 2010
1.30 to 1.00
March, 2010
1.30 to 1.00
April, 2010
1.30 to 1.00
May, 2010
1.30 to 1.00
June, 2010
1.30 to 1.00
July, 2010
1.30 to 1.00
August, 2010
1.30 to 1.00
September, 2010
1.30 to 1.00
October, 2010
1.30 to 1.00
November, 2010
1.30 to 1.00
December, 2010
1.30 to 1.00
January, 2011
1.30 to 1.00
February, 2011
1.30 to 1.00
March, 2011
1.30 to 1.00
April, 2011
1.30 to 1.00
May, 2011
1.30 to 1.00
June, 2011
1.30 to 1.00
July, 2011
1.35 to 1.00
August, 2011
1.35 to 1.00
September, 2011
1.35 to 1.00
October, 2011
1.35 to 1.00
November, 2011
1.35 to 1.00
December, 2011
1.35 to 1.00
January, 2012
1.40 to 1.00
February, 2012
1.40 to 1.00
March, 2012
1.40 to 1.00
April, 2012
1.40 to 1.00
May, 2012
1.40 to 1.00

 

 
 

--------------------------------------------------------------------------------

Table of Contents
 
3.           Consolidated EBITDA.  Permit Consolidated EBITDA of Monaco and its
Subsidiaries for each period of twelve (12) consecutive fiscal months for which
the last month is the fiscal month set forth below to be less than the
applicable amount set forth below:
 
Fiscal Month
Consolidated EBITDA
November, 2008
$(39,400,000)
December, 2008
$(44,300,000)
January, 2009
$(39,700,000)
February, 2009
$(35,500,000)
March, 2009
$(29,200,000)
April, 2009
$(25,800,000)
May, 2009
$(19,000,000)
June, 2009
$(11,200,000)
July, 2009
$(5,600,000)
August, 2009
$3,100,000
September, 2009
$15,500,000
October, 2009
$21,800,000
November, 2009
$26,500,000
December, 2009
$31,700,000
January, 2010
$30,600,000
February, 2010
$31,600,000
March, 2010
$35,500,000
April, 2010
$34,900,000
May, 2010
$36,200,000
June, 2010
$40,900,000
July, 2010
$40,200,000
August, 2010
$41,300,000
September, 2010
$45,700,000
October, 2010
$44,300,000
November, 2010
$45,700,000
December, 2010
$48,900,000
January, 2011
$48,600,000
February, 2011
$48,900,000
March, 2011
$49,900,000
April, 2011
$49,800,000
May, 2011
$50,100,000
June, 2011
$51,400,000
July, 2011
$51,200,000
August, 2011
$51,500,000
September, 2011
$52,600,000
October, 2011
$52,300,000
November, 2011
$52,600,000
December, 2011
$53,500,000
January, 2012
$53,200,000
February, 2012
$53,600,000
March, 2012
$54,800,000
April, 2012
$54,600,000
May, 2012
$54,900,000

 

 
 

--------------------------------------------------------------------------------

Table of Contents
 
4.           Minimum Availability.  Fail to have Availability and Qualified Cash
of at least the applicable amount set forth below opposite each fiscal month as
of the date of delivery to the Working Capital Agent of the last borrowing base
certificate (in accordance with the terms of the Working Capital Credit
Agreement) delivered in each such fiscal month:


Fiscal Month
Availability and Qualified Cash
November, 2008
$22,524,000
December, 2008
$29,806,000
January, 2009
$25,699,000
February, 2009
$25,344,000
March, 2009
$46,747,000
April, 2009
$41,730,000
May, 2009
$38,923,000
June, 2009
$54,985,000
July, 2009
$50,036,000
August, 2009
$50,236,000
September, 2009
$64,040,000
October, 2009
$54,124,000
November, 2009
$51,579,000
December, 2009
$59,068,000
January, 2010 and during each fiscal month thereafter until the Final Maturity
Date
$50,000,000





 
 

--------------------------------------------------------------------------------

Table of Contents


Schedule 1.01(I)
 
Historical Consolidated EBITDA
 


Fiscal Month
Consolidated EBITDA
December, 2007
$5,992,000
January, 2008
$(6,738,000)
February, 2008
$(2,420,000)
March, 2008
$1,793,000
April, 2008
$(4,298,000)
May, 2008
$(4,872,000)
June, 2008
$580,000
July, 2008
$(6,680,000)
August, 2008
$(7,003,000)
September, 2008
$(4,513,000)
October, 2008
$(7,990,000)

 
 
 

--------------------------------------------------------------------------------


